 

Exhibit 10.1

 

OFFICE LEASE

 

Between

 

DOUGLAS EMMETT 2014, LLC,

 

a Delaware limited liability company

 

as Landlord

 

and

 

RESEARCH SOLUTIONS, INC.,

 

a Nevada corporation

 

as Tenant

 

Dated

 

January 7, 2017

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  





 

   

 

 

OFFICE LEASE

BASIC LEASE INFORMATION TABLE

 

  Date: January 7, 2017         Landlord: DOUGLAS EMMETT 2014, LLC, a Delaware
limited liability company         Tenant: RESEARCH SOLUTIONS, INC., a Nevada
corporation

 



 

 

SECTION

 

1.1 Premises:

15821 Ventura Boulevard, Suite 165

Encino, California 91436

1.4 Rentable Area of Premises: Approximately 3,765 square feet 1.4 Usable Area
of Premises: Approximately 3,137 square feet 2.1 Term: Four (4) years  
Commencement Date: The next business day after Landlord substantially completes
the Improvements, which is estimated by Landlord to be February 1, 2017  
Termination Date: The last calendar day of the forty-eighth (48th) full calendar
month after the Commencement Date 3.1 Fixed Monthly Rent: $10,353.75 3.3 Fixed
Monthly Rent Increase: Three and one half percent (3.5%) per annum   Date of
First Increase: The first calendar day of the thirteenth (13th) full calendar
month of the Term   Frequency of Increase: Annually 3.7 Security Deposit:
$11,479.39 4.1 Tenant’s Share: 0.88% 4.2 Base Year for Operating Expenses: 2017
6.1 Use of Premises: General office use consistent with the operation of a
first-class office building in the Encino area 16.1 Tenant’s Address for
Notices:     Before the Commencement Date:

5435 Balboa Boulevard, Suite 202

Encino, California 91316

 

  After the Commencement Date and Tenant’s Billing Address:

15821 Ventura Boulevard, Suite 165

Encino, California 91436

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



  ii 

 

 

 

Contact:

With a copy to:

[TO BE PROVIDED BY TENANT]

David Adelman

Greenberg & Bass, LLP

16000 Ventura Boulevard, Suite 1000

Encino, California 91436

  Landlord’s Address for Notices:

Douglas Emmett 2014, LLC

c/o Douglas Emmett Management, LLC

Director of Property Management

808 Wilshire Boulevard, Suite 200

Santa Monica, California 90401

20.5 Brokers:

Douglas Emmett Management, Inc.

808 Wilshire Boulevard, Suite 200

Santa Monica, California 90401

and

Colliers International

16830 Ventura Boulevard, Suite J

Encino, California 91436

 

21.1 Parking Permits: Tenant shall have the right, but not the obligation, to
purchase up to nine (9) parking permits for unreserved spaces, six (6) of which
Tenant may elect to convert to VIP permits on Level P1 adjacent to the west
elevators, and/or three (3) of which Tenant may elect to convert to reserved
parking permits on Level P-2 in close proximately to the west elevators, by
providing Landlord with at least thirty (30) days prior notice

 

Except as noted hereinbelow, the foregoing Basic Lease Information Table (the
“BLI Table”) is hereby incorporated into and made a part of this Lease. The
Section reference in the left margin of the Basic Lease Information exists
solely to indicate where such reference initially appears in this Lease
document. Except as specified hereinbelow, each such reference in this Lease
document shall incorporate the applicable Basic Lease Information. However, in
the event of any conflict between any reference contained in the Basic Lease
Information and the specific wording of this Lease, the wording of this Lease
shall control.

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



  iii 

 

 

OFFICE LEASE

TABLE OF CONTENTS

 

ARTICLE   PAGE       ARTICLE 1 DEMISE OF PREMISES 1 ARTICLE 2 COMMENCEMENT DATE
AND TERM 5 ARTICLE 3 PAYMENT OF RENT, LATE CHARGE 7 ARTICLE 4 ADDITIONAL RENT 11
ARTICLE 5 ETHICS 16 ARTICLE 6 USE OF PREMISES 16 ARTICLE 7 CONDITION UPON
VACATING & REMOVAL OF PROPERTY 17 ARTICLE 8 UTILITIES AND SERVICES 18 ARTICLE 9
TENANT’S INDEMNIFICATION AND LIMITATION ON LANDLORD’S LIABILITY 22 ARTICLE 10
COMPLIANCE WITH LAWS 23 ARTICLE 11 ASSIGNMENT AND SUBLETTING 24 ARTICLE 12
MAINTENANCE, REPAIRS, DAMAGE, DESTRUCTION, RENOVATION AND/OR ALTERATION 28
ARTICLE 13 CONDEMNATION 35 ARTICLE 14 MORTGAGE SUBORDINATION; ATTORNMENT AND
MODIFICATION OF LEASE 36 ARTICLE 15 ESTOPPEL CERTIFICATES 37 ARTICLE 16 NOTICES
38 ARTICLE 17 DEFAULT AND LANDLORD’S OPTION TO CURE 38 ARTICLE 18 DAMAGES;
REMEDIES; RE-ENTRY BY LANDLORD; ETC. 41 ARTICLE 19 INSURANCE 43 ARTICLE 20
MISCELLANEOUS 46 ARTICLE 21 PARKING 51 ARTICLE 22 FITNESS CENTER MEMBERSHIP 51

 

EXHIBITS

 

A — Premises Plan B — Intentionally Omitted B-1 — Construction by Tenant During
Term C — Rules and Regulations D — Memorandum of Lease Term Dates and Rent

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



  iv 

 

OFFICE LEASE

 

This Office Lease (this “Lease”), dated January 7, 2017, is made by and between
DOUGLAS EMMETT 2014, LLC, a Delaware limited liability company (“Landlord”),
with an office at 808 Wilshire Boulevard, Suite 200, Santa Monica, California
90401, and RESEARCH SOLUTIONS, INC., a Nevada corporation (“Tenant”), with an
office at 5435 Balboa Boulevard, Suite 202, Encino, California 91316.

 

ARTICLE 1

DEMISE OF PREMISES

 

Section 1.1. Demise. Subject to the covenants and agreements contained in this
Lease, Landlord leases to Tenant and Tenant hires from Landlord, Suite Number
165 (the “Premises”) on the first (1st) floor, in the building located at 15821
Ventura Boulevard, Encino, California 91436 (the “Building”). The configuration
of the Premises is shown on Exhibit A, attached hereto and made a part hereof by
reference.

 

Tenant acknowledges that it has made its own inspection of and inquiries
regarding the Premises, which are already improved. Therefore, except for the
improvements to be completed by Landlord’s contractor pursuant to Section 1.1.1
below and those latent defects of which Tenant notifies Landlord within one (1)
year of the Commencement Date, Tenant accepts the Premises in their “as-is”
condition. Tenant further acknowledges that Landlord has made no representation
or warranty, express or implied, except as are contained in this Lease and its
Exhibits, regarding the condition, suitability or usability of the Premises or
the Building for the purposes intended by Tenant, except as set forth below.
Notwithstanding the foregoing, Landlord hereby represents and warrants to Tenant
that upon its delivery of the Premises to Tenant (a) the Premises shall be broom
clean, (b) the Premises (including the Improvements) shall be in compliance with
all applicable laws (including the Americans With Disabilities Act), and (c) the
Premises (including the Improvements) shall be in good order, condition and
repair for a period of one hundred eighty (180) days after the Commencement Date
(subject to reasonable wear and tear and Tenant’s gross negligence or willful
misconduct).

 

The Building, the Building’s parking facilities, any outside plaza areas, land
and other improvements surrounding the Building which are designated from time
to time by Landlord as Common Areas appurtenant to or servicing the Building,
and the land upon which any of the foregoing are situated, are herein sometimes
collectively referred to as the “Real Property”.

 

Section 1.1.1.  Improvements. Prior to the Commencement Date, subject to the
terms and conditions of this Section 1.1.1., Landlord shall complete the
following Improvements to the Premises at Landlord’s sole expense, pursuant to
plans and specifications approved by Landlord in Landlord’s sole and absolute
discretion and using Building standard materials:

 

a)           Repaint the interior walls of the Premises that were previously
painted, using Building standard materials and a maximum of two (2) coats of
paint, in a single color reasonably acceptable to Tenant (the “Paint”); and

 

b)           Furnish and install new carpet in the Premises, using Building
standard materials in a single color that is reasonably acceptable to Tenant
(the “Carpet”) (the Paint and the Carpet collectively, the “Improvements”).

 

Within three (3) business days after the full execution and mutual delivery of
this Lease, Landlord shall provide Tenant with the following: (a) the choices
for the Paint from which Tenant may choose, and (b) the choices for the Carpet
from which Tenant may choose, (collectively, the “Finishes Package”). Within
three (3) business days after Tenant’s receipt of the full Finishes Package,
Tenant shall provide Landlord with its Paint selection and its Carpet selection.
Tenant acknowledges that (i) Landlord shall not be obligated to commence the
Improvements prior to the full execution and mutual delivery of this Lease, and
(ii) Tenant shall be subject to a Tenant Delay if it fails to fully and timely
satisfy its obligations set forth in this Paragraph.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  1 

 

 

If Tenant elects to make any other improvements to the Premises during the Term
(not including the Additional Improvements Allowance set forth in Section 1.1.2
below), the same shall be considered a Tenant Change, to be completed by Tenant,
at Tenant's sole expense, pursuant to the provisions of Article 12 of this
Lease.

 

Section 1.1.2. Additional Improvements Allowance. Landlord shall provide Tenant
with an allowance of up to $2.50 per square foot of Usable Area in the Premises,
which is equal to $7,842.50 (the “Additional Improvements Allowance”) which
amount may be used for additional improvements Tenant desires to make to the
Premises (the “Additional Improvements”). Landlord shall pay the Additional
Improvements Allowance directly to Landlord’s contractor for Tenant’s account.
Prior to commencing construction of the Additional Improvements, Landlord shall
provide Tenant with a cost estimate of any costs in excess of the Additional
Improvements Allowance (the “Overage”). Within three (3) business days after
Tenant’s receipt of the cost estimate of the Overage, Tenant shall provide
Landlord with its written approval of or its objections to the Overage. In the
event Tenant objects to the Overage, and has reasonable grounds to do so,
Landlord shall modify the Overage and resubmit such Overage for Tenant’s
approval, which Tenant must provide within three (3) business days of its
receipt thereof. Tenant acknowledges that (i) Landlord shall not be obligated to
commence the Additional Improvements prior to the full execution and mutual
delivery of this Lease, (ii) Tenant shall be responsible for payment of the
Overage, which shall be paid to Landlord before Landlord is obligated to
commence construction of the Additional Improvements, (iii) Landlord shall have
no obligation to disburse the Additional Improvements Allowance after the
expiration of eighteen (18) months following the full execution and mutual
delivery of this Lease, (iv) if the Additional Improvements are actually
constructed by Landlord’s contractor at a cost which is less than the Additional
Improvements Allowance, there shall be no monetary adjustment between Landlord
and Tenant or offset against Rent or other sums owed by Tenant to Landlord under
this Lease, and the cost savings shall be retained by Landlord and relinquished
by Tenant, and (v) Tenant shall be subject to a Tenant Delay if it fails to
fully and timely satisfy its obligations set forth in this Paragraph.

 

Section 1.2. Tenant’s Non-Exclusive Use. Subject to the contingencies contained
herein, Tenant is granted the nonexclusive use of the common corridors and
hallways, stairwells, elevators, restrooms, parking facilities, lobbies and
other public or Common Areas located on the Real Property (collectively, “Common
Areas”). However, the manner in which such public and Common Areas are
maintained and operated shall be consistent with the operation of a first-class
office building in the Encino area, but shall otherwise be at the reasonable
discretion of Landlord, and Tenant’s use thereof shall be subject to such
reasonable and non-discriminatory rules, regulations and restrictions as
Landlord may make from time to time of which Tenant receives written notice and
which do not restrict Tenant’s rights under the Lease or Tenant’s use or
occupancy of, or access to, the Premises.

 

Section 1.3. Landlord’s Reservation of Rights. Landlord specifically reserves to
itself use, control and repair of the structural portions of all perimeter walls
of the Premises, any balconies, terraces or roofs adjacent to the Premises
(including any flagpoles or other installations on said walls, balconies,
terraces or roofs) and any space in and/or adjacent to the Premises used for
shafts, stairways, pipes, conduits, ducts, mail chutes, conveyors, pneumatic
tubes, electric or other utilities, sinks, fan rooms or other Building
facilities, and the use thereof, as well as access thereto through the Premises.
Landlord also specifically reserves to itself the following rights:

 

a)           To designate all sources furnishing sign painting or lettering;

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 

 



  2 

 

 

b)           To constantly have pass keys to the Premises;

 

c)           To grant to anyone the exclusive right to conduct any particular
business or undertaking in the Building, so long as Landlord’s granting of the
same does not prohibit Tenant’s use of the Premises for Tenant’s Specified Use,
as defined in Article 6;

 

d)           To enter the Premises at any reasonable time with reasonable prior
notice (except for emergencies) and with as little interference to Tenant’s
business as reasonably possible, to inspect, repair, alter, improve, update or
make additions to the Premises or the Building so long as Tenant’s access to and
use of the Premises is not materially impaired thereby;

 

e)           During the last six (6) months of the Term, to exhibit the Premises
to prospective future tenants upon not less than 24 hours prior notice and with
as little interference to Tenant’s business as reasonably possible,;

 

f)           Subject to the provisions of Article 12, to, at any time, and from
time to time, whether at Tenant’s request or pursuant to governmental
requirement, repair, alter, make additions to, improve, or decorate all or any
portion of the Real Property, Building or Premises at any reasonable time with
reasonable notice (except for emergencies), so long as Tenant’s access to and
use of the Premises is not materially impaired thereby. In connection therewith,
and without limiting the generality of the foregoing rights, Landlord shall
specifically have the right to remove, alter, improve or rebuild all or any part
of the lobby of the Building as the same is presently or shall hereafter be
constituted, so long as Tenant’s access to and use of the Premises is not
materially impaired thereby;

 

g)           Subject to the provisions of Article 12, Landlord reserves the
right to make alterations or additions to or change the location of elements of
the Real Property and any Common Areas appurtenant thereto at any reasonable
time with reasonable notice (except for emergencies), so long as Tenant’s access
to and use of the Premises is not materially impaired thereby; and/or

 

h)           To take such other actions as may reasonably be necessary when the
same are required to preserve, protect or improve the Premises, the Building, or
Landlord’s interest therein at any reasonable time with reasonable notice
(except for emergencies), so long as Tenant’s access to and use of the Premises
is not materially impaired thereby.

 

Tenant acknowledges and agrees that: (a) the Premises are part of an office
building owned, operated, managed and leased by Landlord and occupied by
numerous tenants; (b) Landlord and such tenants are engaged from time to time in
a variety of construction projects inside individual premises as well as in
Common Areas as part of the normal course of business in the Building; and (c)
such construction activities may cause, among other things, noise, vibration,
dust, odors, increased foot traffic in the Building and in elevators and
corridors, and increased motor vehicle traffic in parking facilities. In
recognition of the foregoing, Tenant agrees that none of the activities and
conditions described in the foregoing clauses (b) and (c) shall be grounds for
any claim by Tenant or any party claiming through Tenant that Landlord has
breached the terms of Section 1.5 below or any other provision of this Lease, or
violated any statute or other applicable law which purports to govern the rights
or obligations of Landlord and Tenant concerning the matters set forth in
Section 1.5. Notwithstanding the foregoing, if the activities and conditions
described in the foregoing clauses (b) and/or (c) prevents Tenant from using and
Tenant does not use, the Premises or any portion thereof for the Specified Use,
the same shall be deemed an Abatement Event and shall be subject to the express
provisions of said Section 8.9.

 

Section 1.4. Area. Landlord represents and warrants to Tenant that the usable
area (the “Usable Area”) of the Premises has been measured using the 2010
ANSI/BOMA Standard published collectively by the American National Standards
Institute and the Building Owners’ and Managers’ Association (“ANSI/BOMA
Standard”), as a guideline, and that Landlord is utilizing a deemed add-on
factor of 20.02% to compute the rentable area (the “Rentable Area”) of the
Premises. Rentable Area herein is calculated as 1.2002 times the estimated
Usable Area, regardless of what the actual square footage of the Common Areas of
the Building may be, and whether or not they are more or less than 20.02% of the
total estimated Usable Area of the Building. The purpose of this calculation is
solely to provide a general basis for comparison and pricing of this space in
relation to other spaces in the market area.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  3 

 

 

Landlord and Tenant further agree that even if the Rentable or Usable Area of
the Premises and/or the total Building Area are later determined to be more or
less than the figures stated herein, for all purposes of this Lease, the figures
stated herein shall be conclusively deemed to be the actual Rentable or Usable
Area of the Premises, as the case may be.

 

Section 1.5. Quiet Enjoyment. Contingent upon Tenant keeping, observing and
performing all of the covenants, agreements, terms, provisions and conditions of
this Lease on its part to be kept, observed and performed, and subject to the
limitations imposed under Article 14 of this Lease, Tenant shall lawfully and
quietly hold, occupy and enjoy the Premises during the Term.

 

Section 1.6. No Light, Air or View Easement. Any diminution or shutting off of
light, air or view by any structure which is now or may hereafter be erected on
the Building, the Real Property or on lands adjacent to the Building shall in no
way affect this Lease or impose any liability on Landlord. Noise, dust or
vibration or other ordinary incidents to new construction of improvements on the
Building, the Real Property or on lands adjacent to the Building, whether or not
by Landlord, shall in no way affect this Lease or impose any liability on
Landlord.

 

Section 1.7. Relocation. Landlord shall have the one-time right, except during
the first twelve (12) months of the Term and the last twelve (12) months of the
Term, and after giving Tenant a minimum of one hundred twenty (120) days’ prior
written notice, to:

 

a)           provide and furnish Tenant with space elsewhere in the Building of
approximately the same size as, with at least the same number of window offices
having similar or better views and with improvements and finishes comparable to
the improvements and finishes in the Premises (the “Substitute Premises”), and

 

b)           relocate Tenant to such Substitute Premises.

 

Landlord shall pay all reasonable costs and expenses incurred as a result of
such relocation (including, without limitation, (i) the costs of printing
Tenant’s relocation announcements (and related postage), new stationery and new
business cards, (ii) the costs of installing Tenant’s telephone and data cabling
and related equipment in the Substitute Premises, (iii) the costs of moving
Tenant and its furniture, fixtures, equipment and records from the Premises to
the Substitute Premises, and (iv) the costs of re-keying the entry doors and
interior doors of the Substitute Premises). If Landlord moves Tenant to the
Substitute Premises, each and every term, covenant and condition of this Lease
shall remain in full force and effect and be deemed applicable to the Substitute
Premises, as though Landlord and Tenant had entered into an express written
amendment of this Lease with respect thereto, except that (i) if the approximate
rentable square footage of the Substitute Premises is less than that of the
Premises, the Fixed Monthly Rent and Tenant’s Share of Operating Expense
increases shall be appropriately reduced, (ii) if the approximate rentable
square footage of the Substitute Premises is greater than that of the Premises,
the Fixed Monthly Rent and Tenant’s Share of Operating Expense increases shall
be and remain as set forth in this Lease, (iii) Tenant shall surrender the
Premises to Landlord without the obligation to remove any of the improvements
previously made to the Premises by Landlord or Tenant (provided that any such
improvements made by Tenant were in accordance with the provisions of this
Lease), and (iv) Tenant shall surrender the Premises to Landlord with reasonable
wear and tear excepted, and Landlord agrees to clean the Premises after Tenant
surrenders the Premises, provided that Tenant uses reasonable efforts to discard
its trash. Landlord shall cause such relocation to occur over a weekend period
or such other reasonable time period approved by Landlord and Tenant.
Notwithstanding any contrary provision of this Section 1.7, Landlord may
exercise this relocation right only if (aa) Landlord intends to enter into a
lease covering more than five thousand (5,000) square feet of Rentable Area on
the first floor of the Building (the “New Lease”), and (bb) the Premises
comprise a portion of the space covered by the New Lease.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  4 

 

 

If Tenant refuses to permit Landlord to relocate Tenant as specified above,
Landlord shall have the right to terminate this Lease effective one hundred
twenty (120) days from the date Landlord provided Tenant with the original
notification of intent to relocate.

 

ARTICLE 2

COMMENCEMENT DATE AND TERM

 

Section 2.1. Commencement Date and Term. The term of this Lease (“Term”) shall
commence on the next business day after the date Landlord substantially
completes the Improvements contemplated under Section 1.1.1 (the “Commencement
Date”), and shall end, unless sooner terminated as otherwise provided herein, at
midnight on the last calendar day of the calendar month which occurs four (4)
years after the Commencement Date (the “Termination Date”). Landlord estimates
that the Commencement Date will be February 1, 2017. In the event Landlord
substantially completes the Improvements prior to February 1, 2017, the
Commencement Date shall nevertheless be deemed to be February 1, 2017.

 

Provided such access does not obstruct or interfere with any work being
performed in the Premises, Landlord shall grant Tenant access to the Premises
one (1) week prior to the Commencement Date (the “Access Period”), provided that
the following conditions are satisfied in full: (a) Landlord and Tenant have
fully executed and mutually delivered this Lease; (b) Tenant has delivered to
Landlord a certificate of insurance evidencing the required insurance under
Section 19.2 of this Lease; and (c) Tenant has paid to Landlord all funds due
upon execution of this Lease. Tenant’s early access to the Premises shall be
solely for the purpose of installing Tenant's furniture, fixtures and equipment,
computer and telephone cabling. Provided Tenant’s access to the Premises is for
the purposes herein stated and not for the conduct of its business in the
Premises, then such access shall not serve to accelerate the Commencement Date
nor shall Tenant’s failure to exercise its right of access for any reason
whatsoever serve to delay the Commencement Date. During the Access Period, if
any, Tenant shall be subject to Landlord's reasonable administrative control and
supervision and Tenant shall comply with all of the provisions and covenants
contained in this Lease, except that Tenant shall not be obligated to pay Fixed
Monthly Rent or Additional Rent until the Commencement Date.

 

For purposes of establishing the Commencement Date, substantial completion shall
be defined as that point in the construction process when a majority of all of
the work specified in Section 1.1.1 has been completed in such a manner that
Tenant could, if it took possession of the Premises, conduct normal business
operations in the Premises. Notwithstanding the foregoing, in the event of any
Tenant Delay, the date of substantial completion shall be the date that Landlord
reasonably determines would have been the date of substantial completion had
there been no Tenant Delay. As used in this Lease, “Tenant Delay” shall mean any
delay in the construction of the Improvements caused by any act, omission, delay
or default by Tenant or any Tenant Party (as hereinafter defined), including,
without limitation, the failure of Tenant or Tenant Party to comply with any
schedule or other provision of this Lease (including, without limitation,
Section 1.1.1) requiring Tenant or any Tenant Party to respond to, review,
authorize or approve any matter, or perform an obligation within a certain time
period. A Tenant Delay shall also be assessed in the event any component of the
Improvements or any Tenant change order is not Building standard, requires
materials that are not locally available, or is not customary for a normal
office build out and, as a result, the same requires a longer lead time for
ordering materials or a longer construction period. Notwithstanding anything to
the contrary set forth in this Lease, a Tenant Delay shall not be declared by
Landlord unless Landlord has first given Tenant notice of the grounds for such
possible Tenant Delay and Tenant is provided with two (2) business days after
its receipt of such notice within which to remedy the matter or thing described
in the notice.

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  5 

 

 

In the event of any Tenant Delay, in addition to any other remedies available to
Landlord under this Lease or applicable law, the Commencement Date shall be the
next day after the date the Improvements would have been substantially completed
had no such Tenant Delay occurred. Landlord and Tenant shall promptly execute an
amendment to this Lease (the “Memorandum”) substantially in the form attached
hereto as Exhibit D, confirming the finalized Commencement Date and Term as soon
as they are determined. Tenant shall execute the Memorandum and return it to
Landlord within five (5) business days after receipt thereof. Failure of Tenant
to timely execute and deliver the Memorandum shall constitute an acknowledgement
by Tenant that the statements included in such Memorandum are true and correct,
without exception.

 

Tenant’s taking possession of the Premises and/or commencing Tenant’s normal
business operations in the Premises shall be deemed conclusive evidence that, as
of the Commencement Date:

 

a)           Landlord has substantially completed the Improvements set forth in
Section 1.1.1; and

 

b)           the Premises are broom clean and in good order, condition and
repair, subject to Landlord’s representations, warranties, covenants and
conditions set forth elsewhere in this Lease.

 

If for any reason (including any Tenant Delay or Landlord’s inability to
complete the Improvements called for hereunder) Landlord is unable to deliver
possession of the Premises to Tenant on the anticipated Commencement Date, this
Lease shall not be void or voidable, nor shall Landlord be liable to Tenant for
any damage resulting from Landlord’s inability to deliver such possession.
However, Tenant shall not be obligated to pay the Fixed Monthly Rent or
Additional Rent that Tenant is required to pay pursuant to Section 3.1 until
such possession of the Premises has been delivered to Tenant by Landlord,
subject to any Tenant Delay. Except for such delay in the commencement of Rent
(but subject to any acceleration of the Commencement Date as a result of any
Tenant Delay), Landlord’s failure to give possession on the anticipated
Commencement Date shall in no way affect Tenant’s obligations hereunder.

 

If possession of the Premises is not tendered by Landlord within sixty (60) days
after the anticipated Commencement Date, then, subject to any Tenant Delay and
any Force Majeure, Tenant shall have the right to terminate this Lease by giving
written notice to Landlord within ten (10) business days after such failure. If
such notice of termination is not so given by Tenant within said ten (10)
business day time period, then this Lease shall continue in full force and
effect.

 

If, due to Force Majeure, Landlord is unable to tender possession of the
Premises within one hundred twenty (120) days after the anticipated Commencement
Date (but subject to a day for day extension for each day of a Tenant Delay),
then this Lease, and the rights and obligations of Landlord and Tenant
hereunder, shall terminate automatically, without further liability by either
party to the other, and without further documentation being required.

 

Prior to Tenant’s taking occupancy of the Premises, the representatives of each
of Landlord and Tenant shall conduct a joint inspection of the Premises for the
purpose of developing a written “punchlist” of Improvement items, if any, that
require completion or repair (the “Punchlist”). Landlord shall correct those
items not yet completed or repair such items requiring repair within thirty (30)
days after creation of the Punchlist.

 

Landlord agrees that, subject to Tenant’s performance of Tenant’s obligation
under this Lease, Landlord shall complete the Improvements and shall correct any
construction defects about which Tenant notifies Landlord in writing within one
(1) year following the Commencement Date.

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  6 

 

 

Section 2.2. Holding Over. If Tenant fails to deliver possession of the Premises
on the Termination Date, but holds over after the expiration or earlier
termination of this Lease without the express prior written consent of Landlord,
such tenancy shall be construed as a tenancy from month-to-month on the same
terms and conditions as are contained herein except that the Fixed Monthly Rent
payable by Tenant during the first thirty (30) days of holding over (the
“Initial Holdover Period”) shall automatically increase as of the Termination
Date to an amount equal to one hundred twenty-five percent (125%) of the Fixed
Monthly Rent payable by Tenant for the calendar month immediately prior to the
date when Tenant commences such holding over (the “Holdover Rent”). After the
expiration of the Initial Holdover Period, the Holdover Rent shall be increased
to one hundred fifty percent (150%) of the Fixed Monthly Rent payable by Tenant
for the calendar month immediately prior to the date when Tenant commenced such
holding over. During any period of holding over Tenant shall be obligated to pay
Holdover Rent for a full calendar month whether or not Tenant remains in
possession of the Premises for the entire calendar month and there shall be no
pro-rata apportionment of Holdover Rent. Tenant’s payment of such Holdover Rent,
and Landlord’s acceptance thereof, shall not constitute a waiver by Landlord of
any of Landlord’s rights or remedies with respect to such holding over, nor
shall it be deemed to be a consent by Landlord to Tenant’s continued occupancy
or possession of the Premises past the time period covered by Tenant’s payment
of the Holdover Rent.

 

Furthermore, if Tenant fails to deliver possession of the Premises to Landlord
upon the expiration or earlier termination of this Lease, and Landlord has
provided Tenant with not less than sixty (60) days prior written notice that
Landlord requires possession of the Premises for a succeeding tenant, then, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees and expenses) and liability resulting from
such failure, including without limiting the foregoing, any claims made by any
succeeding tenant arising out of Tenant’s failure to so surrender, and any lost
profits to Landlord resulting therefrom.

 

Notwithstanding the provisions contained hereinabove regarding Tenant’s
liability for a continuing holdover, Landlord agrees to use commercially
reasonable efforts to insert into any future lease of another tenant proposing
to occupy the Premises provisions similar to those contained in Section 2.1,
permitting mitigation of Tenant’s damages arising out of Tenant’s temporary
holdover.

 

ARTICLE 3

PAYMENT OF RENT, LATE CHARGE

 

Section 3.1. Payment of Fixed Monthly Rent and Additional Rent. “Rent” shall
mean: all payments of monies in any form whatsoever required under the terms and
provisions of this Lease, and shall consist of:

 

a)           “Fixed Monthly Rent”, which shall be payable in equal monthly
installments of the amounts set forth in Section 3.3 below; plus

 

b)           Additional Rent as provided in Article 4 and elsewhere in this
Lease.

 

Section 3.2. Manner of Payment. Tenant shall pay Fixed Monthly Rent and
Additional Rent immediately upon the same becoming due and payable, without
demand therefor, and without any abatement, set off or deduction whatsoever,
except as may be expressly provided in this Lease. Landlord’s failure to submit
statements to Tenant stating the amount of Fixed Monthly Rent or Additional Rent
then due, including Landlord’s failure to provide to Tenant a calculation of the
adjustment as required in Section 3.3 or the Escalation Statement referred to in
Article 4, shall not constitute Landlord’s waiver of Tenant’s requirement to pay
the Rent called for herein. Tenant’s failure to pay Additional Rent as provided
herein shall constitute a material default equal to Tenant’s failure to pay
Fixed Monthly Rent when due.

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  7 

 

 

Rent shall be payable in advance on the first day of each and every calendar
month throughout the Term, in immediately available funds, to Landlord at Suite
150 in the Building, or at such other place(s) as Landlord designates in writing
to Tenant. Tenant’s obligation to pay Rent shall begin on the Commencement Date
and continue throughout the Term, without abatement, setoff or deduction, except
as otherwise specified hereinbelow.

 

Concurrent with Tenant’s execution and delivery to Landlord of this Lease,
Tenant shall pay to Landlord the Fixed Monthly Rent due for the first month of
the Term.

 

Section 3.3. Fixed Monthly Rent. Tenant shall pay the Fixed Monthly Rent as
follows:

 

Period  Fixed Monthly Rent  Commencing on the Commencement Date, and continuing
through the last calendar day of the twelfth (12th) full calendar month of the
Term  $10,353.75  Commencing on the first calendar day of the thirteenth (13th)
full calendar month of the Term, and continuing through the last calendar day of
the twenty-fourth (24th) full calendar month of the Term  $10,716.13  Commencing
on the first calendar day of the twenty-fifth (25th) full calendar month of the
Term, and continuing through the last calendar day of the thirty-sixth (36th)
full calendar month of the Term   $11,091.20  Commencing on the thirty-seventh
(37th) full calendar month of the Term, and continuing through the last calendar
day of the forty-eighth (48th) full calendar month of the Term   $11,479.39 

 

Notwithstanding the foregoing, Tenant shall be permitted to defer one hundred
percent (100%) of the Fixed Monthly Rent due for the second (2nd), third (3rd),
and fourth (4th) full calendar months of the initial Term (collectively, the
amount of Fixed Monthly Rent deferred shall be referred to herein as the “Rent
Deferral Amount”). So long as Tenant has not committed a material default during
the Term, which material default continues after the expiration of any notice
and cure period, the entire Rent Deferral Amount shall be abated and forgiven as
of the Termination Date; provided, however, that if Tenant does commit a
material default during the Term, and if such material default continues after
the expiration of any notice and cure periods, then, regardless of whether such
material default is thereafter cured, (a) Tenant shall pay to Landlord upon
demand the entire Rent Deferral Amount due for the months of the Term prior to
the occurrence of such material default, and (b) Tenant shall not be entitled to
any additional or future deferral of Fixed Monthly Rent. If Tenant does not
commit any such material default during the first two (2) years of the initial
Term, then Tenant shall thereafter be relieved of any obligation to repay any
Rent Deferral Amount.

 

Landlord and Tenant shall, in the Memorandum, confirm the actual dates upon
which the changes in Fixed Monthly Rent specified above shall occur.

 

Section 3.4. Tenant’s Payment of Certain Taxes. Unless it is or becomes unlawful
for Tenant to do so, Tenant shall, within thirty (30) days following Tenant’s
receipt of Landlord’s invoices, reimburse Landlord, as Additional Rent, for any
and all taxes, surcharges, levies, assessments, fees and charges payable by
Landlord when:

 

a)           assessed on, measured by, or reasonably attributable to the cost or
value of Tenant’s equipment, furniture, fixtures and other personal property
located in the Premises;

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  8 

 

 

b)           on or measured by any rent payable hereunder, including, without
limitation, any gross income tax, gross receipts tax, or excise tax levied by
the City or County of Los Angeles or any other governmental body with respect to
the receipt of such rent (computed as if such rent were the only income of
Landlord), but solely when levied by the appropriate City or County agency in
lieu of, or as an adjunct to, such business license(s), fees or taxes as would
otherwise have been payable by Tenant directly to such taxing authority;

 

c)           upon or with respect to the possession, leasing, operating,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; or

 

d)           solely because Landlord and Tenant entered into this transaction or
executed any document transferring an interest in the Premises to Tenant.

 

Said taxes shall be due and payable whether or not now customary or within the
contemplation of Landlord and Tenant. Notwithstanding the above, in no event
shall the provisions of this Section 3.4 serve to entitle Landlord to
reimbursement from Tenant for any federal, state, county or city income tax
payable by Landlord or the managing agent of Landlord or any gift, estate or
inheritance taxes assessed against Landlord or any of its partners, shareholders
or members.

 

Section 3.5. Certain Adjustments. If:

 

a)           the Commencement Date occurs on other than January 1st of a
calendar year, or this Lease expires or terminates on other than December 31st
of a calendar year;

 

b)           the size of the Premises changes during a calendar year; or

 

c)           any abatement of Fixed Monthly Rent or Additional Rent occurs
during a calendar year,

 

then the amount payable by Tenant or reimbursable by Landlord during such year
shall be adjusted proportionately on a daily basis, and the obligation to pay
such amount shall survive the expiration or earlier termination of this Lease.

 

If the Commencement Date occurs on other than the first day of a calendar month,
or this Lease expires on a day other than the last day of a calendar month, then
the Fixed Monthly Rent and Additional Rent payable by Tenant shall be
appropriately apportioned on a prorata basis for the number of days remaining in
the month of the Term for which such proration is calculated.

 

If the amount of Fixed Monthly Rent or Additional Rent due is modified pursuant
to the terms of this Lease, such modification shall take effect the first day of
the calendar month immediately following the date such modification would have
been scheduled.

 

Section 3.6. Late Charge and Interest. Tenant acknowledges that late payment by
Tenant to Landlord of Fixed Monthly Rent or Additional Rent will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of which are
extremely difficult and impracticable to fix. Such costs include, without
limitation, processing and accounting charges and late charges that may be
imposed on Landlord by the terms of any encumbrance and note secured by any
encumbrance covering the Premises. Therefore, if any installment of Fixed
Monthly Rent or Additional Rent and other payment due from Tenant hereunder is
not received by Landlord within ten (10) business days of the date it becomes
due, Tenant shall pay to Landlord on demand an additional sum equal to five
percent (5%) of the overdue amount as a late charge. The parties agree that this
late charge represents a fair and reasonable settlement against the costs that
Landlord will incur by reason of Tenant’s late payment. Acceptance of any late
charge shall not constitute a waiver of Tenant’s default with respect to the
overdue amount, or prevent Landlord from exercising any of the other rights and
remedies available to Landlord.

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  9 

 

 

Every installment of Fixed Monthly Rent and Additional Rent and any other
payment due hereunder from Tenant to Landlord which is not paid within ten (10)
business days after the same becomes due and payable shall, in addition to any
Late Charge already paid by Tenant, bear interest at the rate of ten percent
(10%) per annum from the date that the same originally became due and payable
until the date it is paid. Landlord shall bill Tenant for said interest, and
Tenant shall pay the same within ten (10) business days of receipt of Landlord’s
billing.

 

Notwithstanding the foregoing, Tenant shall not be assessed any late charge for
the first late payment in each twelve (12) month period of the Term so long as
Tenant pays such amount within five (5) business days of Tenant’s receipt of
notice that such amount has not been paid.

 

Section 3.7. Security Deposit. Concurrent with Tenant’s execution and tendering
of this Lease to Landlord, Tenant shall deposit the sum set forth in Section 3.7
of the BLI Table (the “Security Deposit”), which amount Tenant shall thereafter
at all times maintain on deposit with Landlord as security for Tenant’s full and
faithful observance and performance of its obligations under this Lease
(expressly including, without limitation, the payment as and when due of the
Fixed Monthly Rent, Additional Rent and any other sums or damages payable by
Tenant hereunder and the payment of any and all other damages for which Tenant
shall be liable by reason of any act or omission contrary to any of said
covenants or agreements). Landlord shall have the right to commingle the
Security Deposit with its general assets and shall not be obligated to pay
Tenant interest thereon.

 

If at any time Tenant defaults in the performance of any of its obligations
under this Lease, after the expiration of notice and the opportunity to cure (if
a notice and cure period is provided for under this Lease for the particular
default), then, Landlord may:

 

a)           apply as much of the Security Deposit as may be necessary to cure
Tenant’s non-payment of the Fixed Monthly Rent, Additional Rent and/or other
sums or damages due from Tenant, including any sums due under Section 20.26 of
this Lease; and/or;

 

b)           apply so much of the Security Deposit as may be necessary to
reimburse all expenses incurred by Landlord in curing such default; or

 

c)           if the Security Deposit is insufficient to pay the sums specified
in Section 3.7 (a) or (b), elect to apply the entire Security Deposit in partial
payment thereof, and proceed against Tenant pursuant to the provisions of
Article 17 and Article 18 herein.

 

Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, and all other laws, statutes, ordinances or other governmental rules,
regulations or requirements now in force or which may hereafter be enacted or
promulgated, which (i) establish the time frame by which Landlord must refund a
security deposit under a lease, and/or (ii) provide that Landlord may claim from
the Security Deposit only those sums reasonably necessary to remedy defaults in
the payment of rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums specified in
Article 18 below, and/or those sums reasonably necessary to compensate Landlord
for any loss or damage caused by Tenant’s breach of this Lease or the acts or
omission of Tenant or any Tenant Party. As used in this Lease a “Tenant Party”
shall mean Tenant, any employee of Tenant, or any agent, authorized
representative, design consultant or construction manager engaged by or under
the control of Tenant.

 

If, as a result of Landlord’s application of any portion or all of the Security
Deposit, the amount held by Landlord declines to less than the sum set forth in
Section 3.7 of the BLI Table, Tenant shall, within ten (10) business days after
written demand therefor is received by Tenant, deposit with Landlord additional
cash sufficient to bring the then-existing balance held as the Security Deposit
to the amount specified hereinabove. Tenant’s failure to deposit said amount
shall constitute a material breach of this Lease.

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  10 

 

 

At the expiration or earlier termination of this Lease, Landlord shall deduct
from the Security Deposit being held on behalf of Tenant any unpaid sums, costs,
expenses or damages payable by Tenant pursuant to the provisions of this Lease;
and/or any reasonable costs required to cure Tenant’s default or performance of
any other covenant or agreement of this Lease, and shall, within thirty (30)
days after the expiration or earlier termination of this Lease, return to
Tenant, without interest, all or such part of the Security Deposit as then
remains on deposit with Landlord.

 

ARTICLE 4

ADDITIONAL RENT

 

Section 4.1. Certain Definitions. As used in this Lease:

 

a)           “Escalation Statement” means a statement by Landlord, setting forth
the amount payable by Tenant or by Landlord, as the case may be, for a specified
calendar year pursuant to this Article 4.

 

b)           “Operating Expenses” means the following in a referenced calendar
year, including the Base Year as hereinafter defined, calculated assuming the
Building is at least ninety-five percent (95%) occupied: all costs of
management, operation, maintenance, and repair of the Building.

 

By way of illustration only, Operating Expenses shall include, but not be
limited to: management fees paid by Landlord, which shall not exceed those
reasonable and customary in the geographic area in which the Building is
located; water and sewer charges; any and all insurance premiums not otherwise
directly payable by Tenant; license, permit and inspection fees; air
conditioning (including repair of same); heat; light; power and other utilities;
steam; labor; cleaning and janitorial services; guard services; supplies;
materials; equipment and tools.

 

Operating Expenses shall also include the cost or portion thereof of those
capital improvements made to the Building by Landlord during the Term:

 

i)           to the extent that such capital improvements reduce other direct
expenses, when the same were made to the Building by Landlord after the
Commencement Date, or

 

ii)          that are required under any governmental law or regulation that was
not applicable to the Building as of the Commencement Date.

 

Said capital improvement costs, or the allocable portion thereof (as referred to
in clauses (i) and (ii) above), shall be amortized over the useful life of any
such capital improvement as reasonably determined by Landlord using sound real
estate practices, together with interest on the unamortized balance at the rate
of ten percent (10%) per annum.

 

Operating Expenses shall also include all general and special real estate taxes,
increases in assessments or special assessments and any other ad valorem taxes,
rates, levies and assessments paid during a calendar year (or portion thereof)
upon or with respect to the Building and the personal property used by Landlord
to operate the Building, whether paid to any governmental or quasi-governmental
authority, and all taxes specifically imposed in lieu of any such taxes (but
excluding taxes referred to in Section 3.4 for which Tenant or other tenants in
the Building are liable) including fees of counsel and experts, reasonably
incurred by, or reimbursable by Landlord in connection with any application for
a reduction in the assessed valuation of the Building and/or the land thereunder
or for a judicial review thereof, (collectively “Appeal Fees”), but solely to
the extent that the Appeal Fees result directly in a reduction of taxes
otherwise payable by Tenant. However, in no event shall the portion of Operating
Expenses used to calculate any billing to Tenant attributable to real estate
taxes and assessments for any expense year be less than the billing for real
estate taxes and assessments during the Base Year.

 

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  11 

 

 

Operating Expenses shall also include, but not be limited to, the premiums for
the following insurance coverage: all-risk, structural, fire, boiler and
machinery, liability, earthquake and for replacement of tenant improvements, and
for such other coverage(s), and at such policy limit(s) as Landlord deems
reasonably prudent and/or are required by any lender or ground lessor, which
coverage and limits Landlord may, in Landlord’s reasonable discretion, change
from time to time.

 

If, in any calendar year following the Base Year, as defined hereinbelow (a
“Subsequent Year”), a new expense item (e.g., earthquake insurance, concierge
services; entry card systems), is included in Operating Expenses which was not
included in the Base Year Operating Expenses, then the cost of such new item
shall be added to the Base Year Operating Expenses for purposes of determining
the Additional Rent payable under this Article 4 for such Subsequent Year.
During each Subsequent Year, the same amount shall continue to be included in
the computation of Operating Expenses for the Base Year, resulting in each such
Subsequent Year Operating Expenses only including the increase in the cost of
such new item over the Base Year, as so adjusted. However, if in any Subsequent
Year thereafter, such new item is not included in Operating Expenses, no such
addition shall be made to Base Year Operating Expenses.

 

Conversely, as reasonably determined by Landlord, when an expense item that was
originally included in the Base Year Operating Expenses is, in any Subsequent
Year, no longer included in Operating Expenses, then the cost of such item shall
be deleted from the Base Year Operating Expenses for purposes of determining the
Additional Rent payable under this Article 4 for such Subsequent Year. The same
amount shall continue to be deleted from the Base Year Operating Expenses for
each Subsequent Year thereafter that the item is not included. However, if such
expense item is again included in the Operating Expenses for any Subsequent
Year, then the amount of said expense item originally included in the Base Year
Operating Expenses shall again be added back to the Base Year Operating
Expenses.

 

c)           Exclusions from Operating Expenses. Notwithstanding anything
contained in the definition of Operating Expenses as set forth in Subsection
4.1(b) of this Lease, Operating Expenses (including Building Operating Expenses)
shall not include the following:

 

i.            The costs of repairs to the Building, if and to the extent that
any such costs is actually reimbursed by the insurance carried by Landlord or
subject to award under any eminent domain proceeding and the costs of restoring
the Building in the event of a casualty that is not covered by insurance that
Landlord is obligated to carry pursuant to the terms of Article 19 of this
Lease;

 

ii.           Depreciation, amortization and interest payments, except as
specifically permitted herein or except on materials, tools supplies and
vendor-type equipment purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party where such
depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party’s services. In such a circumstance,
the inclusion of all depreciation, amortization and interest payments shall be
determined pursuant to generally accepted accounting principles, consistently
applied, amortized over the reasonably anticipated useful life of the capital
item for which such amortization, depreciation or interest allocation was
calculated;

 

iii.          Marketing costs, including leasing commissions, attorneys’ fees
incurred in connection with the negotiation and preparation of letters, deal
memos, letters of intent, leases subleases and/or assignments, space planning
costs, and other costs and expenses incurred in connection with lease, sublease
and/or assignment negotiations and transactions with present or prospective
tenants or other occupants of the Building;

 

iv.           Expenses for services not offered to Tenant or for which Tenant is
charged directly, whether or not such services or other benefits are provided to
another tenant or occupant of the Building;

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  12 

 

 

v.            Costs incurred due to Landlord’s or any tenant of the Building’s
violation, other than Tenant, of the terms and conditions of any lease or rental
agreement in the Building or applicable law;

 

vi.           Interest, principal, points and fees on debts or amortization on
any mortgage or mortgages or any other debt instrument encumbering the Building
or the land thereunder;

 

vii.          Costs associated with operating the entity which constitutes
Landlord, as the same are distinguished from the costs of operation of the
Building, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Building, costs (including attorneys’ fees and
costs of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitration pertaining to Landlord’s ownership of the Building;

 

viii.         Leasing advertising and promotional expenditures, and costs of
leasing signs in or on the Building identifying the owner of the Building, or
other tenants signs;

 

ix.           Electric, gas or other power costs for which (and only to the
extent) Landlord has been directly reimbursed by another tenant or occupant of
the Building, or for which any tenant directly contracts with the local public
service company;

 

x.             Costs, including attorneys’ fees and settlement judgments and/or
payments in lieu thereof, arising from actual or potential claims, disputes,
litigation or arbitration pertaining to Landlord and/or the Building;

 

xi.           Costs incurred with respect to the installation of Tenant’s or
other occupant’s improvements or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for Tenant or other occupants
of the Building;

 

xii.          Tax penalties and interest incurred as a result of Landlord’s
negligent or willful failure to make payments and/or to file any income tax or
informational return(s) when due, unless such non-payment is due to Tenant’s
nonpayment of rent;

 

xiii.        Any charitable or political contributions;

 

xiv.         The purchase or rental price of any sculpture, paintings or other
object of art (except for costs associated with any common area fountains),
whether or not installed in, on or upon the Building;

 

xv.           Costs of repairs which would have been covered by casualty
insurance but for Landlord’s failure to maintain casualty insurance to cover the
replacement value of the Building as required by this Lease;

 

xvi.         Capital expenditures not otherwise permitted hereunder;

 

xvii.        The assessment or billing of operating expenses that results in
Landlord being reimbursed more than one hundred percent (100%) of the total
expenses for the calendar year in question;

 

xviii.       Any compensation paid or expenses reimbursed to clerks, attendants
or other persons working in any commercial concession(s) operated by Landlord,
and any services provided, taxes attributable to and costs incurred in
connection with the operation of any retail or restaurant operations in the
Building;

 

xix.         The costs arising out of Landlord’s abatement, mitigation,
remediation and/or encapsulation of any Hazardous Materials when the same are
located in, on or about the Building and/or the Real Property prior to the
Commencement Date and was of such a nature that a federal, State or municipal
governmental authority, if it had then had knowledge of the presence of such
Hazardous Materials, in the state, and under the conditions that it then existed
in the Building or on the Real Property, would have then required the removal of
such Hazardous Material or other remedial or containment action with respect
thereto; and costs incurred to remove, remedy, contain, or treat Hazardous
Material, which Hazardous Material is brought into the Building or onto the Real
Property after the date hereof by Landlord or any other tenant of the Real
Property and is of such a nature, at that time, that a federal, State or
municipal governmental authority, if it had then had knowledge of the presence
of such Hazardous Material, in the state, and under the conditions, that it then
exists in the Building or on the Real Property, would have then required the
removal of such Hazardous Material or other remedial or containment action with
respect thereto;

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  13 

 

 

xx.           Payments by Landlord to affiliates of Landlord to the extent the
same exceed the expenses which would be paid to qualified unaffiliated third
parties on an arm’s-length, competitive basis providing goods or services of
equal or better quality than the subject affiliates;

 

xxi.         Any bad debt loss, rent loss or reserves for any bad debts, or rent
loss; or

 

xxii.        Costs incurred as a result of Landlord’s violation of any
applicable law and the remediation of such violations, including, without
limitation, the Americans with Disabilities Act of 1990 existing as of the
Commencement Date of this Lease.

 

d)           “Tenant’s Share” means 0.88%.

 

Section 4.2. Calculation of Tenant’s Share of Increases in Operating Expenses.
If, commencing with the calendar year 2018, the Operating Expenses for any
calendar year during the Term, or portion thereof, (including the last calendar
year of the Term), have increased over the Operating Expenses for the calendar
year 2017 (the “Base Year”), then within thirty (30) days after Tenant’s receipt
of Landlord’s computation of such increase (an “Escalation Statement”), Tenant
shall pay to Landlord, as Additional Rent, an amount equal to the product
obtained by multiplying such increase by Tenant’s Share.

 

Landlord may, at or after the start of any calendar year subsequent to the Base
Year, notify Tenant of the amount which Landlord estimates will be Tenant’s
monthly share of any such increase in Operating Expenses for such calendar year
over the Base Year and the amount thereof shall be paid as Additional Rent at
the same time and in the same manner as Fixed Monthly Rent payments required to
be made by Tenant in such year. If Tenant’s Share of any such increase in rent
payable hereunder as shown on the Escalation Statement is greater or less than
the total amounts actually billed to and paid by Tenant during the year covered
by such statement, then within thirty (30) days thereafter, Tenant shall pay in
cash any sums owed Landlord or, if applicable, Tenant shall either receive a
credit against any Fixed Monthly Rent and/or Additional Rent next accruing for
any sum owed Tenant, or if Landlord’s Escalation Statement is rendered after the
expiration or earlier termination of this Lease and indicates that Tenant’s
estimated payments have exceeded the total amount to which Tenant was obligated,
then provided that Landlord is not owed any other sum by Tenant, Landlord shall
issue a cash refund to Tenant within thirty (30) days after Landlord’s
completion of such Escalation Statement.

 

Section 4.2.1. Audit. In the event Tenant disputes the amount of Additional Rent
set forth in the Escalation Statement, then Tenant may, within one hundred
twenty (120) days after Tenant receives the subject Escalation Statement, engage
an independent certified public accountant (which accountant shall be a member
of a nationally recognized accounting firm and is not working on a contingency
fee basis), designated and paid for by Tenant, to inspect Landlord’s records
with respect to such Escalation Statement at the offices of Landlord where such
records are customarily maintained or at such other location reasonably selected
by Landlord provided that:

 

a)           Tenant is not then in default under this Lease;

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  14 

 

 

b)           Tenant provides Landlord with written notice of the dispute, which
notice shall state with reasonable particularity the basis for the dispute, the
amount at issue and identifying the accountant engaged or to be engaged by
Tenant;

 

c)           Tenant has paid all amounts that are required to be paid under the
applicable Escalation Statement;

 

d)           Such inspection is conducted during Landlord’s customary business
hours (with such inspection to be completed within one (1) business day) at
time(s) reasonably designated by Landlord;

 

e)           Tenant and Tenant’s agents shall, in a writing delivered to
Landlord, agree in advance of such inspection to follow Landlord’s reasonable
rules and procedures regarding inspections of Landlord’s records (including,
without limitation, no photocopying);

 

f)           Prior to any inspection of Landlord’s records, Tenant and Tenant’s
agents execute a commercially reasonable confidentiality agreement regarding
such inspection and deliver an original of the same to Landlord; and

 

g)           Tenant’s failure to provide written notice to Landlord in
accordance with clause b), above, within one hundred twenty (120) days after
Tenant’s receipt of the applicable Escalation Statement shall be deemed to be
Tenant’s approval of such statement and, in case of such failure, Tenant, after
the expiration of such one hundred twenty (120)-day period, shall have waived
its right to dispute the amounts set forth in such statement. In addition,
Tenant’s right of inspection hereunder shall be waived in the event Tenant fails
to comply with any of the provisions of this Section 4.2.1.

 

If, after such inspection, if any, Tenant still disputes such Additional Rent, a
determination as to the proper amount shall be made, at Tenant’s expense, by an
independent certified public accountant (the “Accountant”) selected by Landlord
and subject to Tenant’s reasonable approval; provided that if such determination
by the Accountant proves that the Operating Expenses (for the Building as a
whole) were overstated in the applicable Escalation Statement by more than four
percent (4%), then the fees and expenses of the Accountant and all other costs
of such determination shall be paid for by Landlord. However, if the Operating
Expenses (for the Building as a whole) were overstated in the applicable
Escalation Statement by four percent (4%) or less, or was in fact understated,
Tenant shall promptly pay the fees and expenses of the Accountant and all other
costs of such determination (including, without limitation, the amount of
Operating Expenses owed to Landlord as evidenced by the inspection). Any
reconciliation of charges set forth in the Escalation Statement, which is
necessitated by the inspection, shall be paid or credited by Tenant or Landlord,
as applicable, in accordance with this Section 4.2.1. Tenant hereby acknowledges
that Tenant’s sole right to inspect Landlord’s books and records and to contest
the amount of Operating Expenses payable by Tenant shall be as set forth in this
Section 4.2.1 and Tenant hereby waives any and all other rights pursuant to
applicable law to inspect such books and records and/or to contest the amount of
Operating Expenses payable by Tenant.

 

Section 4.3. Tenant’s Payment of Direct Charges as Additional Rent. Tenant shall
promptly and duly pay all costs and expenses incurred for or in connection with
any Tenant Change (as such term is defined in Section 12.12 of this Lease) or
Tenant Service (as such term is defined in Section 8.10 of this Lease), and
discharge any mechanic's or other lien created against the Premises, Building or
the Real Property arising as a result of or in connection with any Tenant Change
or Tenant Service as Additional Rent by paying the same, bonding in any other
commercially reasonable manner or as otherwise provided by law.

 

Any other cost, expense, charge, amount or sum (other than Fixed Monthly Rent)
payable by Tenant as provided in this Lease shall also be considered Additional
Rent.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  15 

 

 

Certain individual items of cost or expense may, in the reasonable determination
of Landlord, be separately charged and billed to Tenant by Landlord, either
alone or in conjunction with another party or parties, if they are deemed in
good faith by Landlord to apply solely to Tenant and/or such other party or
parties and are not otherwise normally recaptured by Landlord as part of normal
operating expenses. Insofar as is reasonable, Landlord shall attempt to give
Tenant prior notice and the opportunity to cure any circumstance that would give
rise to such separate and direct billing.

 

Said separate billing shall be paid as Additional Rent, regardless of Tenant’s
Share. Such allocations by Landlord shall be binding on Tenant unless patently
unreasonable, and shall be payable within fifteen (15) business days after
receipt of Landlord’s billing therefor.

 

ARTICLE 5

ETHICS

 

Section 5.1. Ethics. Landlord and Tenant agree to conduct their business or
practice in compliance with any appropriate and applicable codes of professional
or business practice.

 

ARTICLE 6

USE OF PREMISES

 

Section 6.1. Use. The Premises shall only be used for general office use
consistent with the operation of a first-class office building in the Encino
area (the “Specified Use”) and for no other purposes, without Landlord’s prior
written consent, which consent shall be in Landlord’s sole discretion. Any
proposed revision of the Specified Use by Tenant shall be for a use consistent
with those customarily found in first-class office buildings. Reasonable grounds
for Landlord withholding its consent shall include, but not be limited to:

 

a)           the proposed use will place a disproportionate burden on the
Building systems;

 

b)           the proposed use is for governmental or medical purposes or for a
company whose primary business is that of conducting boiler-room type
transactions or sales;

 

c)           the proposed use would generate excessive foot traffic to the
Premises and/or Building.

 

So long as Tenant is in control of the Premises, Tenant covenants and agrees
that it shall not use, suffer or permit any person(s) to use all or any portion
of the Premises for any purpose in violation of the laws of the United States of
America, the State of California, or the ordinances, regulations or requirements
of the City or County of Los Angeles, or other lawful authorities having
jurisdiction over the Building.

 

Tenant shall not do or permit anything to be done in or about the Premises which
will in any way obstruct or unreasonably interfere with the rights of other
tenants or occupants of the Building, or injure or annoy them. Tenant shall not
use or allow the Premises to be used for any pornographic or violent purposes,
nor shall Tenant cause, commit, maintain or permit the continuance of any
nuisance or waste in, on or about the Premises. Tenant shall not use the
Premises in any manner that in Landlord’s reasonable judgment would adversely
affect or interfere with any services Landlord is required to furnish to Tenant
or to any other tenant or occupant of the Building, or that would interfere with
or obstruct the proper and economical rendition of any such service.

 

Section 6.2. Exclusive Use. Landlord represents that Tenant’s Specified Use of
the Premises does not conflict with exclusive use provisions granted by Landlord
in other leases for the Building. Landlord further agrees that it shall, in the
future, not grant an exclusive use privilege to any other tenant in the Building
that will prevent Tenant from continuing to use the Premises for its Specified
Use.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  16 

 

 

Tenant acknowledges and agrees that it shall not engage in any of the uses
specified hereinbelow, for which Landlord has already granted exclusive rights:
the retail sale of snacks, convenience foods, candy, cards, stationary,
magazines or similar items (vending machines excluded).

 

Provided that Tenant has received written notice of the same from Landlord, and
further provided that Landlord does not grant a future exclusive use right that
prohibits Tenant from engaging in the Specified Use, then Tenant agrees that it
shall not violate any exclusive use provision(s) granted by Landlord to other
tenants in the Building.

 

Section 6.3. Rules and Regulations. Tenant shall observe and comply with the
rules and regulations set forth in Exhibit C, and such other and further
reasonable and non-discriminatory rules and regulations as Landlord may make or
adopt and communicate to Tenant in writing at any time or from time to time,
when said rules, in the reasonable judgment of Landlord, may be necessary or
desirable to ensure the first-class operation, maintenance, reputation or
appearance of the Building, provided such further rules and regulations do not
adversely affect Tenant’s rights under this Lease or Tenant’s use or occupancy
or, or access to, the Premises. However, if any conflict arises between the
provisions of this Lease and any such rule or regulation, the provisions of this
Lease shall control.

 

Provided Landlord makes commercially reasonable efforts to seek compliance by
all occupants of the Building with the rules and regulations adopted by
Landlord, Landlord shall not be responsible to Tenant for the failure of any
other tenants or occupants of the Building to comply with said rules and
regulations.

 

ARTICLE 7

CONDITION UPON VACATING & REMOVAL OF PROPERTY

 

Section 7.1. Condition upon Vacating. At the expiration or earlier termination
of this Lease, Tenant shall:

 

a)           terminate its occupancy of, quit and surrender to Landlord, all or
such portion of the Premises upon which this Lease has so terminated,
broom-clean and in the same condition as received except for:

 

i)ordinary wear and tear, or

 

ii)loss or damage by fire or other casualty; and

 

b)           surrender the Premises free of any and all debris and trash and any
of Tenant’s personal property, furniture, fixtures and equipment that do not
otherwise become a part of the Real Property, pursuant to the provisions
contained in Section 7.2 hereinbelow; and

 

c)           at Tenant’s sole expense, forthwith and with all due diligence
remove any Tenant Change (as defined in Section 12.12 of this Lease) and, if
requested by Landlord in Landlord’s sole and absolute discretion, restore the
Premises to the condition existing immediately prior to the Tenant Change,
subject to clauses (a)(i) and (a)(ii) immediately above. However, Tenant shall
only be obligated to remove said Tenant Change if (i) the Tenant Change was made
without Landlord’s approval; (ii) the Tenant Change is an atypical improvement
and Landlord notified Tenant of its obligation to remove the same pursuant to
clause (iii) below; and/or (iii) Landlord notified Tenant of its obligation to
do so in writing at the time Landlord approved Tenant’s request for a Tenant
Change. If Tenant fails to complete such removal and/or restoration and/or to
repair any damage caused by the removal or restoration of any Tenant Change,
Landlord may do so and may charge the cost thereof to Tenant pursuant to Section
20.26 of this Lease or deduct the cost from the Security Deposit under Section
3.7 of this Lease. Tenant shall not be obligated to remove the Improvements, the
Additional Improvements, any Cosmetic Alterations or any data, telecom and other
cabling and wiring installed by or for Tenant in the Premises (including any of
the same installed above the ceiling plenum). In addition, at the expiration or
earlier termination of this Lease, Tenant shall remove any security system or
devices installed by Tenant, in either case whether or not the installation was
performed as part of the Improvements constructed in the Premises or after such
time, and Tenant shall repair any damage caused by such removal.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  17 

 

 

Section 7.2. Tenant’s Property. All fixtures, equipment, improvements and
installations attached or built into the Premises at any time during the Term
shall, at the expiration or earlier termination of this Lease, be deemed the
property of Landlord; become a permanent part of the Premises and remain
therein. However, if said fixtures, equipment, improvements and/or installations
can be removed without causing any structural damage to the Premises, then,
provided after such removal Tenant restores the Premises to the condition
existing prior to installation of Tenant’s fixtures, equipment, improvements
and/or installations, Tenant shall be permitted, at Tenant’s sole expense, to
remove the same.

 

The provisions of this Article 7 shall survive the expiration or earlier
termination of this Lease.

 

ARTICLE 8

UTILITIES AND SERVICES

 

Section 8.1. Normal Building Hours / Holidays. The “Normal Business Hours” of
the Building, during which Landlord shall furnish the services specified in this
Article 8 are defined as 8:00 A.M. to 6:00 P.M., Monday through Friday, and 9:00
A.M. to 1:00 P.M. on Saturday, any one or more Holiday(s) excepted.

 

The “Holidays” which shall be observed by Landlord in the Building are defined
as any federally-recognized holiday and any other holiday specified herein,
which are: New Years Day, Presidents’ Day, Memorial Day, the 4th of July, Labor
Day, Thanksgiving Day, the day after Thanksgiving, and Christmas Day (each
individually a “Holiday”). Tenant acknowledges that the Building shall be closed
on each and every such Holiday, and Tenant shall not be guaranteed access to
Landlord or Landlord’s managing agent(s) on each such Holiday.

 

Section 8.2. Access to the Building and General Services. Subject to Force
Majeure and any power outage(s) which may occur in the Building when the same
are out of Landlord’s reasonable control, Landlord shall furnish the following
services to the Premises twenty-four (24) hours per day, seven days per week:

 

a)           during Normal Business Hours, bulb replacement for building
standard lights;

 

b)           access to and use of the parking facilities for persons holding
valid parking permits;

 

c)           access to and use of the elevators and Premises;

 

d)           use of electrical lighting on an as-needed basis within the
Premises; and

 

e)           use of a reasonable level of water for kitchen and toilet
facilities in the Premises and Common Area bathrooms.

 

Section 8.3. Janitorial Services. Landlord shall furnish the Premises with
reasonable and customary janitorial services five (5) days per business week,
except when the Building is closed on any Holiday. Landlord shall retain the
sole discretion to choose and/or revise the janitorial company providing said
services to the Premises and/or Building.

 

Section 8.4. Security Services. Tenant acknowledges that Landlord currently
provides uniformed guard service to the Building solely for the purposes of
providing surveillance of, and information and directional assistance to persons
entering the Building.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  18 

 

 

Tenant acknowledges that such guard service shall not provide any measure of
security or safety to the Building or the Premises, and that Tenant shall take
such actions as it may deem necessary and reasonable to ensure the safety and
security of Tenant’s property or person or the property or persons of Tenant’s
agents, clients, contractors, directors, employees, invitees, licensees,
officers, partners or shareholders. Tenant agrees and acknowledges that, except
in the case of the gross negligence or willful misconduct of Landlord or its
directors, employees, officers, partners or shareholders, Landlord shall not be
liable to Tenant in any manner whatsoever arising out of the failure of
Landlord’s guard service to secure any person or property from harm.

 

Tenant agrees and acknowledges that Landlord, in Landlord’s sole discretion,
shall have the option, but not the obligation to add, decrease, revise the hours
of and/or change the level of services being provided by any guard company
serving the Building. Tenant further agrees that Tenant shall not engage or hire
any outside guard or security company without Landlord’s prior written consent,
which shall be in Landlord’s sole discretion.

 

Section 8.5. Utilities. During Normal Business Hours Landlord shall furnish a
reasonable level of water, heat, ventilation and air conditioning (“HVAC”), and
a sufficient amount of electric current to provide customary business lighting
and to operate ordinary office business machines, such as a single personal
computer and ancillary printer per two hundred and fifty (250) usable square
feet contained in the Premises, facsimile machines, small copiers customarily
used for general office purposes, and such other equipment and office machines
as do not result in above-standard use of the existing electrical system. So
long as the same remain reasonably cost competitive, Landlord shall retain the
sole discretion to choose the utility vendor(s) to supply such services to the
Premises and the Building.

 

Except with the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed, Tenant shall not install or use
any equipment, apparatus or device in the Premises that requires the
installation of a 208 voltage circuit; consumes more than five (5) kilowatts per
hour per item; or the aggregate use of which will in any way increase the
connected load to more than 5 Watts per usable square foot, or cause the amount
of electricity to be furnished or supplied for use in the Premises to more than
1.2 kWh per usable square foot, per month.

 

Except with the prior written consent of Landlord, Tenant shall not connect any
electrical equipment to the electrical system of the Building, except through
electrical outlets already existing in the Premises, nor shall Tenant pierce,
revise, delete or add to the electrical, plumbing, mechanical or HVAC systems in
the Premises.

 

Section 8.6. After Hours HVAC and/or Excess Utility Usage. If Tenant requires
HVAC service during other than Normal Business Hours (“Excess HVAC”), Tenant
shall make its request in writing at least six (6) hours before the close of the
normal business day, and Tenant must purchase a minimum of four (4) hours of
Excess HVAC. Otherwise, Landlord shall have no obligation to provide Excess
HVAC. Tenant’s request shall be deemed conclusive evidence of its willingness
and obligation to pay the then prevailing charge for Excess HVAC at the
Building, which charge shall be subject to increases in Landlord’s sole
discretion.

 

If Tenant requires electric current in excess of the amounts specified
hereinabove in this Article 8, or water or gas in excess of that customarily
furnished to the Premises as office space (“Excess Utility Use”), Tenant shall
first procure Landlord’s prior written consent to such Excess Utility Use, which
Landlord may reasonably refuse.

 

In lieu of Landlord’s refusal, Landlord may cause a meter or sub-meter to be
installed to measure the amount of water, gas and/or electric current consumed
by Tenant in the Premises. The cost of any such meter(s), and the installation,
maintenance, and repair thereof, shall be paid by Tenant as Additional Rent.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  19 

 

 

After completing installation of said meter(s), and/or if Tenant requests Excess
HVAC, then Tenant shall pay, as Additional Rent, within thirty (30) calendar
days after Tenant’s receipt of Landlord’s billing, for the actual amounts of all
Excess Utility Use and/or Excess HVAC. Said billing shall be calculated on the
usage indicated by such meter(s), sub-meter(s), or Tenant’s written request
therefor, and shall be issued by Landlord at the rates charged for such services
by the local public utility furnishing the same, plus any additional expense
reasonably incurred by Landlord in providing said Excess Utility Use and/or in
keeping account of the Excess Utility Use, plus an administrative and billing
fee equal to fifteen percent (15%) of the costs so billed.

 

Section 8.7. Changes Affecting HVAC. Tenant shall also pay as Additional Rent
for any additional costs Landlord incurs to repair any failure of the HVAC
equipment and systems to perform their function when said failure arises out of
or in connection with any change in, or alterations to, the arrangement of
partitioning in the Premises after the Commencement Date, or from occupancy by,
on average, more than one person for every two hundred fifty (250) usable square
feet of the Premises, or from Tenant’s failure to keep all HVAC vents within the
Premises free of obstruction.

 

Section 8.8. Damaged or Defective Systems. Tenant shall give written notice to
Landlord after Tenant becomes aware of any alleged damage to, or defective
condition in any part or appurtenance of the Building's sanitary, electrical,
HVAC or other systems serving, located in, or passing through, the Premises.
Provided that the repair or remedy of said damage or defective condition is
within the reasonable control of Landlord, it shall be remedied by Landlord as
soon as reasonably practicable. Otherwise, Landlord shall make such commercially
reasonable efforts as may be available to Landlord to effect such remedy or
repair, but subject to the express provisions of Section 8.9 in the event of an
Abatement Event, Landlord shall not be liable to Tenant for any failure thereof,
nor shall Tenant be entitled to claim any damages arising from any such damage
or defective condition nor shall Tenant be entitled to claim any eviction by
reason of any such damage or defective condition.

 

If such damage or defective condition was caused by, or is attributed to, a
Tenant Change or the unreasonable or improper use of such system(s) by Tenant or
its employees, licensees or invitees:

 

a)           the cost of the remedy thereof shall be paid by Tenant as
Additional Rent pursuant to the provisions of Section 4.3;

 

b)           in no event shall Tenant be entitled to any abatement of rent as
specified above; and

 

c)           Tenant shall be estopped from making any claim for damages arising
out of Landlord’s repair thereof.

 

Section 8.9. Limitation on Landlord’s Liability for Failure to Provide Utilities
and/or Services. Subject to the express provisions of Section 8.9 in the event
of an Abatement Event, Tenant hereby releases the Landlord Parties from any
liability for damages, by abatement of rent or otherwise, for any failure or
delay in furnishing any of the services or utilities specified in this Article 8
(including, but not limited to telephone and telecommunication services), or for
any diminution in the quality or quantity thereof.

 

Tenant’s release of the Landlord Parties’ liability shall be applicable when
such failure, delay or diminution is occasioned, in whole or in part, by
repairs, replacements, or improvements, by any strike, lockout or other labor
trouble, by Landlord’s inability to secure electricity, gas, water or other fuel
at the Building after Landlord’s reasonable effort to do so, by accident or
casualty whatsoever, by act or default of Tenant or other parties, or by any
other cause beyond Landlord’s reasonable control. Such failures, delays or
diminution shall never be deemed to constitute a constructive eviction or
disturbance of Tenant’s use and possession of the Premises, or serve to relieve
Tenant from paying Rent or performing any of its obligations under this Lease,
subject to the express provisions of this Section 8.9 in the event of an
Abatement Event.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  20 

 

 

Furthermore, the Landlord Parties shall not be liable under any circumstances
for a loss of, injury to, or interference with, Tenant’s business, including,
without limitation, any loss of profits occurring or arising through or in
connection with or incidental to Landlord’s failure to furnish any of the
services or utilities required by this Article 8.

 

Notwithstanding the above, Landlord shall use commercially reasonable efforts to
remedy any delay, defect or insufficiency in providing the services and or
utilities required hereunder.

 

Notwithstanding the foregoing, if Tenant is prevented from using and does not
use, the Premises or any portion thereof, as a result of (a) Landlord’s failure
to provide services or utilities as required by this Lease; (b) any Renovations
(as such term is defined in Section 12.11 of this Lease) performed pursuant to
Section 12.11 of this Lease; (c) any Work (as such term is defined in Section
12.10 of this Lease) performed pursuant to Section 12.10 of this Lease; (d) any
damage or defective condition (as specified in Section 8.8, above) that is
caused by an act or omission of Landlord; or (e) Landlord’s gross negligence,
willful misconduct, illegal activity or breach or default of its obligations
under this Lease (after giving effect to any notice and cure provisions) (each
an “Abatement Event”), then Tenant shall give Landlord notice of such Abatement
Event and if such Abatement Event continues for three (3) consecutive business
days after Landlord’s receipt of any such Notice (the “Eligibility Period”), and
such failure is not attributable to, or caused by, the acts of Tenant, or a
cause beyond Landlord’s reasonable control, then the Fixed Monthly Rent and
Additional Rent shall be abated or reduced, as the case may be, after expiration
of the Eligibility Period for such time that Tenant continues to be so prevented
from using, and does not use, the Premises, or a portion thereof, in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use (“Unusable Area”), bears to the total
rentable area of the Premises; provided, however, in the event that Tenant is
prevented from using, and does not use, the Unusable Area for a period of time
in excess of the Eligibility Period and the remaining portion of the Premises is
not sufficient to allow Tenant to effectively conduct its business therein and
if Tenant does not conduct its business from such remaining portion, then for
such time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the Fixed Monthly
Rent and Additional Rent for the entire Premises shall be abated for such time
as Tenant continues to be so prevented from using, and does not use, the
Premises. If, however, Tenant reoccupies any portion of the Premises during such
period, the Rent allocable to such reoccupied portion, based on the proportion
that the rentable area of such reoccupied portion of the Premises bears to the
total rentable area of the Premises, shall be payable by Tenant from the date
Tenant reoccupies such portion of the Premises. Such right to abate Fixed
Monthly Rent and Additional Rent shall be Tenant’s sole and exclusive remedy at
law or in equity for an Abatement Event.

 

Section 8.10. Tenant Provided Services. Tenant shall make no contract or employ
any labor in connection with the maintenance, cleaning or other servicing of the
physical structures of the Premises or for installation of any computer,
telephone or other cabling, equipment or materials provided in or to the
Premises (collectively and individually a “Tenant Service”) without the prior
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant shall not permit the use of any labor, material
or equipment in the performance of any Tenant Service if the use thereof, in
Landlord’s reasonable judgment, would violate the provisions of any agreement
between Landlord and any union providing work, labor or services in or about the
Premises, Building and/or disturb labor harmony with the workforce or trades
engaged in performing other work, labor or services in or about the Building or
the Common Areas. If any violation, disturbance, interference or conflict
occurs, Tenant, upon demand by Landlord, shall immediately cause all contractors
or subcontractors or all materials causing the violation, disturbance,
interference, difficulty or conflict, to leave or be removed from the Building
or the Common Areas immediately. Tenant shall indemnify and hold Landlord
harmless from and against all claims, suits, demands, damages, judgments, costs,
interest and expenses (including attorneys fees and costs incurred in the
defense thereof) to which Landlord may be subject or suffer when the same arise
out of or in connection with the use of, work in, construction to, or actions
in, on, upon or about the Premises by any Tenant Party (as hereinafter defined),
including any actions relating to the installation, placement, removal or
financing of any Tenant Service, improvements, fixtures and/or equipment in, on,
upon or about the Premises.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  21 

 

 

ARTICLE 9

TENANT’S INDEMNIFICATION AND LIMITATION ON LANDLORD’S LIABILITY

 

Section 9.1. Tenant’s Indemnification and Hold Harmless. Tenant shall indemnify
and hold the Landlord Parties harmless from and against all claims, suits,
demands, damages, judgments, reasonable costs, lawful interest and reasonable
expenses (including attorneys fees and costs incurred in the defense thereof) to
which any the Landlord Parties may be subject or suffer but only when the same
arise out of the negligence or willful misconduct of Tenant or any of Tenant’s
agents, contractors, invitees, directors, employees, licensees, officers,
partners or shareholders (collectively, “Tenant Parties”) in connection with the
use of, work in, construction to, or actions in, on, upon or about the Premises,
including any actions relating to the installation, placement, removal or
financing of any Tenant Change, improvements, fixtures and/or equipment in, on,
upon or about the Premises.

 

Tenant’s indemnification shall extend to any and all claims and occurrences,
whether for injury to or death of any person or persons, or for damage to
property (including any loss of use thereof), or otherwise, occurring during the
Term or prior to the Commencement Date (if Tenant has been given early access to
the Premises for whatever purpose, and did access the Premises) and to all
claims arising or resulting from any condition or use of the Premises, the
Building and/or the Real Property, and the conduct of Tenant’s business by any
Tenant Party or any other activity, work or thing done, permitted or suffered by
any of Tenant Party, in or about the Premises, the Building or elsewhere on the
Real Property or due to or resulting from any default by Tenant in the keeping,
observance or performance of any covenant or provision of this Lease, or from
the negligence or willful misconduct of any Tenant Party.

 

Section 9.2. Nullity of Tenant’s Indemnification in Event of Negligence.
Notwithstanding anything to the contrary contained in this Lease, Tenant’s
indemnification shall not extend to the negligence or willful misconduct of
Landlord or the negligence or willful misconduct of Landlord’s agents,
contractors, directors, employees, officers, partners or shareholders, nor to
(i) such events and occurrences for which Landlord otherwise carries insurance
coverage or (ii) any breach or default by Landlord of any of Landlord’s
obligations under this Lease that extend after the expiration of any notice and
cure period.

 

Section 9.3. Tenant’s Waiver of Liability. Provided and to the extent that any
injury or damage suffered by Tenant or Tenant’s agents, clients, contractors,
directors, employees, invitees, officers, partners, and/or shareholders did not
arise out of the negligence or willful misconduct of any Landlord Parties,
Tenant shall make no claim against Landlord and Landlord shall not be liable or
responsible in any way for, and Tenant hereby waives all claims against Landlord
with respect to or arising out of injury or damage to any person or property in
or about the Premises by or from any cause whatsoever under the reasonable
control or management of Tenant or any Tenant Party, except as may otherwise be
expressly set forth in this Lease.

 

Section 9.4. Limitation of Landlord’s Liability. Tenant expressly agrees that,
notwithstanding anything in this Lease and/or any applicable law to the
contrary, the liability of the Landlord Parties, and any recourse by Tenant
against Landlord or the Landlord Parties shall be limited solely and exclusively
to Tenant’s actual direct damages, but not consequential damages (including but
not limited to loss of profits, loss of business opportunity, loss of goodwill
or loss of use, in each case however occurring), therefor and shall be
recoverable only from the interest of Landlord in the Building.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  22 

 

 

Tenant specifically agrees that the Landlord Parties shall have no personal
liability therefor. Further, Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant.

 

Section 9.5. Transfer of Landlord’s Liability. Tenant expressly agrees that, to
the extent that any transferee assumes the obligations of Landlord hereunder in
writing, and provided Landlord has either transferred the complete Security
Deposit held pursuant to this Lease or refunded the same to Tenant as of the
date of such transfer, then the covenants and agreements on the part of Landlord
to be performed under this Lease which arise and/or accrue after the date of
such transfer shall not be binding upon Landlord herein named from and after the
date of transfer of its interest in the Building.

 

Section 9.6.  Landlord’s Indemnification. Notwithstanding any contrary provision
of this Lease, Landlord shall indemnify, defend and hold Tenant and Tenant’s
agents, clients, directors, officers, partners, employees, shareholders and
contractors harmless from and against, any and all claims, suits, demands,
causes of action, liabilities, losses, reasonable costs, lawful interest and
reasonable expenses, including reasonable attorney’s fees and court costs,
arising from or in connection with:

 

a)           Any activity occurring, or condition existing, at or in the
Building and/or the Real Property (other than in the Premises) when such
activity or condition is under the reasonable control of Landlord, except and to
the extent the same is caused by the negligence or willful misconduct of Tenant
or Tenant’s employees, agents, licensee, invitees, or contractors, or by
Tenant’s breach or default in the performance of any obligation under this
Lease;

 

b)           Any activity occurring, or condition existing in the Premises when
and to the extent caused by the negligence or willful misconduct of Landlord or
Landlord’s employees, agents or contractors;

 

c)           Landlord’s violation of applicable law; or

 

d)           Any breach or default by Landlord of any of Landlord’s obligations
under this Lease that extend after the expiration of any notice and cure period.

 

ARTICLE 10

COMPLIANCE WITH LAWS

 

Section 10.1. Tenant’s Compliance with Laws. Tenant shall not use, permit to be
used, or permit anything to be done in or about all or any portion of the
Premises which will in any way violate any laws, statutes, ordinances, rules,
orders or regulations duly issued by any governmental authority having
jurisdiction over the Premises, or by the Board of Fire Underwriters (or any
successor thereto) (collectively “Codes”).

 

Section 10.2. Tenant to Comply at Sole Expense. Tenant shall, at its sole
expense, promptly remedy any violation of such Codes as a result of its failure
to comply with Section 10.1. Notwithstanding the foregoing, nothing contained in
this Section 10.2 shall require or permit Tenant to make any structural changes
to the Premises, unless such changes are required due to either Tenant or
Tenant’s agents, clients, contractors, directors, employees, invitees,
licensees, officers, partners or shareholders use of the Premises for purposes
other than general office purposes consistent with a Class A office building, in
which case any such change in use shall be subject to the restrictions specified
in Section 6.1 of this Lease.

 

Section 10.3. Conclusive Evidence of Violation. The judgment of any court of
competent jurisdiction; Tenant’s admission; or the admission of any other Tenant
Party in any action against Tenant, whether or not Landlord is a party thereto,
that Tenant has so violated any one or more Codes shall be conclusive evidence
of such violation as between Landlord and Tenant.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  23 

 

 

ARTICLE 11

ASSIGNMENT AND SUBLETTING

 

Section 11.1. Permission Required for Assignment or Sublet. Except as otherwise
set forth in this Lease, unless Landlord’s prior written consent has been given,
which consent shall not be unreasonably withheld, conditioned or delayed
(subject to the express provisions of this Article 11), this Lease shall not,
nor shall any interest herein, be assignable as to the interest of Tenant by
operation of law; nor shall Tenant:

 

a)           assign Tenant’s interest in this Lease; or

 

b)           sublet the Premises or any part thereof or permit the Premises or
any part thereof to be utilized by anyone other than Tenant, whether as by a
concessionaire, franchisee, licensee, permittee or otherwise (collectively, a
“sublease”).

 

In addition, except for Transfers under clauses (a) or (b), Tenant shall not
mortgage, pledge, encumber or otherwise transfer this Lease, the Term and/or
estate hereby granted or any interest herein without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

Any assignment, mortgage, pledge, encumbrance, transfer or sublease
(collectively, any “Transfer”) without Landlord’s prior written consent shall be
voidable, and, in Landlord’s sole election, shall constitute a material default
under this Lease.

 

Section 11.2. Voluntary Assignment due to Changes in Structure of Tenant. Any
dissolution, merger, consolidation, or other reorganization of Tenant, or the
single sale or other transfer of a controlling percentage of the capital stock
of Tenant (other than the sale of such stock pursuant to a public offering that
results in a majority of the same members of the Board and executive officers
remaining in control of said corporation) and or the single sale of fifty
percent (50%) or more of the value of the assets of Tenant, shall be deemed a
voluntary assignment. The phrase “controlling percentage” means the ownership
of, and the right to vote stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of Tenant’s capital stock issued,
outstanding, and entitled to vote for the election of directors. Notwithstanding
anything to the contrary contained herein, this Section 11.2 shall not apply to
corporations whose stock is traded through a recognized United States exchange
or over the counter.

 

Section 11.2.1. Affiliated Companies/Restructuring of Business Organization. Any
contrary provision of this Article 11 notwithstanding, a change of Tenant’s name
or the assignment by Tenant of all of its rights under this Lease or the
subletting by Tenant of all or any portion of the Premises to (i) a parent or
subsidiary of Tenant, (ii) any person or entity which controls, is controlled by
or under common control with Tenant, (iii) any entity which purchases all or
substantially all of the assets or stock of Tenant, (iv) any entity into which
Tenant is merged or consolidated, (v) any entity which results from the merger
or consolidation of entities which control, are controlled by or under common
control with Tenant or (vi) the temporary use or occupancy of portions of the
Premises by a party or parties in connection with the transaction of business
with Tenant or with an entity which is controlled by, controls or is under
common control with Tenant (all such persons or entities described in (i), (ii),
(iii), (iv), (v) and (vi) being sometimes hereinafter referred to as
“Affiliates”) shall not be deemed a Transfer under this Article 11 and thus
shall not be subject to Landlord’s prior consent, and Landlord shall not be
entitled to any Net Rental Profit resulting therefrom, provided that:

 

a)           Any such Affiliate was not formed as a subterfuge to avoid the
obligations of this Article 11;

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  24 

 

 

b)           Tenant gives Landlord prior notice of any such assignment or
sublease to an Affiliate;

 

c)           The successor of Tenant and Tenant have as of the effective date of
any such assignment or sublease a tangible net worth, in the aggregate, computed
in accordance with generally accepted accounting principles (but excluding good
will as an asset), which is sufficient to meet the remaining obligations of
Tenant under this Lease, as reasonably determined by Landlord;

 

d)           Any such assignment or sublease shall be subject and subordinate to
all of the terms and provisions of this Lease, and such assignee or sublessee
shall be deemed to have assumed all of the obligations of Tenant under this
Lease with respect to that portion of the Premises which is the subject of such
Transfer (other than the amount of Fixed Monthly Rent payable by Tenant with
respect to a sublease); and

 

e)           Tenant shall remain fully liable for all obligations to be
performed by Tenant under this Lease.

 

Section 11.3. Request to Assign or Sublease. If at any time during the Term,
Tenant wishes to assign this Lease or any interest therein, or to sublet all or
any portion of the Premises, then at least fifteen (15) business days prior to
the date when Tenant desires the assignment or sublease to be effective, Tenant
shall give written notice to Landlord setting forth the name, address, and
business of the proposed assignee or sublessee, business and personal credit
applications completed on Landlord’s standard application forms, and information
(including references and such financial documentation as Landlord shall
reasonably prescribe) concerning the character and financial condition of the
proposed assignee or sublessee, the effective date of the assignment or
sublease, and all the material terms and conditions of the proposed assignment,
and with reference solely to a sublease: a detailed description of the space
proposed to be sublet, together with any rights of the proposed sublessee to use
Tenant’s improvements and/or ancillary services with the Premises.

 

Section 11.4. Landlord’s Consent. Landlord shall have fifteen (15) business days
after Tenant’s notice of assignment and/or sublease is received with the
financial information reasonably requested by Landlord to advise Tenant of
Landlord’s (i) consent to such proposed assignment or sublease, (ii) withholding
of consent to such proposed assignment or sublease, or (iii) election to
terminate this Lease, such termination to be effective as of the date of the
commencement of the proposed assignment or subletting. If Landlord shall
exercise its termination right hereunder, Landlord shall have the right to enter
into a lease or other occupancy agreement directly with the proposed assignee or
subtenant, and Tenant shall have no right to any of the rents or other
consideration payable by such proposed assignee or subtenant under such other
lease or occupancy agreement, even if such rents and other consideration exceed
the rent payable under this Lease by Tenant. Landlord shall have the right to
lease the Premises to any other tenant, or not lease the Premises, in its sole
and absolute discretion. Landlord and Tenant specifically agree that Landlord’s
right to terminate this Lease under clause (iii) above is a material
consideration for Landlord’s agreement to enter into this Lease and such right
may be exercised in Landlord’s sole and absolute discretion and no test of
reasonableness shall be applicable thereto; provided, however, that Landlord may
exercise the termination right described in said clause (iii) only if Tenant
proposes to assign this Lease or sublet more than fifty percent (50%) of the
Premises for a term covering substantially the remainder of the Term of this
Lease.

 

Tenant acknowledges that Landlord’s consent shall be based upon the criteria
listed in Sections 11.4 (a) through (e) below, and subject to Landlord’s right
to reasonably disapprove of any proposed assignment and/or sublease, based on
the existence of any condition contained within Section 11.5 hereinbelow. If
Landlord provides its consent within the time period specified, Tenant shall be
free to complete the assignment and/or sublet such space to the party contained
in Tenant’s notice, subject to the following conditions:

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 

 



  25 

 

 

a)           The assignment and/or sublease shall be on substantially the same
terms as were set forth in the notice given to Landlord;

 

b)           The assignment and/or sublease shall be documented in a written
format that is reasonably acceptable to Landlord, which form shall specifically
include the assignee’s and/or sublessee’s acknowledgement and acceptance of the
obligation contained in this Lease, in so far as applicable;

 

c)           The assignment and/or sublease shall not be valid, nor shall the
assignee or sublessee take possession of the Premises, or subleased portion
thereof, until an executed duplicate original of such sublease and/or assignment
has been delivered to Landlord;

 

d)           The assignee and/or sublessee shall have no further right to assign
this Lease and/or sublease the Premises without the prior written consent of
Landlord;

 

e)           In the event of any Transfer, Landlord shall receive as Additional
Rent hereunder (and without affecting or reducing any other obligation of Tenant
under this Lease) fifty percent (50%) of Tenant’s “Net Rental Profit” derived
from such Transfer. If Tenant shall elect to Transfer, Tenant shall use
reasonable and good faith efforts to secure consideration from any such
Transferee which would be generally equivalent to then-current market rent, but
in no event shall Tenant’s monetary obligations to Landlord, as set forth in
this Lease, be reduced. “Net Rental Profit” shall mean all rent actually
received by Tenant during any month during the term of such sublease from such
subtenant in connection with the Transfer in excess of the Rent and Additional
Rent payable by Tenant under this Lease during the term of the Transfer on a per
rentable square foot basis if less than all of the Premises is transferred,
after deducting the reasonable expenses incurred by Tenant in connection with
such Transfer for (i) advertising costs, (ii) any improvement allowance or other
economic concessions (e.g., space planning allowance and moving expenses) paid
by Tenant in connection with such Transfer, (iii) any brokerage commissions
incurred by Tenant in connection with the Transfer, and (iv) reasonable
attorneys’ fees incurred by Tenant in connection with the Transfer. “Net Rental
Profit” shall not include any consideration actually received by Tenant which
cannot reasonable be characterized as rent, including any consideration received
in connection with (X) a sale of all or any portion of its assets or capital
stock or in connection with any merger or consolidation or in connection with
any other matter or thing not specifically related to the Lease, or (Y) the
purchase or sale of any of Tenant’s shares of capital stock.

 

Tenant shall deliver to Landlord a statement within thirty (30) days after the
end of each calendar year and/or within thirty (30) days after the expiration or
earlier termination of the Term of this Lease in which any Transfer has
occurred, specifying for each such Transfer:

 

i)            the date of its execution and delivery, the number of square feet
of the Rentable Area demised thereby, and the Term thereof, and

 

ii)           a computation in reasonable detail showing the amounts (if any)
paid and payable by Tenant to Landlord pursuant to this Section 11.4 with
respect to such Transfer for the period covered by such statement, and the
amounts (if any) paid and payable by Tenant to Landlord pursuant to this Section
11.4 with respect to any payments received from a Transferee during such period
but which relate to an earlier period.

 

Section 11.5. Reasonable Grounds for Denial of Assignment and/or Sublease.
Landlord and Tenant agree that, in addition to such other reasonable grounds as
Landlord may assert for withholding its consent, it shall be reasonable under
this Lease and any applicable law for Landlord to withhold its consent to any
proposed Transfer, where any one or more of the following conditions exists:

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  26 

 

 

a)           The proposed sublessee or assignee (a “Transferee”) is, in
Landlord’s reasonable judgment, of a character or reputation which is not
consistent with those businesses customarily found in a Class A office building;

 

b)           The Transferee is engaged in a business or intends to use all or
any portion of the Premises for purposes which are not consistent with those
generally found in the Building or other Class A office buildings in the
vicinity of the Building, provided, however, that in no event shall Landlord be
permitted to decline Tenant’s request for a Transfer solely on the basis of said
Transferee’s intent to change the Specified Use from that of Tenant, unless such
proposed change shall violate any Exclusive Use provision already granted by
Landlord;

 

c)           The Transferee is either a governmental agency or instrumentality
thereof;

 

d)           The Transfer will result in more than a reasonable and safe number
of occupants within the Premises;

 

e)           The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under the
sublease, if a sublessee, or this Lease, if an assignee, on the date consent is
requested, or has demonstrated a prior history of credit instability or
unworthiness;

 

f)           The Transfer will cause Landlord to be in violation of another
lease or agreement to which Landlord is a party, or would give another occupant
of the Building a right to cancel its lease;

 

g)           Intentionally Omitted;

 

h)           The proposed Transferee is a tenant in the Building at the time
Tenant requests approval of the proposed Transfer, or is engaged in on-going
negotiations with Landlord to lease comparable space in the Building at the time
Tenant requests approval of the proposed Transfer; or

 

i)           The Transferee intends to use all or a portion of the Premises for
medical procedures or for a primary business which is as a boiler-room type
sales or marketing organization.

 

If Landlord withholds or conditions its consent and Tenant believes that
Landlord did so contrary to the terms of this Lease, Tenant may, as its sole
remedy, prosecute an action for declaratory relief to determine if Landlord
properly withheld or conditioned its consent, and Tenant hereby waives all other
remedies, including without limitation those set forth in California Civil Code
Section 1995.310.

 

Section 11.6. Tenant’s Continued Obligation. Any consent by Landlord to an
assignment of this Lease and/or sublease of the Premises shall not release
Tenant from any of Tenant’s obligations hereunder or be deemed to be a consent
by Landlord to any subsequent hypothecation, assignment, subletting, occupation
or use by another person, and Tenant shall remain liable to pay the Rent and/or
perform all other obligations to be performed by Tenant hereunder. Landlord’s
acceptance of Rent or Additional Rent from any other person shall not be deemed
to be a waiver by Landlord of any provision of this Lease. Landlord’s consent to
one assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting.

 

If any assignee or sublessee of Tenant or any successor of Tenant defaults in
the performance of any of the provisions of this Lease, whether or not Landlord
has collected Rent directly from said assignee or sublessee, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such assignee, sublessee or other successor-in-interest.

 

Provided that in no event shall any further assignment, sublease, amendment or
modification to this Lease serve to either increase Tenant’s liability or expand
Tenant’s duties or obligations hereunder, or relieve Tenant of its liability
under this Lease, then Landlord may consent to subsequent assignments or
subletting of this Lease or amendments or modifications to this Lease with any
assignee, without notifying Tenant or any successor of Tenant, and without
obtaining their consent thereto.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  27 

 

 

Section 11.7. Tenant to Pay Landlord’s Costs. If Tenant assigns or sublets the
Premises or requests the consent of Landlord to any assignment, subletting or
other modification of this Lease, or if Tenant requests the consent of Landlord
for any act that Tenant proposes to do, whether or not Landlord shall grant
consent thereto, then Tenant shall, concurrent with Tenant’s submission of any
written request therefor, pay to Landlord (a) the non-refundable sum of $500.00
as reasonable consideration for Landlord’s considering and processing the
applicable request, plus (b) the amount of reasonably estimated by Landlord as
its anticipated legal fees to be incurred by Landlord in connection therewith,
not to exceed $500.00 except in the event Tenant requests material modifications
to Landlord’s customary consent form documents (provided the same are
commercially reasonable), in which case there shall be no limit on attorney fees
incurred as long as such fees are reasonable.

 

Section 11.8. Successors and Assigns. Subject to the provisions contained
herein, the covenants and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant, their respective successors and
assigns and all persons claiming by, through or under them.

 

Section 11.9. Permitted Subleases. Notwithstanding anything to the contrary
contained in this Lease but subject to the terms of this Section 11.9, Landlord
agrees that Tenant may enter into certain subleases with professional
individuals or entities consistent with the tenancies found in Class A high rise
office buildings in the Encino area without the prior written consent of
Landlord but upon ten (10) business days’ prior written notice to Landlord
(“Permitted Subleases”). Permitted Subleases when combined with all other
subleases entered into by Tenant, shall (a) cover in the aggregate no more than
twenty-five percent (25%) of the Usable Area of the Premises; (b) be
memorialized in a commercially reasonable form of sublease; and (c) not require
the erection of demising walls or any other structural improvements or any
separate Premises entry. Tenant shall provide Landlord with true, complete and
correct copies of all fully-executed Permitted Subleases prior to the date
Tenant’s proposed sublessee takes occupancy pursuant thereto. It is expressly
understood and agreed that, with respect to a Permitted Sublease satisfying the
criteria set forth above inclusive, Landlord shall not be entitled to any “Net
Rental Profit” under Section 11.4, above, and Landlord shall not charge Tenant
with an administrative fee or legal costs incurred with respect to processing
Landlord’s consent under Section 11.7.

 

ARTICLE 12

MAINTENANCE, REPAIRS, DAMAGE, DESTRUCTION, RENOVATION

AND/OR ALTERATION

 

Section 12.1. Tenant’s Obligation to Maintain. Tenant shall, at Tenant’s sole
expense, maintain the Premises in good order and repair, and shall also keep
clean any portion of the Premises which Landlord is not obligated to clean.
Pursuant to the provisions of this Lease, such maintenance and repair
obligations shall include the maintenance, clean-out; repair and/or replacement
of Tenant’s garbage disposal(s), Instant-Heat or other hot or cold water
producing, conducting or dispensing equipment, if any, and any plumbing fixtures
within the Premises (including, without limitation, any dishwashers or other
appliances, water dispensers, water filters, ice-makers refrigeration devices),
and the cleaning and removal of any dishes and/or food prior to the same
becoming unsanitary. Tenant shall not be responsible for the maintenance,
clean-out, repair and/or replacement of any matter or thing which resides
outside of the limits of the Premises unless the same is caused by Tenant’s
failure to maintain, clean-out, repair and/or replace some matter of thing which
resides within the limits of the Premises and for which Tenant is responsible
hereunder. Except to the extent caused by Landlord’s gross negligence or willful
misconduct, Tenant shall be responsible for repair of any leaks or other water
migration from any plumbing fixtures located in the Premises, and shall be
liable for any damage caused thereby to any Common Areas or other tenants’
premises. If Tenant becomes obligated to repair anything within the Premises,
Tenant shall advise Landlord’s managing agent of such need.

 

Further, except to the extent caused by Landlord’s gross negligence or willful
misconduct, Tenant shall pay the cost of any injury, damage or breakage in, upon
or to the Premises created by Tenant’s gross negligence or willful misconduct or
the gross negligence or willful misconduct of Tenant’s agents, clients,
contractors, directors, employees, invitees, licensees, officers, partners or
shareholders.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  28 

 

 

Subject to Tenant’s obligation for reimbursement to Landlord, as specified
herein, Landlord shall make all repairs to the Premises and the exterior walls,
foundation and roof of the Building, the structural portions of the floors of
the Building, the systems and equipment of the Building, the Improvements and
the Additional Improvements installed in the Premises and all other portions of
the Premises and the Real Property which are required by the provisions of this
Lease. However, if such repairs, maintenance or cleaning are required due to
Tenant’s gross negligence or willful misconduct or the gross negligence or
willful misconduct of Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders, and are not
otherwise covered by insurance required to be maintained by Landlord hereunder,
then, Tenant shall, within fifteen (15) business days after receipt of
Landlord’s billing therefor, reimburse Landlord, as Additional Rent, for any
expense of such repairs, cleaning and/or maintenance in excess of any insurance
proceeds available for reimbursement thereof.

 

Tenant hereby waives all right to make repairs at Landlord’s expense under the
provisions of Section 1932(1), 1941 and 1942 of the Civil Code of California.

 

Section 12.2. Repair Period Notice. Tenant shall give prompt notice to Landlord
of Tenant’s actual knowledge of any damage or destruction to all or any part of
the Premises or Building resulting from or arising out of any fire, earthquake,
or other identifiable event of a sudden, unexpected or unusual nature
(individually or collectively a “Casualty”). The time periods specified in this
Section 12.2 shall commence after Landlord receives said written notice from
Tenant of the occurrence of a Casualty or Landlord otherwise acquires actual
knowledge of the Casualty. After receipt of Tenant’s written notice that a
Casualty has occurred, or Landlord otherwise acquires actual knowledge that a
Casualty has occurred, Landlord shall, within the later of:

 

a)           sixty (60) days after the date on which Landlord determines the
full extent of the damage caused by the Casualty, or

 

b)           thirty (30) days after Landlord has determined the extent of the
insurance proceeds available to effectuate repairs, but

 

c)           in no event more than one hundred and twenty (120) days after the
Casualty,

 

provide written notice to Tenant indicating the anticipated time period for
repairing the Casualty (the “Repair Period Notice”). The Repair Period Notice
shall also state, if applicable, Landlord’s election either to repair the
Premises, or to terminate this Lease, pursuant to the provisions of Section
12.3, and if Landlord elects to terminate this Lease, Landlord shall use
commercially reasonable efforts to provide Tenant with a minimum period of
ninety (90) days after Tenant’s receipt of the Repair Period Notice within which
to fully vacate the Premises.

 

Section 12.3. Landlord’s Option to Terminate or Repair. Notwithstanding anything
to the contrary contained herein, Landlord shall have the option, but not the
obligation to elect not to rebuild or restore the Premises and/or the Building
if one or more of the following conditions is present:

 

a)           repairs to the Premises cannot reasonably be completed within one
hundred and eighty (180) days after the date of the Casualty (when such repairs
are made without the payment of overtime or other premiums);

 

b)           repairs required cannot be made pursuant to the then-existing laws
or regulations affecting the Premises or Building, or the Building cannot be
restored except in a substantially different structural or architectural form
than existed before the Casualty;

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 

 



  29 

 

 

c)           the holder of any mortgage on the Building or ground or underlying
lessor with respect to the Real Property and/or the Building shall require that
all or such large a portion of the insurance proceeds be used to retire the
mortgage debt, so that the balance of insurance proceeds remaining available to
Landlord for completion of repairs shall be insufficient to repair said damage
or destruction;

 

d)           the holder of any mortgage on the Building or ground or underlying
lessor with respect to the Real Property and/or the Building shall terminate the
mortgage, ground or underlying lease, as the case may be;

 

e)           provided Landlord has carried the coverage Landlord is required to
obtain under Section 19.1 of this Lease, the damage is not fully covered, except
for deductible amounts, by Landlord’s insurance policies;

 

f)           more than thirty-three and one-third percent (33 1/3%) of the
Building is damaged or destroyed, whether or not the Premises is affected,
provided that Landlord elects to terminate all other leases for offices of a
similar size in the Building.

 

If Landlord elects not to complete repairs to the Building or Premises, pursuant
to this Section 12.3, Landlord’s election to terminate this Lease shall be
stated in the Repair Period Notice, in which event this Lease shall cease and
terminate as of the date contained in Landlord’s Repair Period Notice.

 

If one hundred percent of the Building is damaged or destroyed, as certified by
an independent building inspector, this Lease shall automatically terminate
after Tenant’s receipt of written notice of such termination from Landlord, and
without action beyond the giving of such notice being required by either
Landlord or Tenant.

 

Upon any termination of this Lease pursuant to this Section 12.3, Tenant shall
pay its prorata share of Fixed Monthly Rent and Additional Rent, properly
apportioned up to the date of such termination, reduced by any abatement of Rent
to which Tenant is entitled under Section 12.5; after which both Landlord and
Tenant shall thereafter be freed and discharged of all further obligations under
this Lease, except for those obligations which by their provisions specifically
survive the expiration or earlier termination of the Term. In the event that
Landlord elects to so terminate this Lease, Tenant shall be provided with a
minimum of ninety (90) days within which to vacate the Premises, subject to any
public safety restrictions or requirements imposed as a result of the Casualty,
either by Landlord acting prudently and in good faith, or as may be required by
applicable law.

 

Section 12.4. Tenant’s Option to Terminate. If:

 

a)           the Repair Period Notice provided by Landlord indicates that the
anticipated period for repairing the Casualty exceeds one hundred and eighty
(180) days after the Casualty (the “Repair Period”), or

 

b)           the Casualty to the Premises occurs during the last twelve (12)
months of the Term;

 

then Tenant shall have the option, but not the obligation, to terminate this
Lease by providing written notice (“Tenant’s Termination Notice”) to Landlord
within thirty (30) days after the Casualty in the case of 12.4 (a); or within
thirty (30) days after receiving the End of Term Notice, in the case of
Section 12.4 (b). Furthermore, if (i) Landlord does not complete the repairs
required within the Repair Period, and (ii) has not diligently commenced and
continued to prosecute to completion repair of the damage and/or destruction
caused by the Casualty, and (iii) has not completed the repairs thereafter on or
before the date which is thirty (30) days after the expiration of the Repair
Period, then Tenant shall also have the option, but not the obligation, to
terminate this Lease by giving Landlord written notice of its intention to so
terminate, which notice shall be given not more than forty-five (45) days after
expiration of the Repair Period. In the event that Landlord elects to so
terminate this Lease, Tenant shall be provided with a minimum of ninety (90)
days within which to vacate the Premises, subject to any public safety
restrictions or requirements imposed as a result of the Casualty, either by
Landlord acting prudently and in good faith, or as may be required by applicable
law.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  30 

 

 

Tenant’s failure to provide Landlord with Tenant’s Termination Notice within the
time periods specified hereinabove shall be deemed conclusive evidence that
Tenant has waived its option to terminate this Lease.

 

Section 12.5. Temporary Space and/or Rent Abatement During Repairs or
Renovation. During the Repair Period or during any such period that Landlord
completes Work (as defined hereinbelow) or Renovations (as defined in Section
12.11 hereinbelow), if available, and if requested by Tenant, Landlord shall
make available to Tenant other space in the Building which, in Tenant’s
reasonable opinion, is suitable for the temporary conduct of Tenant’s business.
However, if such temporary space is smaller than the Premises, Tenant shall pay
Fixed Monthly Rent and Additional Rent for the temporary space based upon the
calculated rate per rentable square foot payable hereunder for the Premises,
times the number of rentable square feet available for Tenant’s use in the
temporary space. If the Casualty is a result of the gross negligence or willful
misconduct of Landlord or a Landlord Party, then Landlord shall pay for any and
all of Tenant’s reasonable expenses incurred in moving into the temporary space.

 

If no temporary space is available that is reasonably satisfactory to Tenant,
and any part of the Premises is rendered untenantable by reason of such
Casualty, Work or Renovation; and further provided that the Casualty was not the
result of the gross negligence or willful misconduct of any Tenant Party, then
to the extent that all or said portion of the usable area of the Premises is so
rendered untenantable by reason of such Casualty, Work or Renovation, Tenant
shall be provided with a proportionate abatement of Fixed Monthly Rent and
Additional Rent. Said proportional abatement shall be based on the Usable Area
of the Premises that cannot and is not actually used by Tenant, divided by the
total Usable Area of the Premises. That proportional abatement, if any, shall be
provided during the period beginning on the later of:

 

a)           the date of the Casualty; or

 

b)           the actual date on which Tenant ceases to conduct Tenant’s normal
business operations in all or any portion of the Premises,

 

and shall end on the date Landlord achieves substantial completion of
restoration of the Premises. Tenant’s acceptance of said abatement of Rent shall
be deemed Tenant’s waiver of any further claim or right of future claim for any
loss or damage asserted by Tenant arising out of the Casualty Repair, Work or
Renovation, as the case may be.

 

Section 12.6. Tenant’s Waiver of Consequential Damages. Subject to Section 12.4,
the provisions contained in Section 12.5 are Tenant’s sole remedy arising out of
any Casualty. Landlord shall not be liable to Tenant or any other person or
entity for any direct, indirect, or consequential damages (including but not
limited to lost profits of Tenant or loss of or interference with Tenant’s
business), due to, arising out of, or as a result of the Casualty.

 

In no event shall any Landlord Party be liable for any inconvenience or
annoyance to Tenant or Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders, or for
injury to the business of Tenant resulting in any way from such Casualty, or
from Landlord’s undertaking of repairs as a result of such Casualty.

 

Section 12.7. Repair of the Premises. If the cost of repair of any Casualty is
covered under one or more of the insurance policies Landlord is required herein
to provide, then, Landlord shall restore the base core and shell of the Premises
to its condition prior to the Casualty and repair and/or replace the
improvements previously installed in the Premises.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  31 

 

 

If Landlord has elected to complete repairs to the Premises, and has not elected
to terminate this Lease, as specified in Section 12.3, then Landlord shall
diligently complete such repairs within the Repair Period in a manner so as to
minimize unreasonable interference with Tenant’s access to or use or occupancy
of that portion of the Premises remaining unaffected by the Casualty. Provided
Landlord has elected to make the repairs required hereunder, this Lease shall
not be void or voidable during the Repair Period, nor shall Landlord be deemed
to have constructively evicted Tenant thereby.

 

Section 12.8. Waiver. Tenant hereby waives the provisions of California Civil
Code Sections 1932(2) and 1933(4) and the provisions of any successor or other
law of like import.

 

Section 12.9. Repair of the Building. Except as specified hereinabove, unless
Landlord terminates this Lease as permitted hereinabove, Landlord shall repair
the Building, parking structure or other supporting structures and facilities
within two hundred and seventy (270) days after Landlord becomes aware of the
damage and/or destruction.

 

Section 12.10. Government-Required Repairs. If, during the Term, standard annual
or biannual inspections or any other inspections to which the Building may
generally be subject are conducted by any governmental authority (collectively,
the “Inspections”) or any testing, repairs and/or reconstruction are required by
any governmental authority (collectively, together with the Inspections, the
“Work”), or if, upon the recommendation of its engineers, Landlord independently
elects to undertake all or any portion of the Work prior to being required to do
so by such governmental authority, Landlord shall give notice thereof to Tenant
and shall use its commercially reasonable efforts not to unreasonably interfere
with Tenant’s access to or use or occupancy of the Premises while completing the
Work. Notwithstanding any contrary provision of this Lease (including, without
limitation, the provisions of Article 8), Tenant expressly acknowledges and
agrees that (i) Landlord shall have the right to shut down the electrical
current and other services to Building and/or the Premises in connection with
the Inspections, and (ii) Tenant shall not be entitled to any abatement of Rent
(or any other damages of any kind whatsoever) in connection therewith. Tenant
shall cooperate fully with Landlord in connection with the Work and, upon the
prior written request of Landlord, shall make the Premises available for
completion of the Work. Tenant agrees that Landlord shall allocate all costs
associated with completion of the Work to the Building’s Operating Expenses,
when permitted to under the provisions of Section 4.1 of this Lease.

 

If Landlord elects to undertake the Work during the Term, (other than the
Inspections), then, subject to and in accordance with Section 12.5 hereinabove,
Tenant shall be entitled to an abatement of rent, and Landlord shall be
completely responsible for repair of any damage to the Premises and all costs
associated with the removal, moving and/or storage of Tenant’s furniture,
artwork, office equipment and files. Landlord will restore any and all areas
damaged by completion of the Work to their previous quality and pay all clean-up
costs. Landlord further agrees that it shall use commercially reasonable efforts
to see that all construction, such as core drilling shall, insofar as is
reasonably possible, be performed between the hours of 7:00 p.m. to 7:00 a.m.
Monday through Friday; after 1:00 p.m. on Saturdays and/or at any time on
Sundays.

 

Subject to the express provisions of Section 8.9 in the event of an Abatement
Event, Tenant shall not have the right to terminate this Lease as a result of
Landlord undertaking the Work, nor shall Tenant or any third party claiming
under Tenant be entitled to make any claim against Landlord for any
interruption, interference or disruption of Tenant’s business or loss of profits
therefrom as a result of the Work, and Tenant hereby releases Landlord from any
claim which Tenant may have against Landlord arising from or relating to,
directly or indirectly, the performance of the Work by Landlord.

 

Section 12.11. Optional Landlord Renovation. It is specifically understood and
agreed that Landlord has no obligation to alter, remodel, improve, renovate or
decorate the Premises, Building, or Real Property, or any part thereof and that,
except as expressly set forth in this Lease, Landlord has made no
representations and/or warranties to Tenant respecting the condition of the
Premises, the Building, or the Real Property including, without limitation, any
representation or warranty regarding any upgrades or other improvements to any
Common Areas of the Building or Real Property.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  32 

 

 

However, at any time and from time to time during the Term, Landlord may elect,
in Landlord’s sole discretion, to otherwise renovate, improve, alter or modify
elements of the Real Property, the Building and/or the Premises in keeping with
a first-class office project in the Encino area (collectively, “Renovations”)
including without limitation, the parking facilities, Common Areas, systems,
equipment, roof, and structural portions of the same, which Renovations may
include, without limitation:

 

a)           modifying the Common Areas and tenant spaces to comply with
applicable laws and regulations, including regulations relating to the
physically disabled, seismic conditions and building safety and security, and

 

b)           installing new carpeting, lighting and wall covering in the
Building Common Areas.

 

In connection with such Renovations, Landlord may, among other things, erect
scaffolding or other necessary structures in or about the Building, limit or
eliminate access to portions of the Building, Common Areas or parking facilities
serving the Building, or perform other work in or about the Building, or the
Real Property, which work may create noise, dust or debris that remains in the
Building or the Real Property.

 

Upon reasonable prior notice to Tenant, Landlord shall have the right to access
through the Premises as well as the right to take into and upon and through all
or any part of the Premises, or any other part of the Building, all materials
that may reasonably be required to make such repairs, alterations, decorating,
additions or improvements pursuant to the provisions of this Section 12.11,
provided that no such access or use shall unreasonably interfere with Tenant’s
business or Tenant’s use or occupancy of, or access to, the Premises, the
Building and the parking facilities. So long as Tenant continues to have
reasonable access to the Premises, the Building and the parking facilities in a
manner and quality customary for first-class office buildings in the Encino
area, Landlord shall also have the right, in the course of the Renovations, to
close entrances, doors, corridors, elevators, or other building facilities, or
temporarily to abate the operation of such facilities.

 

So long as Tenant is not required to vacate the Premises for any reason arising
out of the Renovations, and continues to have reasonable access to the Premises,
the Building and the parking facilities in a manner and quality customary for
first-class office buildings in the Encino area, Tenant shall permit all of the
Renovations to be done, without claiming Landlord is guilty of the constructive
eviction or disturbance of Tenant’s use and possession.

 

Landlord shall not be liable to Tenant in any manner (except as expressly
provided in the event of an Abatement Event set forth in Section 8.9 and
otherwise in this Lease), whether for abatement of any Rent or other charge,
reimbursement of any expense, injury, loss or damage to Tenant’s property,
business, or any person claiming by or under Tenant, by reason of interference
with the business of Tenant or inconvenience or annoyance to Tenant or the
customers of Tenant resulting from any Renovations done in or about the Premises
or the Building or to any adjacent or nearby building, land, street or alley,
except as set forth in this Lease. However, Landlord agrees that the Renovations
shall be scheduled insofar as is commercially reasonable to permit Tenant to
continue its normal business operations, with advance notice thereof, and in
such commercially reasonable manner so as to minimize Tenant’s inconvenience and
that Landlord shall be responsible to repair any damage to the Premises
occasioned thereby.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 

 



  33 

 

 

Section 12.12. Optional Tenant Changes During the Term. After completion of the
Improvements contemplated hereunder, if any, Tenant shall make no alteration,
change, addition, removal, demolition, improvement, repair or replacement in,
on, upon, to or about the Premises, or at any time to any portion of the
Building (collectively or individually a “Tenant Change”), without the prior
written consent of Landlord, which consent shall be granted or withheld in
Landlord’s reasonable discretion. Notwithstanding the foregoing, Tenant shall
have the right, without Landlord’s consent but upon ten (10) business days prior
notice to Landlord and in compliance with Exhibit B-1, to make strictly
cosmetic, non-structural alterations (such as new paint and carpet and minor
changes to millwork) (“Cosmetic Alterations”) to the Premises that: (i) are
equal to or better than the minimum Building standards and specifications to the
Premises; and do not (ii) affect the exterior appearance of the Building; (iii)
affect the Building systems and/or the Building structure; or (iv) interfere
unreasonably with another occupant’s normal and customary business. Except as
otherwise specified in Article 7, any Tenant Change shall, at the termination of
this Lease, become a part of the Building and belong to Landlord, pursuant to
the provisions of Article 7. Any application for Landlord’s consent to a Tenant
Change, and the completion thereof, shall be in conformance with the provisions
of Exhibit B-1, attached hereto and made a part hereof by reference.

 

Tenant shall not knowingly permit Tenant’s agents, clients, contractors,
directors, employees, invitees, licensees, officers, partners or shareholders to
deface the walls, floors and/or ceilings of the Premises, nor mark, drive nails,
screws or drill holes into, paint, or in any way mar any surface in the
Building. Notwithstanding the above, Tenant is hereby permitted to install such
pictures, certificates, licenses, artwork, bulletin boards and similar items as
are normally used in Tenant’s business, so long as such installation is
carefully attached to the walls by Tenant in a manner reasonably prescribed by
Landlord.

 

If Tenant desires, as a part of any Tenant Change, to make any revisions
whatsoever to the electrical, HVAC, mechanical, life-safety, plumbing, or
structural systems of the Building or Premises, such revisions, if approved by
Landlord, must be completed by subcontractors specified by Landlord and in the
manner and location(s) reasonably prescribed by Landlord. If Tenant desires to
install any telephone outlets, the same shall be installed in the manner and
location(s) reasonably prescribed by Landlord.

 

If Landlord consents to any requested Tenant Change, Tenant shall give Landlord
a minimum of fifteen (15) business days’ written notice prior to commencement
thereof. Landlord reserves the option, but not the obligation, to enter upon the
Premises for the purpose of posting and maintaining such notices on the Premises
as may be reasonably necessary to protect Landlord against mechanic's liens,
material man’s liens or other liens, and/or for posting any other notices that
may be proper and necessary in connection with Tenant’s completion of the Tenant
Change.

 

If any alterations, additions or improvements made by Tenant result in Landlord
being required to make any alterations to other portions of the Building in
order to comply with any applicable statutes, ordinances or regulations (e.g.,
“handicap ordinances”) then Tenant shall reimburse Landlord upon demand for all
reasonable costs and expenses incurred by Landlord in making such alterations.
In addition, Tenant shall reimburse Landlord (up to a maximum of one thousand
dollars ($1,000.00) for any and all of Landlord’s out of pocket costs incurred
in reviewing Tenant’s plans for any Tenant Change or for any other “peer review”
work associated with Landlord’s review of Tenant’s plans for any Tenant Change,
including, without limitation, Landlord’s reasonable out of pocket costs
incurred in engaging any third party engineers, contractors, consultants or
design specialists. Tenant shall pay such costs to Landlord within five (5)
business days after Landlord’s delivery to Tenant of a copy of the invoice(s)
for such work.

 

Section 12.13. Express Agreement. The provisions of this Lease, including those
contained in this Article 12, constitute an express agreement between Landlord
and Tenant that applies in the event of any Casualty to the Premises, Building
or Real Property. Tenant, therefore, fully waives the provisions of any statute
or regulations, including California Civil Code Sections 1932(2) and 1933(4),
and any other law or statute which purports to govern the rights or obligations
of Landlord and Tenant concerning a Casualty in the absence of express
agreement. Tenant and Landlord expressly agree and accept that any successor or
other law of like import shall have no application hereunder.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  34 

 

 

ARTICLE 13

CONDEMNATION

 

Section 13.1. Condemnation of the Premises. If more than twenty-five percent
(25%) of the Premises is lawfully condemned or taken in any manner for any
public or quasi-public use, or if any portion of the Building is condemned or
taken in such a manner that Tenant is reasonably prevented from obtaining access
to the Building or the Premises, this Lease may, within ten (10) business days
of such taking, be terminated at the option of either Landlord or Tenant by one
party giving the other thirty (30) days’ prior written notice of its intent to
do so. If either Landlord or Tenant provides the other party with such written
notice of termination, the Term and estate hereby granted shall forthwith cease
and terminate as of the earlier of the date of vesting of title in such
condemnation or taking or the date of taking of possession by the condemning
authority. In such instance, Tenant shall be provided with a minimum of ninety
(90) days following either party’s receipt of such notice from the other party
within which to vacate the Premises, subject to any public safety restrictions
or requirements imposed by the condemning authority.

 

If less than twenty-five percent (25%) of the Premises is so condemned or taken,
then the term and estate hereby granted with respect to such part shall
forthwith cease and terminate as of the earlier of the date of vesting of title
in such condemnation or taking or the date of taking of possession by the
condemning authority, and the Fixed Monthly Rent payable hereunder (and
Additional Rent payable pursuant to Articles 3 or 4) shall be abated on a
prorated basis, by dividing the total number of usable square feet so taken by
the total number of usable square feet contained in the Premises, then
multiplying said percentage on a monthly basis, continuing from the date of such
vesting of title to the date specified in this Lease for the expiration of the
Term hereof; provided, however, that if Tenant cannot conduct its normal
business operations from the remaining portion of the Premises, Tenant shall
have the right to terminate this Lease upon notice to Landlord, and in the event
that Tenant elects to so terminate the Lease, Tenant shall be provided with a
minimum of ninety (90) days following Landlord’s receipt of such notice from
Tenant within which to vacate the Premises, subject to any public safety
restrictions or requirements imposed by the condemning authority..

 

Section 13.2. Condemnation of the Building. If less than twenty-five percent
(25%) of the Building is so condemned or taken, and Tenant has not terminated
the Lease in accordance with the provisions of this Article 13, then Landlord
shall, to the extent of the proceeds of the condemnation payable to Landlord and
with reasonable diligence, restore the remaining portion of the Building as
nearly as practicable to its condition prior to such condemnation or taking;
except that, if such proceeds constitute less than ninety percent (90%) of
Landlord’s estimate of the cost of rebuilding or restoration, then Landlord may
terminate this Lease after giving a minimum of ninety (90) days’ prior written
notice to Tenant.

 

If more than twenty-five percent (25%) of the Building is so condemned or taken,
but the Premises are unaffected thereby, then Landlord shall have the option but
not the obligation, which election shall be in Landlord’s sole discretion, to
terminate this Lease, effective the earlier of the date of vesting of title in
such condemnation or the date Landlord delivers actual possession of the
Building and Premises to the condemning authority, which election by Landlord
shall be provided to Tenant in writing.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  35 

 

 

Section 13.3. Award. If any condemnation or taking of all or a part of the
Building takes place, Tenant shall be entitled to join in any action claiming
compensation therefore, and Landlord shall be entitled to receive that portion
of the award made for the value of the Building, Premises, leasehold
improvements made or reimbursed by Landlord, or bonus value of this Lease, and
Tenant shall only be entitled to receive any award made for the value of the
estate vested by this Lease in Tenant, including Tenant’s proximate damages to
Tenant’s business, reasonable relocation expenses and any other damages to which
Tenant may be entitled under applicable law. Nothing shall preclude Tenant from
intervening in any such condemnation proceeding to claim or receive from the
condemning authority any compensation to which Tenant may otherwise lawfully be
entitled in such case in respect of Tenant’s property or for moving to a new
location.

 

Section 13.4. Condemnation for a Limited Period. Notwithstanding the provisions
of Section 13.1, 13.2 or 13.3, except during the final twelve (12) months of the
Term, if all or any portion of the Premises are condemned or taken for
governmental occupancy for a limited period (i.e., anticipated to be no longer
than sixty (60) days), then this Lease shall not terminate; there shall be no
abatement of Fixed Monthly Rent or Additional Rent payable hereunder; and Tenant
shall be entitled to receive the entire award therefor (whether paid as damages,
rent or otherwise).

 

If, during the final twelve (12) months of the Term, all or any portion of the
Premises are condemned or taken for governmental occupancy for a limited period
anticipated to be in excess of sixty (60) days, or for a period extended after
the expiration of the initial Term, Tenant shall have the option, but not the
obligation, to terminate this Lease, in which case, Landlord shall be entitled
to such part of such award as shall be properly allocable to the cost of
restoration of the Premises, and the balance of such award shall be apportioned
between Landlord and Tenant as of the date of such termination. In the event
Tenant elects to terminate this Lease under this paragraph, then Tenant shall
have ninety (90) days after Landlord’s receipt of Tenant’s notice that it has
elected to terminate this Lease within which to vacate the Premises.

 

If the termination of such governmental occupancy is prior to expiration of this
Lease, and Tenant has not elected to terminate this Lease, Tenant shall, upon
receipt thereof and to the extent an award has been made, restore the Premises
as nearly as possible to the condition in which they were prior to the
condemnation or taking.

 

Section 13.5. Notice of Condemnation. Upon learning that all or any portion of
the Premises, the Building and/or the Common Area may be condemned or taken in
any manner for any public or quasi-public use, Landlord shall provide Tenant
with notice thereof.

 

ARTICLE 14

MORTGAGE SUBORDINATION; ATTORNMENT AND MODIFICATION OF LEASE

 

Section 14.1. Subordination. This Lease, the Term and estate hereby granted, are
and shall be subject and subordinate to the lien of each mortgage which may now
or at any time hereafter affect Landlord’s interest in the real property,
Building, parking facilities, Common Areas or portions thereof and/or the land
thereunder (an “underlying mortgage”), regardless of the interest rate, the
terms of repayment, the use of the proceeds or any other provision of any such
mortgage. Tenant shall from time to time execute and deliver such instruments as
Landlord or the holder of any such mortgage may reasonably request to confirm
the subordination provided in this Section 14.1. Within sixty (60) days after
Landlord’s execution of this Lease, Landlord shall obtain and deliver to Tenant
an executed non-disturbance agreement from Bank of America, NA (as
Administrative Agent), which is the beneficiary of the sole deed of trust
encumbering the Real Property as of the date of this Lease (the “Lender”) on
Lender’s standard form, with such reasonable modifications to such form as may
be negotiated by Tenant and the Lender (the “SNDA”), it being expressly
understood and agreed that Landlord shall have no liability to Tenant in the
event the Lender elects not to make any changes to its form of SNDA. Tenant
shall pay to Landlord, within thirty (30) days following Tenant’s receipt of
Landlord’s billing, the reasonable out-of-pocket attorney’s fees and costs
incurred by Lender in connection with negotiating the SNDA and any
administrative fees and costs.   Landlord’s delivery to Tenant of commercially
reasonable non-disturbance agreement(s) in favor of Tenant form any ground
lessors or mortgage holders of Landlord who come into existence following the
date hereof but prior to the expiration of the Term shall be in consideration
of, and a condition precedent to, Tenant’s agreement to be bound by the terms
and conditions of this Article 14.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



  36 

 

 

Section 14.2. Attornment. Tenant confirms that if by reason of a default under
an underlying mortgage the interest of Landlord in the Premises is terminated,
provided Tenant is granted in writing continued quiet enjoyment of the Premises
pursuant to the terms and provisions of this Lease, Tenant shall attorn to the
holder of the reversionary interest in the Premises and shall recognize such
holder as Tenant’s landlord under this Lease, but in no event shall such holder
be bound by any payment of Rent paid more than one month in advance of the date
due under this Lease. Tenant shall, within fifteen (15) business days after its
receipt of a written request therefor, execute and deliver, at any time and from
time to time, upon the request of Landlord or of the holder of an underlying
mortgage any instrument which may be necessary or appropriate to evidence such
attornment.

 

Section 14.3. Modification of Lease; Notice of Default. If any current or
prospective mortgagee or ground lessor for the Building requires a modification
or modifications of this Lease, which modification or modifications will not
cause an increased cost or expense to Tenant or in any other way adversely
change the rights and obligations of Tenant hereunder, then in such event,
Tenant agrees that this Lease may be so modified. Tenant agrees to execute and
deliver to Landlord within fifteen (15) business days following its receipt of a
written request therefor whatever commercially reasonable documents are required
to effectuate said modification. Should Landlord or any such current or
prospective mortgagee or ground lessor require execution of a short form of
Lease for recording, containing, among other customary provisions, the names of
the parties, a description of the Premises and the Term, Tenant agrees to
execute and deliver to Landlord such short form of Lease within fifteen (15)
business days following its receipt of a written request therefor. Further,
Tenant shall give written notice of any default by Landlord under this Lease to
any mortgagee and ground lessor of the Building of which Tenant has been
notified in writing by Landlord and shall afford such mortgagee and ground
lessor a reasonable opportunity to cure such default prior to exercising any
remedy under this Lease, which cure period shall equal the cure period granted
to Landlord under the Lease.

 

ARTICLE 15

ESTOPPEL CERTIFICATES

 

Section 15.1. Estoppel Certificates. Tenant shall, within fifteen (15) business
days after receipt of Landlord’s written request therefor, execute, acknowledge
and deliver to Landlord an Estoppel Certificate, which may be conclusively
relied upon by any prospective purchaser, mortgagee or beneficiary under any
deed of trust covering the Building or any part thereof. Said Estoppel
Certificate shall certify the following:

 

a)           that this Lease is unmodified and in full force and effect (or, if
there have been modifications, that this Lease is in full force and effect, as
modified, and stating the date and nature of each modification);

 

b)           the date, if any, to which rental and other sums payable hereunder
have been paid;

 

c)           that no notice has been received by Tenant of any default which has
not been cured, except as to defaults specified in the certificate;

 

d)           that Landlord is not in default under this Lease or, if so,
specifying such default; and

 

e)           such other factual matters as may be reasonably requested by
Landlord.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  37 

 

 

Tenant’s failure to deliver the Estoppel Certificate within five (5) business
days following receipt of the Landlord’s second (2nd) written request therefor
shall entitle Landlord and any party relying on such certificate to conclusively
presume that the facts contained in such certificate are true and correct.

 

ARTICLE 16

NOTICES

 

Section 16.1. Notices. Any notice, consent, approval, agreement, certification,
request, bill, demand, statement, acceptance or other communication hereunder (a
“notice”) shall be in writing and shall be considered duly given or furnished
when delivered personally or by messenger or overnight delivery service, with
signature evidencing such delivery

 

to the addresses specified for Landlord and Tenant set forth in the Basic Lease
Information; or to such other address or addressee as either party may designate
by a written notice given pursuant hereto.

 

If Tenant fails to provide another valid address, other than the Premises, upon
which service to Tenant can be perfected, then Tenant hereby appoints as its
agent to receive the service of all dispossessory or distraint proceedings and
notices thereunder the person in charge of or occupying the Premises at the
time, and if no person shall be in charge of or occupy the same, then such
service may be made by attaching the same to the main entrance of the Premises.

 

ARTICLE 17

DEFAULT AND LANDLORD’S OPTION TO CURE

 

Section 17.1. Tenant’s Default. For the purposes of this Section 17.1, if the
term “Tenant”, as used in this Lease, refers to more than one person, then, such
term shall be deemed to include all of such persons or any one of them; if any
of the obligations of Tenant under this Lease are guaranteed, the term “Tenant”,
as used in Section 17.1(e) and Section 17.1(f), shall be deemed to also include
the guarantor or, if there is more than one guarantor, all or any one of them;
and if this Lease has been assigned, the term “Tenant”, as used in Sections 17.1
(a) through (h), inclusive, shall be deemed to include the assignee and
assignor, jointly and severally, unless Landlord shall have, in connection with
such assignment, previously released the assignor from any further liability
under this Lease, in which event the term “Tenant”, as used in said
subparagraphs, shall not include the assignor that was previously released.

 

Tenant’s continued occupancy and quiet enjoyment of the Premises and this Lease
and the covenants and estate hereby granted are subject to the limitation that:

 

a)           if Tenant fails to make any payment of Fixed Monthly Rent or
Additional Rent within three (3) business days following Tenant’s receipt of
notice from Landlord that any such amount is due and unpaid; or

 

b)           if Tenant abandons or vacates the Premises for a period in excess
of fifteen (15) business days and concurrently discontinues the payment of Rent;
or

 

c)           if Tenant defaults in the keeping, observance or performance of any
covenant or agreement set forth in Sections 6.1, 6.2, or 19.3, and if such
default continues and is not cured by Tenant before the expiration of Landlord’s
written 3-Day Notice to Cure or Quit; or

 

d)           if Tenant defaults in the keeping, observance or performance of any
covenant or agreement including any provisions of the rules and regulations
established by Landlord (other than a default of the character referred to in
Sections 17.1 (a), (b) or (c)), and if such default continues and is not cured
by Tenant within thirty (30) days after Tenant’s receipt of notice from Landlord
specifying the same, or, in the case of such a default which for causes beyond
Tenant’s reasonable control (including occupancy of a sublessee) cannot with due
diligence be cured within such period of thirty (30) days after Tenant’s receipt
of notice from Landlord specifying the same, if Tenant:

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  38 

 

 

i)           does not, promptly upon Tenant’s receipt of such notice, advise
Landlord of Tenant’s intention duly to institute all steps necessary to cure
such default; or

 

ii)         does not duly institute and thereafter diligently prosecute to
completion all steps (including, if appropriate, legal proceedings against a
defaulting sublessee) necessary to cure the same; or

 

e)           intentionally omitted; or

 

f)           if Tenant:

 

i)           applies for or consents to the appointment of, or the taking of
possession by a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, which is not discharged within thirty
(30) days;

 

ii)          admits in writing its inability, or is generally unable, to pay its
debts as such debts become due;

 

iii)         makes a general assignment for the benefit of its creditors;

 

iv)          commences a voluntary case under federal bankruptcy laws (as now or
hereafter in effect), which is not discharged within thirty (30) days;

 

v)           files a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding up, or composition
or adjustment of debts, which is not discharged within thirty (30) days;

 

vi)          fails to controvert in a timely or appropriate manner, or
acquiesces in writing to, any petition filed against it in an involuntary case
under such bankruptcy laws, which is not discharged within thirty (30) days;

 

vii)        takes any action for the purpose of effecting any of the foregoing,
which is not discharged within thirty (30) days; or

 

g)           if a proceeding or case is commenced, without the application or
consent of Tenant, in any court of competent jurisdiction, seeking:

 

i)           the liquidation, reorganization, dissolution, winding up, or
composition or readjustment of debts, of Tenant; or

 

ii)          the appointment of a trustee, receiver, custodian, liquidator or
the like of Tenant or of all or a substantial part of its assets; or

 

iii)         similar relief with respect of Tenant under any law relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts, and such proceeding or case shall continue undismissed, or an order,
judgment or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect, for a period of sixty (60) days, or an
order for relief against Tenant shall be entered in an involuntary case under
such bankruptcy laws; or

 

h)           if Tenant fails to take possession of and move into the Premises
within fifteen (15) business days after Landlord tenders the same in writing to
Tenant (provided that Landlord has the right to tender such possession), unless
Tenant acknowledges and accepts the Commencement Date as occurring within such
fifteen (15) business day time period, and pays Rent thereon from such
Commencement Date;

 

then, in any or each such event, Tenant shall be deemed to have committed a
material default under this Lease.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



  39 

 

 

Section 17.2. Landlord’s Option to Cure Tenant’s Default. If Tenant enters into
a default under this Lease, and such default continues past any applicable
notice and cure period, in lieu of Landlord’s issuance of a written notice, as
specified hereinbelow, Landlord may cure the same at the sole expense of Tenant:

 

a)           immediately and without notice in the case of emergency; if said
default is specified in Sections 17.1 (a), (b) or (c), or if such default
unreasonably interferes with the use by any other tenant of the Building; with
the efficient operation of the Building; or will result in a violation of law or
in a cancellation of any insurance policy maintained by Landlord, and

 

b)           after the expiration of Landlord’s 3-Day Notice of Intent to Cure,
in the case of any default other than those specified in Section 17.2 (a)
hereinabove.

 

Within fifteen (15) business days after receiving a statement from Landlord,
Tenant shall pay to Landlord the amount of the expense reasonably incurred by
Landlord in performing Tenant’s obligation. If Tenant fails to pay such amount
to Landlord within the specified time period, Landlord may (in addition to any
other remedies of Landlord under this Lease or applicable law) deduct the amount
due from the Security Deposit under Section 3.7.

 

Section 17.3. Landlord’s Option to Terminate this Lease. In addition to any
other remedies Landlord may have at law or in equity, if Tenant remains in
default after notice and the lapse of any applicable cure period, Landlord shall
be entitled to give to Tenant a written notice of intention to terminate this
Lease at the expiration of three (3) business days from the date of the giving
of such notice, and if such notice is given by Landlord, and Tenant fails to
cure the defaults specified therein, then this Lease and the Term and estate
hereby granted (whether or not the Commencement Date has already occurred) shall
terminate upon the expiration of such three (3) business day period (a “Default
Termination”), with the same effect as if the last of such three (3) business
days were the Termination Date, except that Tenant shall remain liable for
damages as provided hereinbelow or pursuant to law.

 

Section 17.4. Certain Payments. Bills for all reasonable costs and expenses
incurred by Landlord in connection with any performance by it under Section 17.2
shall be payable, as Additional Rent, pursuant to the provisions of Section 4.3.

 

Section 17.5. Certain Waivers. Unless Tenant has submitted documentation that it
validly disputes Landlord’s billing for Fixed Monthly Rent hereunder, or is
completing an audit of Landlord’s Operating Expense Statement, if Tenant is in
default in payment of Fixed Monthly Rent or Additional Rent hereunder, Tenant
waives the right to designate the items against which any payments made by
Tenant are to be credited. In lieu thereof, Landlord may apply any payments
received from Tenant to the then-oldest billing remaining unpaid on Tenant’s
rental account or to any other payment due from Tenant, as Landlord sees fit.

 

Section 17.6. Landlord Default. Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall not be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease unless:

 

a)           in the event such default is with respect to the payment of money,
Landlord fails to pay such unpaid amounts within five (5) business days of
written notice from Tenant that the same was not paid when due, or

 

b)           in the event such default is other than the obligation to pay
money, Landlord fails to perform such obligation within thirty (30) days after
the receipt of notice from Tenant specifying in detail Landlord’s failure to
perform; provided, however, if the nature of Landlord’s obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) days period and thereafter diligently pursue the same to
completion within a reasonable time period.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  40 

 

 

Notwithstanding the provisions of subsection (b), in the event such default
results in the material impairment of Tenant’s access to and use of the Premises
or results in an emergency situation, Landlord shall use commercially reasonable
efforts to promptly remedy such default.

 

Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary, exercise any of
its rights provided at law or in equity.

 

ARTICLE 18

DAMAGES; REMEDIES; RE-ENTRY BY LANDLORD; ETC.

 

Section 18.1. Damages. If Landlord terminates this Lease, pursuant to the
provisions of Section 17.3 (a “Default Termination”), then Landlord may recover
from Tenant the total of:

 

a)           the worth at the time of award of the unpaid Fixed Monthly Rent and
Additional Rent earned to the date of such Default Termination; and

 

b)           the worth at the time of award of the amount by which the unpaid
Fixed Monthly Rent and Additional Rent which would have been earned after the
date of such Default Termination until the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; and

 

c)           the worth at the time of award of the amount by which the unpaid
Fixed Monthly Rent and Additional Rent which would have been earned for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; and

 

d)           any other amount reasonably necessary to compensate Landlord for
all of the detriment proximately caused by Tenant’s failure to observe or
perform any of its covenants and agreements under this Lease or which in the
ordinary course of events would be likely to result therefrom, including,
without limitation, the payment of the reasonable expenses incurred or paid by
Landlord in re-entering and securing possession of the Premises and in the
reletting thereof (including, without limitation, altering and preparing the
Premises for new tenants and brokers' commission); and

 

e)           at Landlord’s sole election, such other amounts in addition to or
in lieu of the foregoing as may be permitted from time to time under applicable
California laws.

 

Section 18.2. Computations: The “worth at the time of award” is computed:

 

a)           in paragraphs (a) and (b) above, by allowing interest at the rate
of ten percent (10%) per annum (but in no event in excess of the maximum rate
permitted by law); and

 

b)           in paragraph (c) above, by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).

 

c)           For purposes of computing unpaid rental which would have accrued
and become payable under this Lease, unpaid rental shall consist of the sum of:

 

i)           the total Fixed Monthly Rent for the balance of the Term, plus

 

ii)          a computation of Tenant’s Share of Additional Rent due under this
Lease including, without limitation, Tenant’s Share of any increase in Operating
Expenses (including real estate taxes) for the balance of the Term. For purposes
of computing any increases due Landlord hereunder, Additional Rent for the
calendar year of the default and for each future calendar year in the Term shall
be assumed to be equal to the Additional Rent for the calendar year prior to the
year in which default occurs, compounded at a rate equal to the mean average
rate of inflation for the preceding five (5) calendar years as determined by the
United States Department of Labor, Bureau of Labor Statistics Consumer Price
Index (All Urban Consumers, all items, 1982-84 equals 100) for the metropolitan
area or region of which Los Angeles, California is a part. If such index is
discontinued or revised, the average rate of inflation shall be determined by
reference to the index designated as the successor or substitute index by the
government of the United States.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  41 

 

 

Section 18.3. Re-Entry by Landlord.

 

a)           If a Default Termination occurs or any default specified in
Sections 17.1 (a) through (g) occurs and continues beyond the period of grace
(if any) therefor, Landlord or Landlord’s authorized representatives may
re-enter the Premises and remove all persons and all property therefrom, either
by summary dispossession proceedings or by any suitable action or proceeding at
law, without being liable to indictment, prosecution or damages therefor, and
may repossess and enjoy the Premises. No re-entry or repossession of the
Premises by Landlord or its representatives under this Section 18.3 shall be
construed as an election to terminate this Lease unless a notice of such
election is given to Tenant or unless the termination thereof is decreed by a
court of competent jurisdiction. The words “re-enter”, “re-entry” and
“re-entering” as used herein are not restricted to their technical legal
meanings.

 

b)           If any default specified in Sections 17.1 (a) through (g) occurs
and continues beyond the period of grace (if any) therefor, then if Landlord
does not elect to terminate this Lease Landlord may, from time to time and
without terminating this Lease, enforce all its rights and remedies under this
Lease, including the right to recover the Fixed Monthly Rent and Additional Rent
as the same becomes payable by Tenant hereunder.

 

i)           If Landlord consents thereto, Tenant may sublet the Premises or any
part thereof (which consent Landlord agrees will not be unreasonably withheld,
conditioned or delayed), subject to Tenant’s compliance with the requirements of
Article 11 of this Lease. So long as Landlord is exercising this remedy it will
not terminate Tenant’s right to possession of the Premises, but it may engage in
the acts permitted by Section 1951.4(c) of the California Civil Code.

 

c)           If Tenant abandons the Premises in breach of this Lease, Landlord
shall have the right to relet the Premises or any part thereof on such terms and
conditions and at such rentals as Landlord in its sole discretion may deem
advisable, with the right to make alterations and repairs in and to the Premises
necessary to reletting. If Landlord so elects to relet, then gross rentals
received by Landlord from the reletting shall be applied:

 

i)           first, to the payment of the reasonable expenses incurred or paid
by Landlord in re-entering and securing possession of the Premises and in the
reletting thereof (including, without limitation, altering and preparing the
Premises for new tenants and brokers' commissions);

 

ii)         second, to the payment of the Fixed Monthly Rent and Additional Rent
payable by Tenant hereunder; and

 

iii)        third, the remainder, if any, to be retained by Landlord and applied
to the payment of future Fixed Monthly Rent and Additional Rent as the same
become due.

 

Should the gross rentals received by Landlord from the reletting be insufficient
to pay in full the sums stated in Section 18.3 (a) and (b) hereinabove, Tenant
shall, upon demand, pay the deficiency to Landlord.

 

Section 18.4. Certain Waivers. After Landlord has actually obtained possession
of the Premises pursuant to any lawful order of possession granted in a valid
court of law, Tenant thereafter waives and surrenders for Tenant, and for all
claiming under Tenant, all rights and privileges now or hereafter existing to
redeem the Premises (whether by order or judgment of any court or by any legal
process or writ); to assert Tenant’s continued right to occupancy of the
Premises; or to have a continuance of this Lease for the Term hereof. Tenant
also waives the provisions of any law relating to notice and/or delay in levy of
execution in case of an eviction or dispossession for nonpayment of rent, and of
any successor or other law of like import.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



  42 

 

 

Section 18.5. Cumulative Remedies. The remedies of Landlord provided for in this
Lease are cumulative and are not intended to be exclusive of any other remedies
to which Landlord may be lawfully entitled. The exercise by Landlord of any
remedy to which it is entitled shall not preclude or hinder the exercise of any
other such remedy.

 

ARTICLE 19

INSURANCE

 

Section 19.1. Landlord Obligations:

 

a)           Landlord shall secure and maintain through individual or blanket
policies during the Term of this Lease the following insurance:

 

i)           Commercial general liability and umbrella liability insurance
relating to Landlord’s operation of the Building, for personal and bodily injury
and death, and damage to other’s property;

 

ii)          Fire insurance and extended coverage for the full replacement cost
of the Building, the parking facilities, the Common Area improvements and any
and all improvements installed in, on or upon the Premises and affixed thereto
(but excluding Tenant’s fixtures, furnishings, equipment, personal property or
other elements of Tenant’s Property), pursuant to the provisions of Section 4.3
of this Lease;

 

iii)         Such other insurance (including, without limitation, liability
insurance, equipment breakdown, business interruption, earthquake and/or flood
insurance) as Landlord reasonably elects to obtain or any Lender requires.

 

b)           Insurance effected by Landlord under this Section 19.1 will be:

 

i)           In amounts which Landlord from time to time determines sufficient
or which any Lender requires; and

 

ii)          Subject to such deductibles and exclusions as Landlord deems
appropriate.

 

c)           Notwithstanding any contribution by Tenant to the cost of insurance
premiums as provided herein, Tenant acknowledges that Tenant has no right to
receive any proceeds from any insurance policies carried by Landlord.

 

Section 19.2. Tenant Obligations.

 

a)           Prior to the earlier of the Commencement Date or Tenant’s
anticipated early access date of the Premises and thereafter during the Term of
this Lease, Tenant shall secure and maintain, at its own expense throughout the
Term of this Lease the following minimum types and amounts of insurance, in form
and in companies acceptable to Landlord, insuring Tenant, its employees, agents
and designees:

 

i)           Workers’ Compensation Insurance, the amount and scope of which
shall be the amount and scope required by applicable law;

 

ii)          Employer’s Liability Insurance in amounts equal to the greater of
(1) the insurance currently maintained by Tenant, or (2) the following: Bodily
Injury by accident - $1,000,000 each accident; Bodily Injury by disease -
$1,000,000 policy limit; and Bodily Injury by disease - $1,000,000 each
employee;

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  43 

 

 

iii)         Commercial General Liability and Umbrella Liability Insurance on an
occurrence basis, with bodily injury and property damage coverage in an amount
equal to a combined single limit of not less than $1,000,000 per occurrence (and
$2,000,000 aggregate per location if Tenant has multiple locations); and such
insurance shall include the following coverages: (A) Premises and Operations
coverage under all coverage parts, if applicable; (B) Products and Completed
Operations coverage; (C) Water Damage and Fire Legal Liability; (D) Coverage for
liability assumed under this Lease without any limitation endorsements; (E)
Personal Injury coverage;

 

iv)          Intentionally Omitted;

 

v)           Special form property insurance (which insurance need not include
coverage for flood or earthquake) insuring fixtures, glass, equipment,
merchandise, inventory and other elements of Tenant’s Property in and all other
contents of the Premises. Such insurance shall be in an amount equal to 100% of
the replacement value thereof (and Tenant shall re-determine the same as
frequently as necessary in order to comply herewith). The proceeds of such
insurance, so long as this Lease remains in effect, shall be used to repair
and/or replace the items so insured; and

 

vi)          A reasonable and customary policy of business interruption
insurance with respect to the operation of Tenant’s business.

 

b)           All insurance policies maintained to provide the coverages required
herein shall:

 

i)           Be issued by insurance companies authorized to do business in the
state in which the leased premises are located, and with companies rated, at a
minimum “A- VII” by A.M. Best;

 

ii)          Be subject to the prior approval of Landlord (which approval shall
not be unreasonably withheld, conditioned or delayed) as to form, substance and
insurer;

 

iii)         Provide for a deductible only so long as Tenant shall remain liable
for payment of any such deductible in the event of any loss;

 

iv)          Contain appropriate cross-liability endorsements denying Tenant’s
insurers the right of subrogation against Landlord as to risks covered by such
insurance, without prejudice to any waiver of indemnity provisions applicable to
Tenant and any limitation of liability provisions applicable to Landlord
hereunder, of which provisions Tenant shall notify all insurance carriers;

 

v)           Contain provisions for at least ten (10) days advance written
notice to Landlord of cancellation due to non-payment and thirty (30) days
advance written notice to Landlord of material modification or cancellation for
any reason other than non-payment; and

 

vi)          Stipulate that coverages afforded under such policies are primary
insurance as respects Landlord and that any other insurance maintained by
Landlord are excess and non-contributing with the insurance required hereunder.

 

c)           No endorsement limiting or excluding a required coverage is
permitted.

 

d)           Tenant shall deliver to Landlord by no later than the earlier of
the Commencement Date or Tenant’s anticipated early access date of the Premises,
written evidence of insurance coverages required herein. Tenant shall deliver to
Landlord no less than fifteen (15) days prior to the expiration of any required
coverage, written evidence of the renewal or replacement of such coverage.
Landlord’s failure at any time to object to Tenant’s failure to provide the
specified insurance or written evidence thereof (either as to the type or amount
of such insurance) shall not be deemed as a waiver of Tenant’s obligations under
this Section.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 

 



  44 

 

 

e)           Landlord shall be named as an additional insured on the Tenant’s
policies of General Liability and Umbrella Liability insurance and as a loss
payee on the Tenant’s policies of All Risk insurance as their interest may
appear. Tenant shall deliver to Landlord the appropriate endorsements evidencing
additional insured and loss payee status. Any claim for loss under said
insurance policies shall be payable by the insurance carriers notwithstanding
any act, omission, negligence, representation, misrepresentation or other
conduct or misconduct of Tenant which might otherwise cause cancellation,
forfeiture or reduction of such insurance.

 

f)           The insurance requirements in this Section shall not in any way
limit, in either scope or amount, the indemnity obligations separately owed by
Tenant to Landlord or by Landlord to Tenant under this Lease.

 

g)           Nothing herein shall in any manner limit the liability of Tenant
for non-performance of its obligations or for loss or damage for which Tenant is
responsible. The aforementioned minimum limits of policies shall in no event
limit the liability of Tenant hereunder.

 

h)           Tenant may, at its option, satisfy its insurance obligations
hereunder by policies of so-called blanket insurance carried by Tenant provided
that the same shall, in all respects, comply with the provisions hereof. In such
event, Tenant shall not be deemed to have complied with its obligations
hereunder until Tenant shall have obtained and delivered to Landlord a copy of
each such policy together with an appropriate endorsement or certificate
applicable to and evidencing full compliance with the specific requirements of
this Lease (irrespective of any claim which may be made with respect to any
other property or liability covered under such policy), and until the same shall
have been approved by Landlord in writing.

 

Section 19.3. Compliance with Building Insurance Requirements. After Tenant
takes occupancy of the Premises, Tenant shall not violate or permit in, on or
upon the Premises the violation of any condition imposed by such standard fire
insurance policies as are normally issued for office buildings in the City or
County in which the Building is located. Tenant shall not do, suffer or permit
anything to be done, or keep, suffer or permit anything to be kept, in the
Premises which would increase the risk ratings or premium calculation factors on
the Building or property therein (collectively an “Increased Risk”), or which
would result in insurance companies of good standing refusing to insure the
Building or any property appurtenant thereto in such amounts and against such
risks as Landlord may reasonably determine from time to time are appropriate.

 

Notwithstanding the above, if additional insurance is available to cover such
Increased Risk, Tenant shall not be in default hereunder if:

 

a)           Tenant authorizes Landlord in writing to obtain such additional
insurance; and

 

b)           prepays the annual cost thereof to Landlord for such additional
coverage, as well as the additional costs, if any, of any increase in Landlord’s
other insurance premiums resulting from the existence or continuance of such
Increased Risk.

 

Section 19.4. Mutual Waiver of Subrogation. Landlord and Tenant agree to have
their respective insurance companies issuing property damage insurance waive any
rights of subrogation that such companies may have against Landlord or Tenant,
as the case may be. Anything in this Lease to the contrary notwithstanding,
Landlord and Tenant hereby waive and release each other of and from any and all
rights of recovery, claims, actions or causes of actions against each other,
their respective agents, officers and employees, for any loss or damage that may
occur to the Premises, Building or Project, or personal property within the
Building, regardless of cause or origin, including the negligence of Landlord
and Tenant and their respective agents, officers, employees and contractors.
Each party agrees to give immediately to its respective insurance company which
has issued policies of insurance covering any risk of direct physical loss,
written notice of the terms of the mutual waivers contained in this Section
19.4, and to have such insurance policies properly endorsed, if necessary, to
prevent the invalidation of said insurance coverage by reason of said waivers.
If either Landlord or Tenant fails to provide the insurance policy or policies
required hereinabove, the waiver of subrogation contained in this Section 19.4
shall no longer inure to the benefit of the party failing to provide such
insurance, and the party claiming against such uninsured party shall be entitled
to restitution of all damages and expenses suffered and/or claimed, without
limitation.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  45 

 

 

Section 19.5. Failure to Secure. If at any time during the Term, and after
expiration of ten (10) business days’ prior written demand therefore from
Landlord, Tenant fails to:

 

a)           provide Landlord with access to a registered insurance broker of
record that can verify Tenant’s compliance with the requirement contained in
this Article 19; or

 

b)           provide documentation reasonably acceptable to Landlord that Tenant
has secured and maintained the insurance coverage required hereunder,

 

then such failure shall be considered a material default under this Lease, and
Landlord shall have the option, but not the obligation, without further notice
or demand to obtain such insurance on behalf of or as the agent of Tenant and in
Tenant’s name.

 

Tenant shall pay Landlord’s billing for the premiums associated with such
insurance policy or policies within five (5) business days after receipt of
Landlord’s billing, as well as such other reasonable costs and fees arising out
of such default, together with interest on the entire amount so advanced by
Landlord, at the rate of ten percent (10%) per annum, computed from the date of
such advance. Such advances, if made by Landlord, shall be construed as and
considered Additional Rent under this Lease.

 

ARTICLE 20

MISCELLANEOUS

 

Section 20.1. Entire Agreement. This Lease, including the exhibits annexed
hereto, contains all of the agreements and understandings relating to the
leasing of the Premises and the obligations of Landlord and Tenant in connection
therewith and neither party and no agent or representative thereof has made or
is making, and neither party in executing and delivering this Lease is relying
upon, any warranties or representations, except to the extent set forth in this
Lease. All understandings and agreements heretofore had between Landlord and
Tenant relating to the leasing of the Premises are merged in this Lease, which
alone fully and completely expresses their agreement. The Riders (if any) and
Exhibits annexed to this Lease and the Construction Agreement are hereby
incorporated herein and made a part hereof.

 

Section 20.2. No Waiver or Modification. The failure of Landlord or Tenant to
insist in any instance upon the strict keeping, observance or performance of any
covenant or agreement contained in this Lease or to exercise any election herein
contained shall not be construed as a waiver or relinquishment for the future of
such covenant or agreement, but the same shall continue and remain in full force
and effect. No waiver or modification by either Landlord or Tenant of any
covenant or agreement contained in this Lease shall be deemed to have been made
unless the same is in writing executed by the party whose rights are being
waived or modified. No surrender of possession of any part of the Premises shall
release Tenant from any of its obligations hereunder unless accepted in writing
by Landlord. The receipt and retention by Landlord, and the payment by Tenant,
of Fixed Monthly Rent or Additional Rent with knowledge of the breach of any
covenant or agreement contained in this Lease shall not be deemed a waiver of
such breach by either Landlord or Tenant. The terms of this Lease may not be
modified or amended except by an instrument in writing executed by both Landlord
and Tenant.

 

Section 20.3. Time of the Essence. Time is of the essence of this Lease and of
all provisions hereof (including, without limitation, Section 1.1.1).

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  46 

 

 

Section 20.4. Force Majeure. For the purposes of this Lease, “Force Majeure”
shall be defined as any or all prevention, delays or stoppages and/or the
inability to obtain services, labor, materials or reasonable substitutes
therefor, when such prevention, delay, stoppage or failure is due to strikes,
lockouts, labor disputes, terrorist acts, acts of God, governmental actions,
civil commotion, fire or other casualty, and/or other causes beyond the
reasonable control of the party obligated to perform, except that Force Majeure
may not be raised as a defense for (a) Tenant’s non-performance of any
obligations imposed by this Lease with regard to the payment of Fixed Monthly
Rent and/or Additional Rent, or (b) any failure to secure, or any delay in the
issuance of, any permits, inspections or approvals from any governmental
authority, such as, by way of example only, construction or use permits.

 

Notwithstanding anything to the contrary contained in this Lease, Force Majeure
shall excuse the performance of such party for a period equal to any such
prevention, delay, stoppage or inability. Therefore, if this Lease specifies a
time period for performance of an obligation by either party, that time period
shall be extended by the period of any delay in such party’s performance caused
by a Force Majeure.

 

Section 20.5. Broker. Landlord and Tenant represent to one another that each has
dealt with no broker or agent in connection with this Lease or its negotiations
other than Douglas Emmett Management, Inc. and Colliers International. Landlord
and Tenant shall hold one another harmless from and against any and all
liability, loss, damage, expense, claim, action, demand, suit or obligation
arising out of or relating to a breach by the indemnifying party of such
representation. Landlord agrees to pay all commissions due to the brokers listed
above created by Tenant’s execution of this Lease.

 

Section 20.6. Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of California.

 

Section 20.7. Submission of Lease. The submission of this Lease to Tenant shall
be for examination purposes only, and does not constitute a reservation of or an
option for Tenant to lease, or otherwise create any interest by Tenant in the
Premises or any other offices or space situated in the Building. Regardless of
whether or not (a) Landlord has delivered to Tenant an unexecuted draft or final
version of this Lease for Tenant’s review and/or signature, (b) this Lease has
been executed by Tenant only and delivered to Landlord for its review and
signature, and/or (c) Tenant has made payments of rent and/or security deposit
to Landlord pursuant to this Lease, it is understood and agreed that no
contractual or other rights shall exist between Landlord and Tenant with respect
to the Premises, nor shall this Lease be valid, binding on the parties and/or in
effect unless and until this Lease has been fully executed by Landlord and
Tenant and such fully-executed Lease has been delivered to Tenant.

 

Section 20.8. Captions. The captions in this Lease are for convenience only and
shall not in any way limit or be deemed to construe or interpret the terms and
provisions hereof.

 

Section 20.9. Singular and Plural, Etc. The words “Landlord” and “Tenant”, as
used herein, shall include the plural as well as the singular. Words used in the
masculine gender include the feminine and neuter. If there be more than one
Landlord or Tenant the obligations hereunder imposed upon Landlord and Tenant
shall be joint and several.

 

Section 20.10. Independent Covenants. Except where the covenants contained in
one Article of this Lease are clearly affected by or contingent upon fulfillment
by either party of another Article or paragraph of this Lease, this Lease shall
be construed as though the covenants herein between Landlord and Tenant are
independent and not dependent and Tenant hereby expressly waives the benefit of
any statute to the contrary and agrees that if Landlord fails to perform its
obligations set forth herein, Tenant shall not be entitled to make any repairs
or perform any actions hereunder at Landlord’s expense or to any set-off of the
Rent or other amounts owing hereunder against Landlord (except as otherwise set
forth in this Lease); provided, however, that the foregoing shall in no way
impair the right of Tenant to commence a separate action against Landlord for
the violation by Landlord of the provisions hereof so long as notice is first
given to Landlord and any holder of a mortgage or deed of trust covering the
Building, Real Property or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 

 



  47 

 

 

Section 20.11. Severability. If any covenant or agreement of this Lease or the
application thereof to any person or circumstance shall be held to be invalid or
unenforceable, then and in each such event the remainder of this Lease or the
application of such covenant or agreement to any other person or any other
circumstance shall not be thereby affected, and each covenant and agreement
hereof shall remain valid and enforceable to the fullest extent permitted by
law.

 

Section 20.12. Warranty of Authority. If Landlord or Tenant signs as a
corporation, limited liability company or a partnership, each of the persons
executing this Lease on behalf of Landlord or Tenant hereby covenant and warrant
that each is a duly authorized and existing entity, that each is in good
standing and qualified to do business in California, that the persons signing on
behalf of Landlord or Tenant have full right and authority to enter into this
Lease, and that each and every person signing on behalf of either Landlord or
Tenant are authorized to do so.

 

Section 20.13. No Representations or Warranties. Neither Landlord nor Landlord’s
agents or attorneys have made any representations or warranties with respect to
the Premises, the Building or this Lease, except as expressly set forth herein,
and no rights, easements or licenses are or shall be acquired by Tenant by
implication or otherwise.

 

Section 20.14. No Joint Venture or Partnership. This Lease shall not be deemed
or construed to create or establish any relationship of partnership or joint
venture or similar relationship or arrangement between Landlord and Tenant
hereunder.

 

Section 20.15. Tenant’s Obligations At Its Sole Expense. Notwithstanding the
fact that certain references in this Lease to acts required to be performed by
Tenant hereunder, or to breaches or defaults of this Lease by Tenant, omit to
state that such acts shall be performed at Tenant’s sole expense, unless the
context clearly implies to the contrary each and every act to be performed or
obligation to be fulfilled by Tenant pursuant to this Lease shall be performed
or fulfilled at Tenant’s sole expense, absent any provision of this Lease that
specifically provides to the contrary.

 

Section 20.16. Attorneys' Fees. If litigation is instituted between Landlord and
Tenant, the cause for which arises out of or in relation to this Lease, the
prevailing party in such litigation shall be entitled to receive its costs (not
limited to court costs), expenses and reasonable attorneys' fees from the
non-prevailing party as the same may be awarded by the court.

 

Section 20.17. Waiver of Trial by Jury. In the interest of saving time and
expense, Landlord and Tenant hereby consent to trial without a jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other or their successor-in-interest in respect to any matters
arising out of or relating to this Lease.

 

Section 20.18. No Merger. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Landlord terminate all or any existing subleases or subtenancies,
or may, at the option of Landlord, operate as an assignment to it of any or all
such subleases or subtenancies.

 

Section 20.19. Prohibition Against Recording. Except as provided in Section 14.3
of this Lease, neither this Lease, nor any memorandum, affidavit or other
writing with respect thereto, shall be recorded by Tenant or by anyone acting
through, under or on behalf of Tenant, and the recording thereof in violation of
this provision shall make this Lease null and void at Landlord’s election.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  48 

 

 

Section 20.20. Hazardous Waste. Tenant specifically agrees that, except for such
limited quantities of office materials and supplies as are customarily used in
Tenant’s normal business operations, Tenant shall not engage or permit at any
time, any operations or activities upon, or any use or occupancy of the
Premises, or any portion thereof, for the purpose of or in any way involving the
handling, manufacturing, treatment, storage, use, transportation, spillage,
leakage, dumping, discharge or disposal (whether legal or illegal, accidental or
intentional) of any hazardous substances, materials or wastes, or any wastes
regulated under any local, state or federal law (collectively, “Hazardous
Waste”).

 

Tenant shall, during the Term, remain in full compliance with all applicable
laws governing its use and occupancy of the Premises, including, without
limitation, the handling, manufacturing, treatment, storage, disposal,
discharge, use, and transportation of hazardous substances, materials or wastes,
and any wastes regulated under any local, state or federal law. Tenant will
remain in full compliance with the terms and conditions of all permits and
licenses issued to it by any governmental authority on account of any or all of
its activities on the Premises. Tenant shall comply with any reasonable and
non-discriminatory operations and maintenance program for the Real Property,
provided that such program does not materially increase Tenant’s obligations
under this Lease.

 

Section 20.21. Transportation Management. Tenant shall, at Tenant’s sole
expense, fully comply with all present or future reasonable and
non-discriminatory programs intended to manage parking, transportation or
traffic in and around the Building, when the same have been mandated by an
outside governmental authority having jurisdiction therefor and not when
required for the convenience of Landlord, provided that such programs do not
materially increase Tenant’s obligations under this Lease.

 

In connection therewith, Tenant shall be responsible for the reasonable and
non-discriminatory transportation planning and management for all of Tenant’s
employees while located at the Premises, by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities reasonably designated by Landlord,
provided that such programs do not materially increase Tenant’s obligations
under this Lease. Such programs may include, without limitation:

 

a)           restrictions on the number of peak-hour vehicle trips generated by
Tenant;

 

b)           requirements for increased vehicle occupancy;

 

c)           implementing an in-house ride-sharing program and/or appointing an
employee transportation coordinator;

 

d)           working with employees of any Building (or area-wide) ridesharing
program manager;

 

e)           instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to ridesharing; and

 

f)           utilizing flexible work shifts for employees.

 

Section 20.22. Signage. Tenant may not install, inscribe, paint or affix any
awning, shade, sign, advertisement or notice on or to any part of the outside or
inside of the Building, or in any portion of the Premises visible to the outside
of the Building or Common Areas without Landlord’s prior written consent, which
consent may be granted or withheld in Landlord’s sole and absolute discretion.

 

All signage and/or directory listings installed on behalf of Tenant, whether
installed in, on or upon the public corridors, doorways, Building directory
and/or parking directory (if any), or in any other location whatsoever visible
outside of the Premises, shall be installed by Landlord, at Tenant’s sole
expense.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





  49 

 

 

Tenant’s identification on or in any Common Area of the Building shall be
limited to Tenant’s name and suite designation, and in no event shall Tenant be
entitled to the installation of Tenant’s logo in any portion of the Building or
Common Areas, except as otherwise provided herein. Furthermore, the size, style,
and placement of letters to be used in any of Tenant’s signage shall be
determined by Landlord, in Landlord’s sole discretion, in full conformance with
the previously established signage program for the Building.

 

Except as specified hereinbelow, Tenant shall only be entitled to one (1)
listing on the Building directory, or any parking directory ancillary thereto,
which shall only show Tenant’s business name and suite designation. Tenant shall
also be entitled to a maximum of four (4) additional listings on said Building
and/or parking directory, which listings shall be limited solely to Tenant’s
officers, employees, subsidiaries, affiliates and/or sublessees, if any. Tenant
shall also be entitled to Building standard signage at the entrance of the
Premises which identifies Tenant’s business. All of said listings shall be
subject to Landlord’s prior written approval, which shall not be unreasonably
withheld, conditioned or delayed.

 

Section 20.23. Intentionally Omitted.

 

Section 20.24. Confidentiality. Landlord and Tenant agree that the terms,
covenants and provisions of this Lease shall not be divulged to anyone not
directly involved in the management, administration, ownership, lending against,
or subleasing of the Premises or in the management, administration or ownership
of Landlord or Tenant, which permitted disclosure shall include, but not be
limited to, the board members, legal counsel and/or accountants of either
Landlord or Tenant, unless otherwise compelled by legal process. In addition,
Landlord shall keep confidential all personal or financial information
concerning Tenant which may be provided to Landlord by Tenant and any
information acquired by Landlord or by its employees, contractors, agents or
representatives while visiting the Premises.

 

Section 20.25. Intentionally Omitted.

 

Section 20.26. Landlord’s Right to Perform Tenant’s Obligations. All obligations
to be performed by Tenant under this Lease shall be performed by Tenant at
Tenant’s expense (unless this Lease expressly provides otherwise) without any
reduction of or offset against Rent. Except to the extent set forth in Section
17.2 herein, in the event of a default by Tenant of any obligation under this
Lease, Landlord may, after delivering notice to Tenant and allowing Tenant ten
(10) business days to cure such default, perform the obligation on Tenant’s
behalf, without waiving any of Landlord’s rights, remedies, claims or defenses
with respect to Tenant’s failure to perform any obligations and without
releasing Tenant from such obligations. If Landlord determines that such default
reasonably requires additional time for cure, then Landlord’s notice may state
such other time period, provided that Tenant commences its cure within ten (10)
business days after notice and thereafter continuously prosecutes such cure to
completion. Within fifteen (15) business days after receiving a statement from
Landlord, Tenant shall pay to Landlord the amount of the expense reasonably
incurred by Landlord in performing Tenant’s obligation. If Tenant fails to pay
such amount to Landlord within the specified time period, Landlord may (in
addition to any other remedies of Landlord under this Lease or applicable law)
deduct the amount due from the Security Deposit under Section 3.7. The terms of
this Section 20.26 shall survive the expiration or earlier termination of this
Lease.

 

Section 20.27. Civil Code Section 1938 Disclosure. Pursuant to California Civil
Code Section 1938, Landlord hereby discloses that the Premises have not
undergone an inspection by a Certified Access Specialist to determine whether
the Premises meet all applicable construction-related accessibility standards.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 

 



  50 

 

 

Section 20.28. Digital Counterparts. This Lease may be executed in several
counterparts, each of which when executed and delivered shall be deemed an
original, and all of which when taken together shall constitute one and the same
agreement. The parties agree that a digital image of this Lease as
fully-executed (such as in a portable document format (.pdf)) when sent to the
email address of Tenant, its broker (if any), its attorney (if any), or its
authorized agent (if any) shall be deemed delivery of a true and correct
original of this Lease, and such digital image of this Lease shall be admissible
as best evidence for the purposes of state law, Federal Rule of Evidence 1002,
and the like statutes and regulations.

 

ARTICLE 21

PARKING

 

Section 21.1. Parking. Throughout the Term, Tenant shall have the allocation of
parking permits set forth in Section 21.1 of the BLI Table. Except as otherwise
permitted by Landlord’s management agent in its reasonable discretion, and based
on the availability thereof, in no event shall Tenant be entitled to purchase
more than the number of parking permits listed in the BLI Table. If additional
parking permits are available on a month-to-month basis, which determination
shall be in the sole discretion of Landlord’s parking agent, Tenant shall be
permitted to purchase one or more of said permits on a first-come, first-served
basis.

 

Said parking permits shall allow Tenant to park in the Building parking facility
at the posted monthly parking rates and charges then in effect, plus any and all
applicable taxes, provided that such rates may be changed from time to time, in
Landlord’s sole discretion. Notwithstanding the foregoing, commencing on the
Commencement Date and continuing through the last calendar day of the eighteenth
(18th) full calendar month of the initial Term, Tenant shall be entitled to a
$50.00 discount on the then posted parking charges for up to six (6) VIP parking
permits per month on a non-cumulative basis (i.e., any unused credit from any
month shall not be carried over to the next month). Landlord shall retain sole
discretion to designate the location of each parking space, and whether it shall
be assigned, or unassigned, unless specifically agreed to otherwise in writing
between Landlord and Tenant.

 

Guests and invitees of Tenant shall have the right to use, in common with guests
and invitees of other tenants of the Building, the transient parking facilities
of the Building at the then-posted parking rates and charges, or at such other
rate or rates and charges as may be agreed upon from time to time between
Landlord and Tenant in writing. Such rate(s) or charges may be changed by
Landlord from time to time in Landlord’s sole discretion, and shall include,
without limitation, any and all fees or taxes relating to parking assessed to
Landlord for such parking facilities.

 

Tenant or Tenant’s agents, clients, contractors, directors, employees, invitees,
licensees, officers, partners or shareholders continued use of said transient,
as well as monthly parking, shall be contingent upon Tenant and Tenant’s agents,
clients, contractors, directors, employees, invitees, licensees, officers,
partners or shareholders continued compliance with the reasonable and
non-discriminatory rules and regulations adopted by Landlord, of which Tenant
receives not less than thirty (30) days’ prior written notice, which rules and
regulations may change at any time or from time to time during the Term hereof
in Landlord’s sole discretion.

 

ARTICLE 22

Fitness Center Membership

 

Section 22.1. Fitness Center Membership. After the full execution and mutual
delivery of this Lease, Landlord shall pay for two (2) one-year membership
passes at the Building’s fitness center for Tenant use.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



  51 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease, effective
the later of the date(s) written below.

 

LANDLORD:   TENANT:      

DOUGLAS EMMETT 2014, LLC,

a Delaware limited liability company

 

RESEARCH SOLUTIONS, INC.,

a Nevada corporation

          By: Douglas Emmett Management, Inc.,   By: /s/ Alan Urban   a Delaware
corporation, its Manager   Name: Alan Urban         Title: CFO   By: /s/ Andrew
B. Goodman           Andrew B. Goodman,   Dated: 12-30-2016     Senior Vice
President                     Dated: 12-30-2016      

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



  52 

 

 

EXHIBIT A

 

PREMISES PLAN

 

Suite 165 at 15821 Ventura Boulevard, Encino, California 91436

 

Rentable Area: approximately 3,765 square feet

 

Usable Area: approximately 3,137 square feet

 

(Measured pursuant to the provisions of Section 1.4 of this Lease)

 

[pg57img1_ex10-1.jpg]

  

Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



 A-1 

 

 

EXHIBIT B

 

INTENTIONALLY OMITTED

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



 B-1 

 

 

EXHIBIT B-1

 

CONSTRUCTION BY TENANT DURING TERM

 

1.           If Tenant wishes to make a Tenant Change, as specified in
Section 12.12 of this Lease, such Tenant Change shall be completed pursuant to
the provisions of Section 12.12 of the Lease and this Exhibit B-1. Tenant shall
bear all costs of said Tenant Change, which shall be paid directly to Tenant’s
general contractor (“Contractor”).

 

2.           Contractor shall complete construction to the Premises pursuant to
the final Plans and Specifications approved in writing by Landlord and Tenant
(the “Tenant Change”), in compliance with all applicable codes and regulations.
Tenant’s selections of finishes and materials shall be indicated on the Plans
and Specifications, and shall be equal to or better than the minimum Building
standards and specifications. All work not shown on the final Plans and
Specifications, but which is to be included in the Tenant Change, including but
not limited to, telephone service installation, furnishings or cabinetry, shall
be installed pursuant to Landlord’s reasonable directives.

 

3.           Prior to commencing any work (other than Cosmetic Alterations):

 

a)           Tenant’s proposed Contractor and the Contractor’s proposed
subcontractors and suppliers shall be approved in writing by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. As a
condition of such approval, so long as the same are reasonably cost competitive,
then Contractor shall use Landlord’s fire/life safety subcontractor for the
applicable portion of the Tenant Change.

 

b)           During completion of any Tenant Change, neither Tenant or
Contractor shall permit any sub-contractors, workmen, laborers, material or
equipment to come into or upon the Building if the use thereof, in Landlord’s
reasonable judgment, would violate Landlord’s agreement with any union providing
work, labor or services in or about the Building or disturb labor harmony with
the workforce or trades engaged in performing other work, labor or services in
or about the Building or the Common Areas. If any violation, disturbance,
interference or conflict occurs, Tenant, upon demand by Landlord, shall
immediately cause all contractors or subcontractors or all materials causing the
violation, disturbance, interference, difficulty or conflict, to leave or be
removed from the Building or the Common Areas immediately. Tenant shall
indemnify and hold Landlord harmless from and against all claims, suits,
demands, damages, judgments, costs, interest and expenses (including attorneys
fees and costs incurred in the defense thereof) to which Landlord may be subject
or suffer when the same arise out of or in connection with the use of, work in,
construction to, or actions in, on, upon or about the Premises by Tenant or
Tenant’s agents, contractors, directors, employees, licensees, officers,
partners or shareholders, including any actions relating to the installation,
placement, removal or financing of any Tenant Change, improvements, fixtures
and/or equipment in, on, upon or about the Premises.

 

c)           Contractor shall submit to Landlord and Tenant a written bid for
completion of the Tenant Change. Said bid shall include Contractor's overhead,
profit, and fees, and, upon completion of said Tenant Change, pay an
administration fee for supervision of said Tenant Change equal to two percent
(2%) of the total cost of the Tenant Change, to defray said agent’s costs for
supervision of the construction.

 

4.           Tenant or Contractor shall submit all Plans and Specifications to
Landlord, and no work on the Premises shall be commenced before Tenant has
received Landlord’s final written approval thereof, which shall not be
unreasonably withheld, delayed or conditioned. In addition, Tenant shall
reimburse Landlord for any and all of Landlord’s reasonable out of pocket costs
(up to a maximum of $1,000.00) incurred in reviewing Tenant’s plans for any
Tenant Change or for any other “peer review” work associated with Landlord’s
review of Tenant’s plans for any Tenant Change, including, without limitation,
Landlord’s reasonable out of pocket costs incurred in engaging any third party
engineers, contractors, consultants or design specialists. Tenant shall pay such
costs to Landlord within five (5) business days after Landlord’s delivery to
Tenant of a copy of the invoice(s) for such work.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





 B1-1 

 

 

EXHIBIT B-1

 

CONSTRUCTION BY TENANT DURING TERM

 

5.           Contractor shall complete all architectural and planning review and
obtain all permits, including signage, required by the city, state or county in
which the Premises are located.

 

6.           Contractor shall submit to Landlord verification of public
liability and worker's compensation insurance adequate to fully protect Landlord
and Tenant from and against any and all liability for death or injury to persons
or damage to property caused in or about or by reason of the construction of any
work done by Contractor or Contractor’s subcontractors or suppliers.

 

7.           Unless otherwise waived in writing by Landlord, which waiver shall
be in Landlord’s sole discretion, Contractor shall provide payment and
performance bonds in an amount equal to 100% of the estimated amount of Tenant
Change, as specified to Landlord pursuant to Paragraph 2.

 

8.           Contractor and Contractor’s subcontractors and suppliers shall be
subject to Landlord’s reasonable administrative control and supervision.
Landlord shall provide Contractor and Contractor’s subcontractors and suppliers
with reasonable access to the Premises.

 

9.           During construction of the Tenant Change, Contractor shall adhere
to the procedures contained hereinbelow, which represent Landlord’s minimum
requirements for completion of the Tenant Change.

 

10.         Upon completion of the Tenant Change, Tenant shall provide Landlord
with such evidence as Landlord may reasonably request that the Contractor has
been paid in full, and Contractor shall provide Landlord with lien releases as
requested by Landlord, confirmation that no liens have been filed against the
Premises or the Building. If any liens arise against the Premises or the
Building as a result of the Tenant Change, Tenant shall immediately, at Tenant’s
sole expense, remove such liens and provide Landlord evidence that the title to
the Building and Premises have been cleared of such liens. Tenant shall also
deliver to Landlord all other information reasonably requested by Landlord,
including a “close-out” package, to be delivered at Tenant’s sole cost and
expense, without any requirement that Landlord execute any release forms or
other documents as a condition to such delivery, and notwithstanding any
intellectual property rights in such property claimed by Tenant, its architect,
contractor or other third part, which close-out package shall include mechanical
and electrical final CAD as-builts; architectural CAD as-built that includes
mechanical and electrical final as-builts; architectural as-builts; permit
drawings for all trades along with permit card with all required signatures; air
balance report (2 copies); warranty letters from all trades; and punch list with
Tenant’s sign-off (if applicable).

 

11.         Whether or not Tenant or Contractor timely complete the Tenant
Change, unless the Lease is otherwise terminated pursuant to the provisions
contained therein, Tenant acknowledges and agrees that Tenant’s obligations
under the Lease to pay Fixed Monthly Rent and/or Additional Rent shall continue
unabated, except as otherwise set forth in this Lease.

 

CONSTRUCTION POLICY

 

The following policies outlined are the construction procedures for the
Building. As a material consideration to Landlord for granting Landlord’s
permission to Tenant to complete the construction contemplated hereunder, Tenant
agrees to be bound by and follow the provisions contained hereinbelow:

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





 B1-2 

 

 

 

EXHIBIT B-1

 

CONSTRUCTION BY TENANT DURING TERM

 

1.           Administration

 

a)           Contractors to notify the management office for the Building prior
to starting any work. All jobs must be scheduled by the general contractor or
sub-contractor when no general contractor is being used.

 

b)           The general contractor is to provide the Building Manager with a
copy of the projected work schedule for the suite, prior to the start of
construction.

 

c)           Contractor will make sure that at least one set of drawings will
have the Building Manager's initials approving the plans and a copy delivered to
the Building Office.

 

d)           As-built construction, including mechanical drawings and air
balancing reports will be submitted at the end of each project.

 

e)           The HVAC contractor is to provide the following items to the
Building Manager upon being awarded the contract from the general contractor:

 

i)           A plan showing the new ducting layout, all supply and return air
grille locations and all thermostat locations. The plan sheet should also
include the location of any fire dampers.

 

ii)          An Air Balance Report reflecting the supply air capacity throughout
the suite, which is to be given to the Chief Building Engineer at the finish of
the HVAC installation.

 

f)           All paint bids should reflect a one-time touch-up paint on all
suites. This is to be completed approximately five (5) days after move-in date.

 

g)           The general contractor must provide for the removal of all trash
and debris arising during the course of construction. At no time are the
building's trash compactors and/or dumpsters to be used by the general
contractor's clean-up crews for the disposal of any trash or debris accumulated
during construction. The Building Office assumes no responsibility for bins.
Contractor is to monitor and resolve any problems with bin usage without
involving the Building Office. Bins are to be emptied on a regular basis and
never allowed to overflow. Trash is to be placed in the bin.

 

h)           Contractors will include in their proposals all costs to include:
parking, elevator service, additional security (if required), restoration of
carpets, etc. Parking will be validated only if contractor is working directly
for the Building Office.

 

i)           Any problems with construction per the plan, will be brought to the
attention of and documented to the Building Manager. Any changes that need
additional work not described in the bid will be approved in writing by the
Building Manager. All contractors doing work on this project should first verify
the scope of work (as stated on the plans) before submitting bids; not after the
job has started.

 

2.           Building Facilities Coordination

 

a)           All deliveries of material will be made through the parking lot
entrance.

 

b)           Construction materials and equipment will not be stored in any area
without prior approval of the Building Manager.

 

c)           Only the freight elevator is to be used by construction personnel
and equipment. Under no circumstances are construction personnel with materials
and/or tools to use the “passenger” elevators.

 

3.           Housekeeping

 

a)           Suite entrance doors are to remain closed at all times, except when
hauling or delivering construction materials.

 

b)           All construction done on the property that requires the use of
lobbies or Common Area corridors will have carpet or other floor protection. The
following are the only prescribed methods allowed:

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





 B1-3 

 

 

EXHIBIT B-1

 

CONSTRUCTION BY TENANT DURING TERM

 

i)           Mylar: Extra heavy-duty to be taped from the freight elevator to
the suite under construction.

 

ii)          Masonite: 1/4 inch Panel, Taped to floor and adjoining areas. All
corners, edges and joints to have adequate anchoring to provide safe and
“trip-free” transitions. Materials to be extra heavy-duty and installed from
freight elevator to the suite under construction.

 

c)           Restroom wash basins will not be used to fill buckets, make pastes,
wash brushes, etc. If facilities are required, arrangements for utility closets
will be made with the Building Office.

 

d)           Food and related lunch debris are not to be left in the suite under
construction.

 

e)           All areas the general contractor or their sub-contractors work in
must be kept clean. All suites the general contractor works in will have
construction debris removed prior to completion inspection. This includes
dusting of all window sills, light diffusers, cleaning of cabinets and sinks.
All Common Areas are to be kept clean of building materials at all times so as
to allow tenants access to their suites or the building.

 

4.           Construction Requirements

 

a)           All Life and Safety and applicable Building Codes will be strictly
enforced (i.e., tempered glass, fire dampers, exit signs, smoke detectors,
alarms, etc.). Prior coordination with the Building Manager is required.

 

b)           Electric panel schedules must be brought up to date identifying all
new circuits added.

 

c)           All electrical outlets and lighting circuits are to be properly
identified. Outlets will be labeled on back side of each cover plate.

 

d)           All electrical and phone closets being used must have panels
replaced and doors shut at the end of each day's work. Any electrical closet
that is opened with the panel exposed must have a work person present.

 

e)           All electricians, telephone personnel, etc. will, upon completion
of their respective projects, pick up and discard their trash leaving the
telephone and electrical rooms clean. If this is not complied with, a clean-up
will be conducted by the building janitors and the general contractor will be
back-charged for this service.

 

f)           Welding or burning with an open flame will not be done without
prior approval of the Building Manager. Fire extinguishers must be on hand at
all times.

 

g)           All “anchoring” of walls or supports to the concrete are not to be
done during normal working hours (7:30 AM - 6:00 PM, Monday through Friday).
This work must be scheduled before or after these hours during the week or on
the weekend.

 

h)           All core drilling is not to be done during normal working hours
(7:30 AM - 6:00 PM, Monday through Friday). This work must be scheduled before
or after these hours during the week or on the weekend.

 

i)           All HVAC work must be inspected by the Building Engineer. The
following procedures will be followed by the general contractor:

 

i)           A preliminary inspection of the HVAC work in progress will be
scheduled through the Building Office prior to the reinstallation of the ceiling
grid.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 

 



 B1-4 

 

 

EXHIBIT B-1

 

CONSTRUCTION BY TENANT DURING TERM

 

ii)          A second inspection of the HVAC operation will also be scheduled
through the Building Office and will take place with the attendance of the HVAC
contractor's Air Balance Engineer. This inspection will take place when the
suite in question is ready to be air-balanced.

 

iii)           The Building Engineer will inspect the construction on a periodic
basis as well.

 

j)           All existing thermostats, ceiling tiles, lighting fixtures and air
conditioning grilles shall be saved and turned over to the Building Engineer.

 

Good housekeeping rules and regulations will be strictly enforced. The building
office and engineering department will do everything possible to make your job
easier. However, contractors who do not observe the construction policy will not
be allowed to perform within this building. The cost of repairing any damages
that are caused by Tenant or Tenant’s contractor during the course of
construction shall be deducted from Tenant’s Allowance or Tenant’s Security
Deposit, as appropriate.

 

 

LANDLORD:   TENANT:       DOUGLAS EMMETT 2014, LLC,
a Delaware limited liability company  

RESEARCH SOLUTIONS, INC.,

a Nevada corporation

          By: Douglas Emmett Management, Inc.,   By: /s/ Alan Urban   a Delaware
corporation, its Manager   Name: Alan Urban         Title: CFO   By: /s/ Andrew
B. Goodman           Andrew B. Goodman,   Dated: 12-30-2016     Senior Vice
President                     Dated: 12/30/16      

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



 B1-5 

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

BUILDING RULES AND REGULATIONS

 

1.           Access. Tenant and/or Tenant’s agents, clients, contractors,
directors, employees, invitees, licensees, officers, partners or shareholders
shall only use the sidewalks, entrances, lobby(ies), garage(s), elevators,
stairways, and public corridors as a means of ingress and egress, and shall take
such actions as may reasonably be necessary to ensure that the same remain
unobstructed at all times.

 

The entrance and exit doors to the Premises are to be kept closed at all times
except as required for orderly passage to and from the Premises. Except on
balconies available for the joint or exclusive use of Tenant as otherwise
specified hereinabove, Tenant shall not permit its agents, clients, contractors,
directors, employees, invitees, licensees, officers, partners or shareholders to
loiter in any part of the Building or obstruct any means of ingress or egress.
Tenant shall not cover any doors, and shall not cover any window, other than
with vertical or mini-blinds pre-approved in writing by Landlord. Landlord
specifically disapproves the installation of any film or foil covering
whatsoever on the windows of the Premises.

 

Neither Tenant, nor its agents, clients, contractors, directors, employees,
invitees, licensees, officers, partners or shareholders shall go up on the roof
or onto any balcony serving the Building, except upon such roof, portion
thereof, or balcony as may be contiguous to the Premises and is designated in
writing by Landlord as a roof-deck, roof-garden area, or exclusive use balcony
area.

 

2.           Restroom Facilities. The toilet rooms, toilets, urinals, wash bowls
and other apparatus (the “Restroom Facilities”), whether contained in the Common
Areas of the Building and/or the interior of the Premises, shall not be used for
any purpose other than that for which they were designed. Tenant shall not
permit its agents, clients, contractors, directors, employees, invitees,
licensees, officers, partners or shareholders to throw foreign substances of any
kind whatsoever or papers not specifically designated for use in the Restroom
facilities down any toilet, or to dispose of the same in any way not in keeping
with the instructions provided to Tenant by the management of the Building
regarding same, and Tenant hereby specifically agrees to reimburse Landlord
directly for the expense of any breakage, stoppage or damage resulting from
Tenant’s violation of this rule.

 

3.           Heavy Equipment. Landlord reserves the right, in Landlord’s sole
discretion, to decline, limit or designate the location for installation of any
safes, other unusually heavy, or unusually large objects to be used or brought
into the Premises or the Building. In each case where Tenant requests
installation of one or more such unusually heavy item(s), which request shall be
conclusively evidenced by Tenant’s effort to bring such item(s) into the
Building or Premises, Tenant shall reimburse Landlord for the reasonable costs
of any engineering or structural analysis required by Landlord in connection
therewith. In all cases, each such heavy object shall be placed on a metal stand
or metal plates or such other mounting detail of such size as shall be
prescribed by Landlord.

 

Tenant hereby indemnifies Landlord against any damage or injury done to persons,
places, things or the Building or its Common Areas when such damage or injury
primarily arises out of Tenant’s installation or use of one or more unusually
heavy objects. Tenant further agrees to reimburse Landlord for the reasonable
costs of repair of any damage done to the Building or property therein by
putting in, taking out, or maintaining such safes or other unusually heavy
objects.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



 C-1 

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

4.           Transportation of Freight. Except as otherwise agreed to by
Landlord in writing, Tenant or Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders shall only
carry freight, furniture or bulky materials in or out of the Building before or
after Normal Business Hours, (as that term is defined in Section 8.1 of the
Lease). Tenant may only install and/or move such freight, furniture or bulky
material after previous written notice of its intention to complete such a move,
given to the Office of the Building. The persons and/or company employed by
Tenant for such work must be professional movers, reasonably acceptable to
Landlord, and said movers must provide Landlord with a certificate of insurance
evidencing the existence of worker’s compensation and all risk liability
coverage in a minimum amount of $2,000,000.

 

Tenant may, subject to the provisions of the immediately preceding paragraph,
move freight, furniture, bulky matter and other material in or out of the
Premises on Saturdays between the hours of 8:00 A.M. and 6:00 P.M., provided
that Tenant pays in advance for Landlord’s reasonably anticipated additional
costs, if any, for elevator operators, security guards and other expenses
arising by reason of such move by Tenant.

 

5.           Flammable Materials. Except for such limited quantities of office
materials and supplies as are customarily utilized in Tenant’s normal business
operations, Tenant shall not use or keep in the Premises or the Building any
kerosene, gasoline, flammable or combustible fluid or material, other than those
limited quantities of normal business operating materials as may reasonably be
necessary for the operation or maintenance of office equipment. Nor shall Tenant
keep or bring into the Premises or the Building any other toxic or hazardous
material specifically disallowed pursuant to California state law.

 

6.           Cooking / Odors / Nuisances. Tenant shall not permit its agents,
clients, contractors, directors, employees, invitees, licensees, officers,
partners or shareholders to engage in the preparation and/or serving of foods
unless the Premises includes a self-contained kitchen area. Nor shall Tenant
permit the odors arising from such cooking, or any other improper noises,
vibrations, or odors to be emanate from the Premises. Tenant shall not obtain
for use in the Premises, ice, drinking water, food, beverage, towel or other
similar services except at such reasonable hours and under such reasonable
regulations as may be specified by Landlord.

 

Tenant hereby agrees to instruct all persons entering the Premises to comply
with the requirements of the Building, by advising all persons entering the
Premises that smoking of any tobacco or other substance is prohibited at all
times, except in such Common Areas located outside the Building as may be
designated by the Building management.

 

Tenant shall not permit Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders to interfere
in any way with other tenants of the Building or with those having business with
them.

 

Tenant shall not permit its agents, clients, contractors, directors, employees,
invitees, licensees, officers, partners or shareholders to bring or keep within
the Building any animal, bird or bicycle, except such seeing-eye dog or other
disability assistance type animal as may comply with the requirements of any
handicapped ordinances having jurisdiction therefor.

 

Tenant shall store its trash and garbage within the Premises. No material shall
be placed in the trash boxes or receptacles if such material is a hazardous
waste or toxic substance or is of such a nature that its disposal in Landlord’s
ordinary and customary manner of removing and disposing of trash and garbage
would be a violation of any law, ordinance or company regulation governing such
disposal. All garbage and refuse disposal shall be made only through entry ways
and elevators provided for such purposes and at such times as Landlord shall
designate. As and when directed by Landlord and/or if required by any
governmental agency having jurisdiction therefor, Tenant shall comply with all
directives for recycling and separation of trash.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





 C-2 

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

Tenant shall not employ any person to do janitorial work in any part of the
Premises without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole discretion.

 

Landlord reserves the right to exclude or expel from the Building any person who
in Landlord’s sole discretion is intoxicated or under the influence of liquor or
drugs or who, in any manner, engages in any act in violation of the Rules and
Regulations of the Building.

 

Tenant shall not conduct any public or private auction, fire sale or other sale
of Tenant’s personal property, furniture, fixtures or equipment or any other
property located in or upon the Premises, without Landlord’s prior written
consent, which consent shall be in Landlord’s sole discretion.

 

7.           Storage. Tenant may only store goods, wares, or merchandise on or
in the Premises in areas specifically designated by Landlord for such storage.

 

8.           Directives to Management. Tenant’s requirements, other than those
Landlord specifically agrees to perform elsewhere in this Lease, shall only be
attended to upon the Building management’s receipt of Tenant’s written request
therefor. Landlord’s employees shall not perform any work or do anything outside
of their regular duties unless under special instruction from the Building
management. No security guard, janitor or engineer or other employee of the
Building management shall admit any person (Tenant or otherwise) to the Premises
without specific instructions from the Office of the Building and written
authorization for such admittance from Tenant.

 

9.           Keys and Locks. Landlord shall furnish Tenant with two keys to each
door lock existing in the Premises. Tenant shall reimburse Landlord a reasonable
charge for these and any additional keys. Tenant shall not be permitted to have
keys made, nor shall Tenant alter any lock or install a new or additional lock
or bolts on any door of the Premises without Landlord’s prior written consent.
Tenant shall, in each case, furnish Landlord with a key for any additional lock
installed or changed by Tenant or Tenant’s agent(s). Tenant, upon the expiration
or earlier termination of this Lease, shall deliver to Landlord all keys in the
possession of Tenant or Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders for doors in
the Building, whether or not furnished to Tenant by Landlord. If Tenant, or
Tenant’s agents, clients, contractors, directors, employees, invitees,
licensees, officers, partners or shareholders, lose or misplace any key(s) to
the Building, Landlord shall, in Landlord’s sole discretion, either replace said
key(s) or re-key such locks as may be affected thereby, and Tenant shall
reimburse Landlord for all such costs of such re-keying and/or replacement.

 

10.         Solicitation. Tenant and/or its agents, clients, contractors,
directors, employees, invitees, licensees, officers, partners or shareholders
shall not permit any canvassing, peddling, soliciting and/or distribution of
handbills or any other written materials to occur in the Premises and/or the
Building, nor shall Tenant or Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders engage in
such solicitation or distribution activities.

 

11.         Retail Sales, Services and Manufacturing Prohibited. Except with the
prior written consent of Landlord, Tenant shall not sell, or permit the retail
sale of, newspapers, magazines, periodicals, theater tickets or any other goods
or merchandise to the general public in or on the Premises, nor shall Tenant
carry on or permit or allow any employee or other person to carry on the
independent business of stenography, typewriting or any similar business in or
from the Premises for the service or accommodation of other occupants of any
other portion of the Building. Tenant shall not permit the Premises to be used
for manufacturing or for any illegal activity of any kind, or for any business
or activity other than for Tenant’s specific use.

 

12.         Change in Name or Address. Landlord shall have the right,
exercisable without notice and without liability to Tenant, to change the name
and street address of the Building.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



 C-3 

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

13.         Projections from Premises. Tenant shall not install any radio or
television antenna, loudspeaker or other device on the roof or the exterior
walls of the Building or in any area projecting outside the interior walls of
the Premises. Tenant shall not install or permit to be installed any awnings,
air conditioning units or other projections, without the prior written consent
of Landlord.

 

14.         Superiority of Lease. These Rules and Regulations are in addition
to, and shall not be construed to in any way modify or amend, in whole or in
part, the covenants, agreements or provisions of this Lease. If a conflict or
disagreement between the Lease and these Rules becomes apparent, this Lease
shall prevail.

 

15.         Changes to Rules and Regulations. Provided such changes do not
materially harm Tenant’s ability to conduct its normal business operations,
Landlord shall retain the right to change, add or rescind any rule or regulation
contained herein, or to make such other and further reasonable and
non-discriminatory Rules and Regulations as in Landlord’s sole judgment may,
from time to time, become necessary for the management, safety, care and
cleanliness of the Premises, the Building or the Parking Facilities, or for the
preservation of good order therein, or for the convenience of other occupants
and tenants therein, so long as such rescission, addition, deletion or change is
thereafter reasonably applied to all occupants of the Building affected thereby.

 

PARKING RULES AND REGULATIONS

 

A.           Tenant shall strictly comply with all posted speed limits,
directional signs, yield signs, stops signs and all other signs within or about
the parking facilities.

 

B.           Tenant shall register all vehicle license plate numbers with the
Building management.

 

C.           Tenant shall be responsible for the cost of repairing any damage to
the parking facilities or cleaning any debris created or left by Tenant,
including, without limitation, oil leakage from motor vehicles parked in the
parking facilities under its auspices.

 

D.           Landlord, in addition to reserving the right to designate one or
more areas solely for visitor parking, which areas may be changed by Landlord
from time to time with or without prior notice to Tenant, reserves the right to
allocate additional visitor spaces on any floor of the parking facilities.
Tenant shall not park any vehicles in any spaces designated as visitor only
spaces or customer spaces within the parking facilities.

 

E.           Tenant shall strictly comply with all rules, regulations,
ordinances, speed limits, and statutes affecting handicapped parking and/or
access, and shall not park any vehicles within the fire lanes, along parking
curbs or in striped areas.

 

F.           Tenant shall only use the number of parking permits allocated to it
and shall not permit more than one of its employees to utilize the same parking
permit. Landlord reserves the right to assign or re-assign parking spaces within
the Parking facilities to Tenant from time to time, and provided Landlord is
required to do so by reason of any action arising out of a governmental mandate
imposed on Landlord, Landlord further reserves the right at any time to
substitute an equivalent number of parking spaces in a parking facilities or
subterranean or surface parking facility within a reasonable distance of the
Premises.

 

G.           Except with Landlord’s managing agent(s)’ prior written consent,
Tenant shall not leave vehicles in the parking facilities overnight, nor park
any vehicles in the parking facilities other than automobiles, motorcycles,
motor-driven or non-motor-driven bicycles or four-wheeled trucks or vans.
Landlord may, in its sole discretion, designate separate areas for bicycles and
motorcycles. Tenant shall ensure that vehicles parking in the parking facilities
by using the parking permits assigned to Tenant shall be parked entirely within
the striped lines designating a single space and are not so situated or of such
a width or length as to impede access to or egress from vehicles parked in
adjacent areas or doors or loading docks. Further, all vehicles utilizing
Tenant’s parking permits shall not be higher than any height limitation that may
be posted, or of such a size, weight or dimension so that entry of such vehicle
into the parking facilities would cause any damage or injury thereto.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





 C-4 

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

H.           Tenant shall not allow any of the vehicles parked using Tenant’s
permits, or the vehicles of any of Tenant’s suppliers, shippers, customers or
invitees to be loaded or unloaded in any area other than those specifically
designated by Landlord for loading.

 

I.           Tenant shall not use or occupy the parking facilities in any manner
which will unreasonably interfere with the use of the parking facilities by
other tenants or occupants of the Building. Without limitation, Tenant agrees to
promptly turn off any vehicle alarm system activated and sounding an alarm in
the parking facilities. In the event said alarm system fails to turn off and no
longer sound an intruder alert fifteen (15) minutes after commencing such an
alarm, Landlord shall reserve the right to remove the vehicle from the parking
facilities at Tenant’s sole expense.

 

J.           Tenant acknowledges that the Rules and Regulations as posted herein
shall be in effect twenty-four hours per day, seven days per week, without
exception.

 

K.           Tenant acknowledges that the uniformed guard officers and parking
attendants serving the parking facilities are authorized to issue verbal and
written warnings of Tenant’s violations of any of the rules and regulations
contained herein. Except in the case of a car alarm continuing to sound in
excess of a maximum of fifteen (15) minutes, in which case no further notice by
Landlord shall be required. If Tenant or Tenant’s agents, contractors,
directors, employees, officers, partners or shareholders continue to materially
breach these rules and regulations after expiration of written notice and the
opportunity to cure has been given to Tenant, then in addition to such other
remedies and request for injunctive relief it may have, Landlord shall have the
right, without additional notice, to remove or tow away the vehicle involved and
store the same, all costs of which shall be borne exclusively by Tenant and/or
revoke Tenant’s parking privileges and rights under the Lease.

 

[Signatures Appear on the Following Page]

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



 C-5 

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

LANDLORD:   TENANT:       DOUGLAS EMMETT 2014, LLC,
a Delaware limited liability company   RESEARCH SOLUTIONS, INC.,
a Nevada corporation           By: Douglas Emmett Management, Inc., a Delaware
corporation, its Manager   By:           Name:           Title:     By:        
    Andrew B. Goodman,   Dated:       Senior Vice President                    
Dated:        

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



 C-6 

 

 

EXHIBIT D

 

MEMORANDUM OF LEASE TERM DATES AND RENT

 

January 7, 2017

 

 

To:Research Solutions, Inc.

15821 Ventura Boulevard, Suite 165

Encino, California 91436

 

Re:Office Lease dated _____ (the “Lease”) between DOUGLAS EMMETT 2014, LLC, a
Delaware limited liability company (“Landlord”), and RESEARCH SOLUTIONS, INC., a
Nevada corporation (“Tenant”) concerning Suite 165 on the first (1st) floor of
the office building located at 15821 Ventura Boulevard, Encino, California 91436

 

Ladies and Gentlemen:

 

In accordance with the Lease, we wish to advise you of and confirm the
following:

 

1.           The Lease Term commenced on _____ (“Commencement Date”), and shall
end, unless otherwise sooner terminated pursuant to the terms of the Lease at
midnight on _____ (“Termination Date”).

 

2.           Tenant acknowledges and agrees that as of the Commencement Date,
the provisions of Section 3.3 of the Lease are hereby deleted in their entirety,
and replaced in lieu thereof, with the following:

 

“3.3 Fixed Monthly Rent. Tenant shall pay the Fixed Monthly Rent as follows:

 

Period Fixed Monthly Rent through $ through $ through $ through $

 

Notwithstanding the foregoing, Tenant shall be permitted to defer one hundred
percent (100%) of the Fixed Monthly Rent due for the second (2nd), third (3rd),
and fourth (4th) full calendar months of the initial Term (collectively, the
amount of Fixed Monthly Rent deferred shall be referred to herein as the “Rent
Deferral Amount”). So long as Tenant has not committed a material default during
the Term, which material default continues after the expiration of any notice
and cure period, the entire Rent Deferral Amount shall be abated and forgiven as
of the Termination Date; provided, however, that if Tenant does commit a
material default during the Term, and if such material default continues after
the expiration of any notice and cure periods, then, regardless of whether such
material default is thereafter cured, (a) Tenant shall pay to Landlord upon
demand the entire Rent Deferral Amount due for the months of the Term prior to
the occurrence of such material default, and (b) Tenant shall not be entitled to
any additional or future deferral of Fixed Monthly Rent. If Tenant does not
commit any such material default during the first two (2) years of the initial
Term, then Tenant shall thereafter be relieved of any obligation to repay any
Rent Deferral Amount.

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 





 D-1 

 

 

EXHIBIT D

 

MEMORANDUM OF LEASE TERM DATES AND RENT

 

3.           Since the Commencement Date is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter, with the exception of the final billing, shall be for the full
amount of the Fixed Monthly Rent as provided for in the Lease.

 

4.           Tenant acknowledges and agrees that Landlord has completed the
Improvements for which Landlord was obligated under the Lease to Tenant’s
satisfaction, and, as of the Commencement Date, the Premises were in good order
and repair.

 

5.           Tenant hereby represents and warrants that Tenant is a duly formed
and existing entity qualified to do business in California and that Tenant has
full right and authority to execute and deliver this Memorandum and that each
person signing on behalf of Tenant is authorized to do so.

 

6.           Failure by Tenant to execute and deliver this Memorandum to
Landlord within five (5) business days after receipt hereof shall constitute an
acknowledgement by Tenant that the statements included in this Memorandum are
true and correct, without exception.

 

LANDLORD:   TENANT:       DOUGLAS EMMETT 2014, LLC,
a Delaware limited liability company   RESEARCH SOLUTIONS, INC.,
a Nevada corporation           By: Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager   By:           Name:           Title:    
By:             Andrew B. Goodman,   Dated:       Senior Vice President        
            Dated:        

 



Encino Terrace / Research Solutions, Inc. / MK / December 29, 2016

 

  ____ ____ ____ ____   Initial   Initial   Initial   Initial  

 



 D-2 

